

Exhibit 10.1






FINANCING AGREEMENT


Dated as of December 31, 2014




by and among




OXFORD MINING COMPANY, LLC
and
ANY OTHER PARTIES HEREAFTER JOINED IN SUCH CAPACITY,
as Borrowers,




WESTMORELAND RESOURCE PARTNERS, LP AND EACH OF ITS
SUBSIDIARIES
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,






THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,




U.S.BANK NATIONAL ASSOCIATION,
as Collateral Agent,




and




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFNITIONS; CERTAIN TERMS
1


Section 1.01
 
Definitions
1


Section 1.02
 
Terms Generally
39


Section 1.03
 
Certain Matters of Constructions
39


Section 1.04
 
Accounting and Other Terms
40


Section 1.05
 
Time References
41


ARTICLE II THE LOANS
41


Section 2.01
 
Commitments
41


Section 2.02
 
Making the Loans
42


Section 2.03
 
Repayment of Loans; Evidence of Debt
43


Section 2.04
 
Interest
43


Section 2.05
 
Termination of Commitments; Prepayment of Loans
45


Section 2.06
 
Fees
47


Section 2.07
 
LIBOR Option
48


Section 2.08
 
Funding Losses
49


Section 2.09
 
Taxes
50


Section 2.10
 
Increased Costs and Reduced Return
52


Section 2.11
 
Changes in Law; Impracticability or Illegality
54


Section 2.12
 
Mitigation Obligations
55


Section 2.13
 
Accordion
55


ARTICLE III INTENTIONALLY OMITTED
57


ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND
SEVERAL LIABILITY OF BORROWERS
57


Section 4.01
 
Payments; Computations and Statements
57


Section 4.02
 
Sharing of Payments
58


Section 4.03
 
Apportionment of Payments
59


Section 4.04
 
Defaulting Lenders
60


Section 4.05
 
Administrative Borrower; Joint and Several Liability of Borrowers
61


ARTICLE V CONDITIONS TO LOANS
63


Section 5.01
 
Conditions Precedent to Effectiveness
63






--------------------------------------------------------------------------------




Section 5.02
 
Conditions Precedent to Delayed Draw Term Loans
68


Section 5.03
 
Conditions Subsequent to Effectiveness
70


ARTICLE VI REPRESENTATIONS AND WARRANTIES
71


Section 6.01
 
Representations and Warranties
71


ARTICLE VII COVENANTS OF THE LOAN PARTIES
84


Section 7.01
 
Affirmative Covenants
84


Section 7.02
 
Negative Covenants
97


ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS
RECEIVABLE AND OTHER COLLATERAL
105


Section 8.01
 
Collection of Accounts Receivable; Management of Collateral
105


Section 8.02
 
Accounts Receivable Documentation
108


Section 8.03
 
Status of Accounts Receivable and Other Collateral
108


Section 8.04
 
Collateral Custodian
109


ARTICLE IX EVENTS OF DEFAULT
110


Section 9.01
 
Events of Default
110


ARTICLE X AGENTS
114


Section 10.01
 
Appointment
114


Section 10.02
 
Nature of Duties; Delegation
115


Section 10.03
 
Rights, Exculpation, Etc.
115


Section 10.04
 
Reliance
118


Section 10.05
 
Indemnification
118


Section 10.06
 
Agents Individually
119


Section 10.07
 
Successor Agent
119


Section 10.08
 
Collateral matters
120


Section 10.09
 
Agency for Perfection
122


Section 10.10
 
No Reliance on any Agent's Customer Identification Program
122


Section 10.11
 
No Third Party Beneficiaries
123


Section 10.12
 
No Fiduciary Relationship
123


Section 10.13
 
Reports; Confidentiality; Disclaimers
123


Section 10.14
 
Intercreditor Agreement
124


Section 10.15
 
Administrative Agent May File Proofs of Claim
124


ARTICLE XI GUARANTY
124


Section 11.01
 
Guaranty
124




-ii-

--------------------------------------------------------------------------------




Section 11.02
 
Guaranty Absolute
125


Section 11.03
 
Waiver
126


Section 11.04
 
Continuing Guaranty' Assignments
126


Section 11.05
 
Subrogation
126


ARTICLE XII MISCELLANEOUS
127


Section 12.01
 
Notices, Etc.
127


Section 12.02
 
Amendments, Etc.
129


Section 12.03
 
No Waiver; Remedies, Etc.
131


Section 12.04
 
Expenses; Taxes; Counsel Fees
131


Section 12.05
 
Right of Set-off
133


Section 12.06
 
Severability
134


Section 12.07
 
Assignments and Participations
134


Section 12.08
 
Counterparts
138


Section 12.09
 
GOVERNING LAW
138


Section 12.10
 
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
138


Section 12.11
 
WAIVER OF JURY TRIAL, ETC.
139


Section 12.12
 
Consent by Agents and Lenders
139


Section 12.13
 
No Party Deemed Drafter
140


Section 12.14
 
Reinstatement; Certain Payments
140


Section 12.15
 
Indemnification; Limitation of Liability for Certain Damages
140


Section 12.16
 
Records
142


Section 12.17
 
Binding Effect
142


Section 12.18
 
Interest
142


Section 12.19
 
Confidentiality
144


Section 12.20
 
Public Disclosure
144


Section 12.21
 
Integration
145


Section 12.22
 
USA PATRIOT Act
145


Section 12.23
 
Non-Petition
145






-iii-

--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS
Schedule 1.01(A)
Lenders and Lenders' Commitments
Schedule 1.01(B)
Significant Subsidiaries
Schedule 6.01(e)
Capitalization; Subsidiaries
Schedule 6.01(f)
Litigation; Commercial Tort Claims
Schedule 6.01(i)
ERISA
Schedule 6.01(l)
Nature of Business
Schedule 6.01(o)
Real Property
Schedule 6.01(q)(i)
Operating Lease Obligations
Schedule 6.01(q)(ii)
Coal Lease Obligations
Schedule 6.01(r)
Environmental Matters
Schedule 6.01(s)
Insurance
Schedule 6.01(v)
Bank Accounts
Schedule 6.01(w)
Intellectual Property
Schedule 6.01(x)
Material Contracts
Schedule 6.01(aa)
Customers and Suppliers
Schedule 6.01(dd)
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN
Schedule 6.01(ee)
Collateral Locations
Schedule 6.01(ii)
Brokers, Etc.
Schedule 7.02(a)
Existing Liens
Schedule 7.02(b)
Existing Indebtedness
Schedule 7.02(e)
Existing Investments
Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions
Schedule 8.01
Cash Management Accounts






-iv-

--------------------------------------------------------------------------------






Exhibit A
Form of Joinder Agreement
Exhibit B
Form of Security Agreement
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of LIBOR Notice
Exhibit E
Form of Assignment and Acceptance
Exhibit F
Form of Coal Sales and Coal Production Reports
Exhibit G
Form of Accounts Receivable, Accounts Payable, Inventory and Equipment Reports




-v-

--------------------------------------------------------------------------------




FINANCING AGREEMENT
This Financing Agreement, dated as of December 31, 2014, is entered into by and
among Westmoreland Resource Partners, LP, a Delaware limited partnership (the
"Parent"), Oxford Mining Company, LLC, an Ohio limited liability company
("Oxford Mining"; and together with each other Person that executes a joinder
agreement in the form of Exhibit A and becomes a "Borrower" hereunder, each a
"Borrower" and collectively the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages hereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
"Guarantor" hereunder or otherwise guarantees all or any part of the Obligations
(as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), U.S. Bank National Association ("U.S. Bank"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and U.S. Bank, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent," and
together with the Collateral Agent, each an "Agent" and collectively, the
"Agents").
RECITALS
The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of an initial term loan in the aggregate principal amount of
$175,000,000 and delayed draw terms loans in the aggregate principal amount of
$120,000,000. The proceeds of the term loans shall be used to refinance a
portion of the existing indebtedness of Oxford Mining, for general working
capital purposes of the Borrowers (including Permitted Acquisitions (as
hereinafter defined) and to pay fees and expenses related to this Agreement, the
Westmoreland Acquisition, Permitted Acquisitions and the refinancing of the
existing indebtedness of Oxford Mining. The Lenders are severally, and not
jointly, willing to extend such credit to the Borrowers subject to the terms and
conditions hereinafter set forth.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
Section 1.01     Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.



--------------------------------------------------------------------------------




"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.
"Action" has the meaning specified therefor in Section 12.12.
"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.
"Additional Amount" has the meaning specified therefor in Section 2.09(a).
"Additional Portion of the Term Loan" and "Additional Portions of the Term Loan"
have the meanings specified therefor in Section 2.13(b).
"All In Yield" has the meaning specified therefor in Section 2.13(b)(v).
"Administrative and Operational Services Agreement" means the Administrative and
Operational Services Agreement by and among Parent, Oxford Mining and the
General Partner dated August 24, 2007, pursuant to which the General Partner (a)
provides certain services to the Loan Parties and their Subsidiaries, including
general administrative and management services, human resources, information
technology, finance and accounting, corporate development, real property,
marketing, engineering, operations (including mining operations), geological
services, risk management, insurance services, tax and audit services and
investor relations, but (b) receives no fees other than reimbursement for all
direct and indirect out-of-pocket expenses it incurs or payments it makes on
behalf of the Loan Parties and their Subsidiaries thereunder.
"Administrative Agent" has the meaning specified therefor in the preamble
hereto.
"Administrative Borrower" has the meaning specified therefor in Section 4.05.
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.
"Agent" has the meaning specified therefor in the preamble hereto.

-2-

--------------------------------------------------------------------------------




"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements thereto, and any exhibits or schedules to any of
the foregoing, and shall refer to the same as they may be in effect at the time
such reference is operative.
"Annual Production Account" has the meaning specified therefor in
Section 7.01(r).
"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (a) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act, as amended by the
USA PATRIOT Act, (c) the laws, regulations and Executive Orders administered by
OFAC, (d) the Comprehensive Iran Sanctions, Accountability, and Divestment Act
of 2010 and implementing regulations by the United States Department of the
Treasury, (e) any law prohibiting or directed against terrorist activities or
the financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or
(f) any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced, and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate terrorist acts and acts of
war and any regulations promulgated pursuant thereto.
"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of a Loan or any portion thereof, (a) 9.50% for a Reference Rate
Loan and (b) 8.50% for a LIBOR Rate Loan.
"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Effective Date
up to and including the date that is the first anniversary of the Effective
Date, 3.00% times the principal amount of any prepayment of the Term Loan on
such date, (b) during the period of time after the date that is the first
anniversary of the Effective Date up to and including the date that is the
second anniversary of the Effective Date, 2.00% times the principal amount of
any prepayment of the Term Loan on such date, (c) during the period of time
after the date that is the second anniversary of the Effective Date up to and
including the date that is the third anniversary of the Effective Date, 1.00%
times the principal amount of any prepayment of the Term Loan on such date, and
(d) thereafter, zero.
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and delivered to the Administrative Agent,
in accordance with Section 12.07, which assignment and acceptance is
substantially in the form of Exhibit E or such other form acceptable to the
Required Lenders.
"Authorized Officer" means, with respect to any Person, each of the chief
executive officer, president, chief financial officer, chief legal officer,
senior vice president, treasurer and secretary of such Person.

-3-

--------------------------------------------------------------------------------




"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $150,000,000 minus (b) the aggregate principal amount
of Increases to the Term Loan Amount previously made pursuant to Section 2.13.
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.
"Blocked Person" has the meaning assigned to such term in Section 6.01(ii)(ii).
"Board" means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.
"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
"Borrower" has the meaning specified therefor in the preamble hereto.
"Buckingham Acquisition" means the acquisition of Buckingham Coal Company, LLC,
an Ohio limited liability company, by a Loan Party.
"Business Day" means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.
"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate amount of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in "property, plant and equipment" or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate amount of
all expenditures by such Person and its Subsidiaries during such period to
acquire by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person. For the avoidance of doubt, "Capital
Expenditures" shall include all expenditures made, directly or indirectly, by
such Person or any of its Subsidiaries during such period for mine development.

-4-

--------------------------------------------------------------------------------




"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
"Capitalized Lease Obligations" means, with respect to any Person as of any time
of determination, obligations of such Person and its Subsidiaries under
Capitalized Leases as of such time, and, for purposes hereof, the amount of any
such obligation shall be the capitalized amount thereof at such time determined
in accordance with GAAP.
"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within 365 days from the date of acquisition thereof; (b)
commercial paper, maturing not more than 365 days after the date of issue and
rated "P-1" by Moody's or “A-1” by Standard & Poor's; (c) certificates of
deposit maturing not more than 365 days after the date of issue, issued by
commercial banking institutions and money market or demand deposit accounts
maintained at commercial banking institutions, each of which is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000; (d) repurchase agreements having
maturities of not more than 90 days from the date of acquisition which are
entered into with major money center banks included in the commercial banking
institutions described in clause (c) above and which are secured by readily
marketable direct obligations of the United States Government or any agency
thereof; (e) money market accounts maintained with mutual funds having assets in
excess of $2,500,000,000; and (f) marketable tax exempt securities rated A or
higher by Moody's or A+ or higher by Standard & Poor's, in each case, maturing
within 365 days from the date of acquisition thereof.
"Cash Management Accounts" means the bank accounts of each Loan Party (other
than accounts specifically and exclusively used for payroll, payroll taxes,
fiduciary purposes and other employee wage and benefit payments to or for the
benefit of any Loan Party's employees) maintained at one or more Cash Management
Banks set forth on Schedule 8.01.
"Cash Management Agreement" means a deposit account control agreement, in form
and substance reasonably satisfactory to the Agents, by and among a Loan Party,
the Collateral Agent, the Revolving Credit Facility Agent (if applicable) and a
Cash Management Bank with respect to each Cash Management Account.
"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty,

-5-

--------------------------------------------------------------------------------




(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall, in each case, be deemed
to be a "Change in Law", regardless of the date enacted, adopted or issued.
"Change of Control" means each occurrence of any of the following:
(a)the Permitted Holder ceases beneficially and of record to own and control,
directly or indirectly, 100% on a fully diluted basis of the aggregate
outstanding voting and economic power of the Equity Interests of the General
Partner;
(b)the General Partner ceases to be the sole general partner of the Parent with
the power to manage and control the Parent;
(c)the Permitted Holder ceases beneficially and of record to own and control,
directly or indirectly, at least 50.1% on a fully diluted basis of the aggregate
outstanding economic power of the Equity Interests of the Parent;
(d)from and after the Effective Date, during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors of the General Partner (together with any new directors whose election
by such Board of Directors or whose nomination for election by the members of
the General Partner (or its direct or indirect ultimate parent holding company)
was approved by a vote of at least a majority the directors of the General
Partner (or its direct or indirect ultimate parent holding company) then still
in office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the General Partner
(or its direct or indirect ultimate parent holding company);
(e)the Parent ceases to directly own and control 100% of the Equity Interests of
Oxford Mining;
(f)the Parent ceases to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity Interests of each other Loan Party (other than in connection with any
transaction permitted pursuant to Section 7.02(c)), free and clear of all Liens
(other than Permitted Liens);
(g)(i) any Loan Party consolidates or amalgamates with or merges into another
entity or conveys, transfers or leases all or substantially all of its property
and assets

-6-

--------------------------------------------------------------------------------




to another Person (other than in connection with any transaction permitted
pursuant to Section 7.02(c)), or (ii) any entity consolidates or amalgamates
with or merges into any Loan Party in a transaction pursuant to which the
outstanding voting Equity Interests of such Loan Party is reclassified or
changed into or exchanged for cash, securities or other property, other than any
such transaction described in this clause (ii) in which either (A) in the case
of any such transaction involving the Parent (or its direct or indirect ultimate
parent holding company), no Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act), other than the General Partner or the
Permitted Holder, has, directly or indirectly, acquired beneficial ownership of
more than 33% of the aggregate outstanding voting or economic power of the
Equity Interests of the Parent (or its direct or indirect ultimate parent
holding company) or (B) in the case of any such transaction involving a Loan
Party other than the Parent, the Parent has beneficial ownership of 100% of the
aggregate voting and economic power of all Equity Interests of the resulting,
surviving or transferee entity; or
(h)a "Change of Control" (or any comparable term or provision) occurs under any
terms or provisions applicable with respect to any of the Equity Interests, the
Revolving Credit Facility Indebtedness or the Subordinated Indebtedness of the
Parent or any of its Subsidiaries.
"CIP Regulations" has the meaning specified therefor in Section 10.10.
"Coal Business" means the business of the mining, producing, processing,
transporting, marketing, selling and/or purchasing coal.
"Coal Lease Obligations" means, with respect to any Fiscal Year, the aggregate
amount of minimum guaranteed royalty payments payable under Coal Leases in such
Fiscal Year.
"Coal Leases" means leases and license agreements providing for the acquisition,
leasing and/or licensing of rights relating to coal reserves and the mining
thereof.
"Coal Reserve Base" has the meaning specified therefor in Section 7.01(r).
"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
"Collateral Advances" has the meaning specified therefor in Section 10.08(a).
"Collateral Assignment" means the Collateral Assignment of the Westmoreland
Acquisition Documents, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Required Lenders, made by the Parent in favor of
the Collateral Agent.

-7-

--------------------------------------------------------------------------------




"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
"Commitment Letter" means that certain Commitment Letter, dated as of October
16, 2014, by and among the Sponsor and the Lenders.
"Commitments" means, with respect to each Lender, such Lender's Effective Date
Term Loan Commitment and Delayed Draw Term Loan Commitment.
"Compliance Audit" has the meaning specified therefor in Section 7.01(j)(v).
"Consolidated Adjusted EBITDA" means, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person and its Subsidiaries (other than
any Consolidated Venture) for such period; plus (b) without duplication, the sum
of each of the following amounts of such Person and its Subsidiaries (other than
any Consolidated Venture) for such period to the extent each of such following
amounts is included in determining the Consolidated Net Income of such Person
and its Subsidiaries (other than any Consolidated Venture) for such period:  (i)
Consolidated Net Interest Expense, (ii) income tax expense, (iii) depreciation
expense, (iv) depletion expense, (v) amortization expense, (vi) impairment
expenses, (vii) non-cash equity-based compensation expense, (viii) accretion of
mine reclamation and closure obligations, (ix) non-recurring items to the extent
identified in the financial reporting of such Person and its Subsidiaries (other
than any Consolidated Venture) and approved by the Required Lenders (such
approval not to be unreasonably withheld or delayed) and not exceeding 10% of
Consolidated Adjusted EBITDA for such Fiscal Year, (x) Refinancing Fees/Expenses
up to an aggregate amount not to exceed $3,000,000, (xi) the aggregate amount of
expenses or losses incurred relating to business interruption to the extent
covered by insurance, and (xii) restructuring expenses related to the
restructuring of the operations of the Loan Parties in Kentucky, with respect to
each such expense, incurred during the fiscal quarter ending March 31, 2014 in
an aggregate amount not to exceed $75,000; plus or minus, as indicated, (c)
without duplication, the sum of each of the following amounts of such Person and
its Subsidiaries (other than any Consolidated Venture) for such period to the
extent each of such following amounts is included in determining the
Consolidated Net Income of such Person and its Subsidiaries (other than any
Consolidated Venture) for such period: (i) plus net losses and minus net gains
from any extraordinary or non-recurring disposal of assets including
Dispositions, (ii) plus amortization for above-market coal sales contracts and
minus amortization for below-market coal sales contracts, and (iii) plus the
amount of decrease in the fair market value of warrants of the Parent and minus
the amount of increase in the fair market value of warrants of the Parent; and
minus (d) without duplication, the sum of the following amounts of such Person
and such Subsidiaries (other than any Consolidated Venture) for such period to
the extent paid in such period: (i) Refinancing Fees/Expenses described in
clause (b)(x) above and (ii) restructuring expenses related to the restructuring
of the operations of the Loan Parties in Kentucky described in clause (b)(xii)
above; provided, that the aggregate amount of oil and gas

-8-

--------------------------------------------------------------------------------




royalties received by the Parent and its Subsidiaries in any Fiscal Year that
may be included in Consolidated Adjusted EBITDA shall not exceed $3,000,000 in
any Fiscal Year.
"Consolidated Net Income" means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries (other than any
Consolidated Venture) for such period, determined on a consolidated basis and in
accordance with GAAP.
"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.
"Consolidated Total Debt" means, with respect to any Person and its Subsidiaries
at any date of determination, the aggregate principal amount of all Indebtedness
of such Person and its Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP.
"Consolidated Total Net Leverage Ratio" means, with respect to any Person and
its Subsidiaries (other than Consolidated Ventures) for any period, the ratio of
(a) the result of (i) the Consolidated Total Debt of such Person and such
Subsidiaries on such day minus (ii) the Qualified Leverage Cash of such Person
and such Subsidiaries on such day, to (b) the Consolidated Adjusted EBITDA of
such Person and such Subsidiaries for such period.
"Consolidated Venture" means any Subsidiary of Parent, of which the Parent does
not, directly or indirectly, own and control 100% of the Equity Interests of
such Subsidiary.
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the

-9-

--------------------------------------------------------------------------------




net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term "Contingent Obligation" shall not include any product
warranties extended in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Contribution Agreement" means the Contribution Agreement, dated as of the date
hereof, among the Loan Parties, in form and substance reasonably satisfactory to
the Required Lenders, as amended, supplemented or otherwise modified from time
to time.
"Current Value" has the meaning specified therefor in Section 7.01(o).
"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
"Declined Proceeds" has the meaning specified in Section 2.05(c)(v).
"Default" means an event which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Borrower
in writing that such failure is the result of such Lender's determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within 2
Business Days of the date when due, (b) has notified the Administrative Borrower
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition

-10-

--------------------------------------------------------------------------------




precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative
Borrower, to confirm in writing to the Administrative Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by such Lender given to the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Required Lenders that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice by the Required Lenders of such determination to
the Administrative Borrower, the Administrative Agent and each Lender.
"Delayed Draw Pro Rata Share" means, with respect to a Lender's obligation to
make the Term Loans after the Effective Date, the percentage obtained by
dividing (a)  such Lender's Delayed Draw Term Loan Commitment by (b)  the Total
Delayed Draw Term Loan Commitment.
"Delayed Draw Term Loan Closing Fee" has the meaning specified therefor in the
Fee Letter.
"Delayed Draw Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrowers after the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading "Delayed Draw Term Loan Commitment", as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.
"Delayed Draw Term Loan Commitment Termination Date" means the earliest to occur
of (a) the date the Delayed Draw Term Loan Commitments are permanently reduced
to zero pursuant to Section 2.01(b), (b) the date of the termination of the
Delayed Draw Term Loan Commitments pursuant to Section 2.05(a) or Section 9.01
and (c) 5:00 p.m. (New York City time) on December 31, 2015.
"Designated Lender" has the meaning specified therefor in Section 10.08(a).

-11-

--------------------------------------------------------------------------------




"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is 91 days after the
Final Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in clause (a) above, in each
case at any time prior to the date which is 91 days after the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect either
(i) prior to payment in full of all Obligations or (ii) prior to the date that
is 91 days after the Final Maturity Date or (d) provides for scheduled payments
or the payment of cash dividends or distributions prior to the date that is 91
days after the Final Maturity Date.
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
"Effective Date" has the meaning specified therefor in Section 5.01.
"Effective Date Material Adverse Effect" means a material adverse effect on any
of (a) the business, condition (financial or otherwise), or operations of the
Loan Parties, taken as a whole (including their respective assets, properties or
businesses, taken as a whole), or (b) the ability of any Loan Party to perform
any of its obligations under any Loan Document to which it is a party.
"Effective Date Pro Rata Share" means, with respect to a Lender's obligation to
make the Term Loans on the Effective Date, the percentage obtained by dividing
(a) such Lender's Effective Date Term Loan Commitment by (b) the Total Effective
Date Term Loan Commitment.
"Effective Date Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrowers on the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading "Effective Date Term Loan Commitment", as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

-12-

--------------------------------------------------------------------------------




"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws including,
without limitation, Releases of Hazardous Materials (a) from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries or any predecessor in interest for whose liability a Loan Party or
any of its Subsidiaries is responsible; (b) from adjoining properties or
businesses; or (c) onto any facilities which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible.
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred by any Loan Party or any of its Subsidiaries as a result of
any claim or demand by any Governmental Authority or any third party, and which
relate to any environmental condition or a Release of Hazardous Materials from
or onto (a) any property presently or formerly owned by any Loan Party or any of
its Subsidiaries or (b) any facility which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
"Equipment" means equipment (as that term is defined in the Uniform Commercial
Code), and includes machinery, machine tools, motors, furniture, furnishings,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, Inventory or fixtures), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

-13-

--------------------------------------------------------------------------------




"Equity Interest" means (a) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any of its Equity Interests or (b) the receipt by Parent
of any cash capital contributions.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections of ERISA.
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
"Event of Default" has the meaning specified therefor in Section 9.01.
"Excess" has the meaning specified therefor in Section 2.13(b)(v).
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
"Existing Credit Agreements" means (a) that certain Financing Agreement, dated
as of June 24, 2013, among certain of the Loan Parties, certain of the Existing
Lenders and Cerberus Business Finance, LLC, as administrative agent and
collateral agent, as heretofore amended, restated, supplemented or otherwise
modified, and (b) that certain Financing Agreement, dated as of June 24, 2013,
among certain of the Loan Parties, certain of the Existing Lenders and Obsidian
Agency Services, Inc., as administrative agent and collateral agent, as
heretofore amended, restated, supplemented or otherwise modified.
"Existing Credit Facilities" means, collectively, the Existing Credit Agreements
and the other "Loan Documents" (as defined in the Existing Credit Agreements).
"Existing Lenders" means the lenders party to the Existing Credit Facilities.
"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(i) or (ii)), including, without
limitation, (a) foreign, United States, state or local tax refunds to the extent
not included in Consolidated Net Income of the Parent and its

-14-

--------------------------------------------------------------------------------




Subsidiaries, (b) pension plan reversions, (c) proceeds of insurance, (d)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (e) condemnation awards (and payments in
lieu thereof), (f) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of the
Parent or any of its Subsidiaries or (ii) received by the Parent or any of its
Subsidiaries as reimbursement for any payment previously made to such Person),
(g) any purchase price adjustment received in connection with any purchase
agreement other than in the ordinary course of business, and (h) oil and gas
land right sale proceeds and/or associated royalties.
"Facility" means any real property, including, without limitation, all buildings
and other improvements, the land on which such buildings and other improvements
are located, and all fixtures located at or used in connection therewith, all
whether now or hereafter existing, owned, leased, operated or used by any Loan
Party, including any New Facility.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
"Fee Letter" means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents, as amended, supplemented or otherwise modified from
time to time.
"Final Maturity Date" means the earliest of (a) the Scheduled Maturity Date, (b)
the date on which all of the Loans shall become due and payable in accordance
with the terms of this Agreement, and (c) the date of payment in full of all
Obligations and the termination of all Commitments.
"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2013, and the
related audited consolidated statements of operations, cash flows and partners’
equity for the Fiscal Year then ended, and (b) the unaudited consolidated
balance sheet of the Parent and its Subsidiaries for the nine months ended
September 30, 2014, and the related unaudited consolidated statements of
operations, cash flows and partners’ equity for the nine months then ended.
"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

-15-

--------------------------------------------------------------------------------




"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated Adjusted EBITDA of such Person and its
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period to the extent there is an equivalent permanent reduction in
the commitments thereunder, plus (ii) cash Consolidated Net Interest Expense of
such Person and its Subsidiaries for such period, plus (iii) income taxes paid
or payable by such Person and its Subsidiaries during such period, plus (iv)
cash dividends or distributions paid, or the purchase, redemption or other
acquisition or retirement for value (including in connection with any merger or
consolidation), by such Person or any of its Subsidiaries, in respect of the
Equity Interests of such Person or any of its Subsidiaries (other than dividends
or distributions paid by a Loan Party to any other Loan Party) during such
period, plus (v) all management, consulting, monitoring, and advisory fees paid
in cash by such Person or any of its Subsidiaries to any of its Affiliates
during such period (excluding payments to the General Partner under the
Administrative and Operational Services Agreement as in effect on the Effective
Date), plus (vi) the cash portion of Capital Expenditures made by such Person
and its Subsidiaries during such period (excluding Capital Expenditures to the
extent financed through the incurrence of Indebtedness or through an Equity
Issuance), plus (vii) mine reclamation obligations paid in cash by such Person
and its Subsidiaries during such period.
"Funding Losses" has the meaning specified therefor in Section 2.09.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of the financial covenant incurrence tests contained in this Agreement
and the definitions used therein, "GAAP" shall mean generally accepted
accounting principles in effect on the date hereof and consistent with those
used in the preparation of the Financial Statements, provided, further, that, if
there occurs after the date hereof any change in GAAP that affects in any
respect the calculation of any covenant contained in the financial covenant
incurrence tests contained in this Agreement, the Required Lenders and the
Administrative Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrowers after such change in GAAP conform as nearly as possible to their
respective positions as of the date hereof and, until any such amendments have
been agreed upon, the financial covenant incurrence tests contained in this
Agreement shall be calculated as if no such change in GAAP has occurred.
"General Partner" means Westmoreland Resources GP, LLC, a Delaware limited
liability company that is the general partner of the Parent.
"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company or operating
agreement; (c) with respect to any partnership, joint

-16-

--------------------------------------------------------------------------------




venture, trust or other form of business entity, the partnership agreement,
joint venture agreement, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization;
and (d) with respect to any of the entities described above, any other
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization.
"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.
"Guarantor" means (a) the Parent and each Subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto and (b) each other Person that
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.
"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI and (b) each other guaranty, in form and substance satisfactory to
the Required Lenders, made by any other Guarantor in favor of the Collateral
Agent for the benefit of the Agents and the Lenders guaranteeing all or part of
the Obligations.
"Hazardous Material" means (a) any element, compound, mineral, or chemical that
is defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, including, without limitation, any pollutant, contaminant, waste,
hazardous waste, toxic substance or dangerous good which is defined or
identified in any Environmental Law and which is present in the environment in
such quantity or state that it contravenes any Environmental Law; (b) petroleum
and its refined products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous characteristic of corrosivity, ignitability,
carcinogenicity, reproductive toxicity, "EP toxicity" or reactivity as well as
any radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing hazardous substances listed or classified as
such under Environmental Laws.
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

-17-

--------------------------------------------------------------------------------




"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
"Holdout Lender" has the meaning specified therefor in Section 12.02(b).
"Increase" has the meaning specified therefor in Section 2.13(a).
"Increase Date" has the meaning specified therefor in Section 2.13(b)(v).
"Increase Joinder" has the meaning specified therefor in Section 2.13(b)(i).
"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis reasonably satisfactory to the Collateral Agent and in
accordance with accepted practice, of such Person under Hedging Agreements other
than Operating Hedging Agreements; (h) all monetary obligations under any
receivables factoring, receivables sales or similar transactions and all
monetary obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) liabilities other than for employer contributions incurred
under Title IV of ERISA with respect to any plan (other than a Multiemployer
Plan) covered by Title IV of ERISA and maintained for employees of such Person
or any of its ERISA Affiliates; (k) withdrawal liability incurred under ERISA by
such Person or any of its ERISA Affiliates with respect to any Multiemployer
Plan; (l) all Disqualified Equity Interests; and (m) all obligations referred to
in clauses (a) through (l) above of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any partnership
of or joint venture in which such Person is a general partner or a joint
venturer, including the Indebtedness of each Consolidated Venture; provided
that, for purposes of the financial covenant incurrence tests

-18-

--------------------------------------------------------------------------------




contained in this Agreement, the Indebtedness of any Consolidated Venture of a
Person shall not be included as Indebtedness of such Person.
"Indemnified Matters" has the meaning specified therefor in Section 12.15.
"Indemnitees" has the meaning specified therefor in Section 12.15.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, in form and substance reasonably
satisfactory to the Required Lenders, as amended, supplemented or otherwise
modified from time to time.
"Intercreditor Agreement" means the Intercreditor Agreement, if any, in form and
substance satisfactory to the Required Lenders, by and between the Collateral
Agent and the Revolving Credit Facility Agent, and acknowledged by the Loan
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof; provided, that
such Intercreditor Agreement shall provide that (i) only the Liens on the
accounts, inventory and other current assets of the Loan Parties securing the
Revolving Credit Facility Indebtedness shall be senior to the Liens on the
accounts, inventory and other current assets of the Loan Parties securing the
Obligations, and (ii) all other Liens on the assets of the Loan Parties securing
the Revolving Credit Facility Indebtedness shall be junior to the Liens on all
other assets of the Loan Parties securing the Obligations.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 3 months thereafter; provided, however, that (a)
if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 3 months after the date on which the Interest Period began, and
(e) the Borrowers may not elect an Interest Period which will end after the
Final Maturity Date.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto), and the regulations thereunder.

-19-

--------------------------------------------------------------------------------




"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, as-extracted minerals,
work-in-process, packaging, supplies, materials and finished goods of every
nature used or usable in connection with the shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired, and
all such other property the sale or other disposition of which would give rise
to an Account Receivable or cash.
"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Person made a party hereto as a Borrower or by a
Subsidiary of a Loan Party made a party hereto as a Guarantor pursuant to
Section 7.01(b).
"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
"Lender" has the meaning specified therefor in the preamble hereto.
"Lenders' Representative" has the meaning specified in Section 7.01(t).
"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the greater of (a) 0.75% per annum and (b) the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to three months as displayed on page LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
"Screen Rate") at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that, if the Screen Rate
shall not be available at such time for such Interest Period (an "Impacted
Interest Period") with respect to Dollars, then the LIBOR Rate shall be the
Interpolated Rate at such time.  "Interpolated Rate" means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (x) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and

-20-

--------------------------------------------------------------------------------




(y) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.
"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).
"LIBOR Notice" means a written notice substantially in the form of Exhibit D.
"LIBOR Option" has the meaning specified therefor in Section 2.07(a).
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards, if necessary,
to the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
“Liquidity” means, as of any date of determination, the Qualified Cash as of
such date.
"Loans" means the Term Loans made by an Agent or a Lender to the Borrowers
pursuant to ARTICLE II.
"Loan Account" means segregated non-interest bearing trust account maintained
hereunder by the Administrative Agent on its books of account at the Payment
Office, and with respect to the Borrowers, in which the Borrowers will be
charged with all Loans made to, and all other Obligations incurred by, the
Borrowers.
"Loan Documents" means this Agreement, the Contribution Agreement, the
Collateral Assignment, the Fee Letter, any Guaranty, the Intercompany
Subordination Agreement, the Intercreditor Agreement, any Joinder Agreement, any
Mortgage, any Security Agreement, any UCC Filing Authorization Letter and any
other agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation.
"Loan Party" means any Borrower and any Guarantor.
"London" means London, England.

-21-

--------------------------------------------------------------------------------




"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of any Borrower or of the Loan Parties taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under any Loan
Document to which it is a party, (c) the legality, validity or enforceability of
this Agreement or any other Loan Document, (d) the rights and remedies of any
Agent or any Lender under any Loan Document, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any of the Collateral.
"Material Contract" means, with respect to any Person, (a) the Westmoreland
Acquisition Documents, (b) each contract or agreement to which such Person or
any of its Subsidiaries is a party involving aggregate consideration payable to
or by such Person or such Subsidiary of $100,000 or more in any Fiscal Year
(other than purchase orders in the ordinary course of the business of such
Person or such Subsidiary and other than contracts that by their terms may be
terminated by such Person or such Subsidiary in the ordinary course of its
business upon less than 60 days' notice without penalty or premium) and (c) all
other contracts or agreements material to the business, operations, condition
(financial or otherwise), performance, prospects or properties of such Person or
such Subsidiary.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, at any time
during the preceding 6 years.
"Net Cash Proceeds" means, (a) with respect to any Disposition by any Person or
any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary in connection therewith after deducting therefrom only (i)
the amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection with such Disposition (other than Indebtedness
under this Agreement), (ii) reasonable expenses related thereto incurred by such
Person or such Subsidiary in connection therewith, (iii) transfer taxes paid to
any taxing authorities by such Person or such Subsidiary in connection
therewith, and (iv) net income taxes to be paid in connection with such
Disposition (after taking into account any tax credits or deductions and any tax
sharing arrangements), and (b) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or an Equity Issuance,
the aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred

-22-

--------------------------------------------------------------------------------




consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (i) reasonable expenses related
thereto incurred by such Person or such Subsidiary in connection therewith, (ii)
transfer taxes paid by such Person or such Subsidiary in connection therewith
and (iii) net income taxes to be paid in connection therewith (after taking into
account any tax credits or deductions and any tax sharing arrangements); in each
case of clauses (a) and (b) to the extent, but only to the extent, that the
amounts so deducted are (x) actually paid to a Person that, except in the case
of reasonable out-of-pocket expenses, is not an Affiliate of such Person or any
of its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.
"New Facility" has the meaning specified therefor in Section 7.01(o).
"New Lending Office" has the meaning specified therefor in Section 2.09(d).
"New York City" means New York, New York.
"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) of such Loan
Party to pay principal, interest (including, without limitation, any PIK
Interest), charges, expenses, fees, premiums, Applicable Prepayment Premium,
counsel fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Agent or any
Lender (in its sole discretion) may elect to pay or advance on behalf of such
Person.
"OFAC" means the United States Department of the Treasury's Office of Foreign
Assets Control.
"OFAC Sanctions Programs" means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224
and the list of Specially Designated Nationals and Blocked Persons administered
by OFAC, as such list may be amended from time to time.
"Operating Hedging Agreement" means any Hedging Agreement that is entered into
by a Loan Party for the bona fide purpose of hedging the interest rate,

-23-

--------------------------------------------------------------------------------




commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes.
"Operating Lease Obligations" means all obligations, other than Capitalized
Lease Obligations and obligations under Coal Leases, for the payment of rent for
any real or personal property under leases or agreements to lease.
"Other Taxes" has the meaning specified therefor in Section 2.09(b).
"Oxford Mining" has the meaning specified therefor in the preamble hereto.
"Parent" has the meaning specified therefor in the preamble hereto.
"Participant Register" has the meaning specified therefor in Section 12.07(g).
"Payment Account" means an account at a bank designated by the Administrative
Agent from time to time as the account into which the Loan Parties shall make
all payments to the Administrative Agent for the benefit of the Agents and the
Lenders under this Agreement and the other Loan Documents.
"Payment Office" means the Administrative Agent's office located at 214 North
Tyron Street, 26th Floor, Charlotte, North Carolina 28202, or at such other
office or offices of the Administrative Agent as may be designated in writing
from time to time by the Administrative Agent to the Collateral Agent and the
Administrative Borrower.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
"Perfection Certificate" means a certificate in form and substance satisfactory
to the Required Lenders providing information with respect to the property of
each Loan Party.
"Permitted Acquisition" means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;
(b)    to the extent the Acquisition will be financed in whole or in part with
the proceeds of any Loan pursuant to the Delayed Draw Term Loan Commitments, the
conditions set forth in Section 5.02 shall have been satisfied;
(c)    to the extent the Acquisition will be financed in whole or in part with
the proceeds of any Loan pursuant to Section 2.13, the conditions set forth in
Section 2.13(b) shall have been satisfied;

-24-

--------------------------------------------------------------------------------




(d)    the Borrowers shall have furnished to the Agents at least 7 Business Days
prior to the consummation of such Acquisition (i) an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of such Acquisition) and, at the request of any Agent or the Required Lenders,
such other information and documents that any Agent or the Required Lenders may
request, including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (ii) pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, and (iii) copies of
such other agreements, instruments or other documents as any Agent or the
Required Lenders shall reasonably request;
(e)    the agreements, instruments and other documents referred to in paragraph
(c) above shall provide that (i) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers, or other obligation of
the Seller or Sellers (except for obligations incurred in the ordinary course of
business in operating the property so acquired and necessary or desirable to the
continued operation of such property and except for Permitted Indebtedness), and
(ii) all property to be so acquired in connection with such Acquisition shall be
free and clear of any and all Liens, except for Permitted Liens (and if any such
property is subject to any Lien not permitted by this clause (ii) then
concurrently with such Acquisition such Lien shall be released);
(f)    such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned either by a Loan Party or a wholly-owned
Subsidiary of a Loan Party and, if effected by merger or consolidation involving
a Loan Party, such Loan Party shall be the continuing or surviving Person;
(g)    the Borrowers shall have Liquidity in an amount equal to or greater than
$5,000,000 immediately after giving effect to the consummation of the proposed
Acquisition;
(h)    the assets being acquired or the Person whose Equity Interests are being
acquired, to the extent applicable, did not have negative Consolidated EBITDA
during the 12 consecutive month period most recently concluded prior to the date
of the proposed Acquisition;
(i)    the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties' and their Subsidiaries' total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;

-25-

--------------------------------------------------------------------------------




(j)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States or Canada;
(k)    such Acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;
(l)    any such Subsidiary formed or acquired pursuant to an Acquisition (and
its equityholders) shall execute and deliver the agreements, instruments and
other documents required by Section 7.01(b) on or prior to the date of the
consummation of such Acquisition;
(m)    with respect to any Acquisition from an Affiliate of a Loan Party,
Section 7.9 of the Parent's partnership agreement (as in effect on the Effective
Date) has been complied with without any waiver or modification, and if any
valuation has been prepared and delivered to the board of directors of the
Parent or any conflicts committee of the board of directors of the Parent, the
Parent shall have delivered such valuation to the Agents and the Lenders);
provided that, for the avoidance of doubt, the Parent shall be required to
deliver to the Agents and the Lenders a third party valuation, in form and
substance satisfactory to the Required Lenders in their reasonable business
judgment, with respect to any acquisition from an Affiliate involving
consideration of $25,000,000 or more;
(n)    not more than 60% of the Purchase Price payable in respect of any single
Acquisition or series of related Acquisitions shall be funded by the Loan
Parties with proceeds of Indebtedness; and
(o)    the Purchase Price payable in respect of all Acquisitions (including the
proposed Acquisition) shall not exceed $100,000,000 in the aggregate during the
term of this Agreement; provided, that this clause (o) shall not be applicable
to (I) any Acquisition pursuant to which the Sponsor sells or contributes assets
that the Sponsor owns as of the Effective Date to a Loan Party or (II) the
Buckingham Acquisition.
"Permitted Holder" means the Sponsor.
"Permitted Indebtedness" means:
(a)any Indebtedness owing to any Agent or any Lender under this Agreement and
the other Loan Documents;
(b)Indebtedness existing on the Effective Date and listed on Schedule 7.02(b),
and the extension of maturity, refinancing or modification of the terms thereof;
provided, however, that (i) such extension, refinancing or modification is
pursuant to terms

-26-

--------------------------------------------------------------------------------




that are not less favorable to the Loan Parties and the Lenders than the terms
of the Indebtedness being extended, refinanced or modified and (ii) after giving
effect to such extension, refinancing or modification, the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification;
(c)Indebtedness evidenced by Capitalized Lease Obligations entered into in order
to finance Capital Expenditures made by the Loan Parties in accordance with the
provisions of Section 7.02(g), which Indebtedness, when aggregated with the
principal amount of all Indebtedness incurred under this clause (c) and clause
(d) below, does not exceed $10,000,000 at any time outstanding;
(d)Indebtedness permitted by clause (e) of the definition of "Permitted Liens";
(e)Indebtedness permitted under Section 7.02(e);
(f)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, restoration and appeal bonds;
(g)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year;
(h)Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business;
(i)prior to the incurrence of the Revolving Credit Facility Indebtedness under
the Revolving Credit Facility, Indebtedness of any Loan Party incurred in
connection with the issuance of letters of credit on behalf of such Loan Party
incurred in the ordinary course of business, provided that (i) the aggregate
amount of such letters of credit shall not exceed $10,000,000 at any time and
(ii) such letters of credit must be cash collateralized;
(j)the Revolving Credit Facility Indebtedness permitted under, and subject to,
the terms of the Intercreditor Agreement, in an aggregate principal amount not
exceeding $15,000,000 less any principal repayments that may not be reborrowed
under the Revolving Credit Agreement including any principal repayments
resulting in permanent revolving credit commitment reductions under the
Revolving Credit Agreement;
(k)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;

-27-

--------------------------------------------------------------------------------




(l)Indebtedness of a Person whose assets or Equity Interests are acquired by the
Parent or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed $5,000,000 at any one time outstanding; provided that such
Indebtedness (i) not a revolving loan credit facility, (ii) was in existence
prior to the date of such Permitted Acquisition, and (iii) was not incurred in
connection with, or in contemplation of, such Permitted Acquisition;
(m)Subordinated Indebtedness in an aggregate amount not exceeding $2,000,000 at
any time outstanding; and
(n)unsecured Indebtedness in an aggregate amount not exceeding $1,000,000 at any
time outstanding.
"Permitted Intercompany Loans" means loans made by (a) a Loan Party to another
Loan Party (other than the Parent), (b) a non-Loan Party to another non-Loan
Party, (c) a non-Loan Party to a Loan Party, so long as the parties thereto are
party to the Intercompany Subordination Agreement, and (d) a Loan Party to a
non-Loan Party so long as (i) the aggregate amount of all such loans made by the
Loan Parties does not exceed $100,000 at any time outstanding, (ii) no Default
or Event of Default has occurred and is continuing either before or after giving
effect to such loan, and (iii) the Borrowers have Liquidity of not less than
$1,000,000 after giving effect to such loan.
"Permitted Investments" means:
(a)Investments in cash and Cash Equivalents;
(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(c)advances made in connection with purchases of goods or services in the
ordinary course of business;
(d)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;
(e)Investments existing on the date hereof, as set forth on Schedule 7.02(e),
but not any increase in the amount thereof as set forth in Schedule 7.02(e) or
any other modification of the terms thereof;
(f)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in any additional coal reserves, provided
that, immediately after giving effect thereto, the Borrowers shall have complied
with Section 7.01(o), if applicable, and immediately after giving effect to any
such Investment, on a pro

-28-

--------------------------------------------------------------------------------




forma basis, (i) the Consolidated Total Net Leverage Ratio of the Parent and its
Subsidiaries as of the end of the fiscal quarter most recently ended as to which
financial statements were required to be delivered pursuant to this Agreement
was less than or equal to 4.00:1.00 and (ii) the Fixed Charge Coverage Ratio of
the Parent and its Subsidiaries as of the end of the fiscal quarter most
recently ended as to which financial statements were required to be delivered
pursuant to this Agreement was not less than 1.00:1.00;
(g)Permitted Intercompany Loans;
(h)Permitted Acquisitions; and
(i)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $250,000 at any time outstanding.
"Permitted Liens" means:
(a)Liens securing the Obligations;
(b)Liens for taxes, assessments and governmental charges the payment of which is
not required under Section 7.01(c);
(c)Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;
(d)Liens existing on the Effective Date and described on Schedule 7.02(a),
provided that (i) no such Lien shall at any time be extended to cover any
additional property not subject thereto on the Effective Date and (ii) the
principal amount of the Indebtedness secured by such Liens shall not be
extended, renewed, refunded or refinanced other than in accordance with clause
(b) of the definition of Permitted Indebtedness;
(e)(i)    purchase money Liens on equipment acquired or held by any Loan Party
or any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition of such equipment or (ii) Liens existing on such
equipment at the time of its acquisition; provided, however, that (I) no such
Lien shall extend to or cover any other property of any Loan Party or any of its
Subsidiaries, (II) the principal amount of the Indebtedness secured by any such
Lien shall not exceed the lesser of 100% of the fair market value or the cost of
the property so held or acquired and (III) the aggregate principal amount of
Indebtedness secured by any or all such Liens shall not exceed at any one time
outstanding $5,000,000;

-29-

--------------------------------------------------------------------------------




(f)Liens arising under the Revolving Credit Facility Documents securing the
Revolving Credit Facility Indebtedness, solely to the extent (i) that only such
Liens on the accounts, inventory and other current assets of the Loan Parties
securing the Revolving Credit Facility Indebtedness shall be senior to the Liens
on the accounts, inventory and other current assets of the Loan Parties securing
the Obligations, (ii) all other Liens on all other assets of the Loan Parties
securing the Revolving Credit Facility Indebtedness shall be junior to the Liens
on all other assets of the Loan Parties securing the Obligations and (iii) such
Liens are permitted under, and are subject to the terms of, the Intercreditor
Agreement;
(g)deposits and pledges of cash securing (i) obligations incurred in respect of
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety, restoration or appeal bonds, but only to the extent such
deposits or pledges are made or otherwise arise in the ordinary course of
business and secure obligations not past due;
(h)easements, rights-of-way, zoning restrictions and similar encumbrances on
real property and irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person's business;
(i)Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
(j)Liens on real property or equipment securing Indebtedness permitted by clause
(c) of the definition of Permitted Indebtedness;
(k)the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property;
(l)non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;
(m)judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(k);
(n)rights of setoff or bankers' liens upon deposits of cash in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such deposit accounts in the ordinary course of business;

-30-

--------------------------------------------------------------------------------




(o)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;
(p)Liens on cash collateral securing Indebtedness permitted by subsection (i) of
the definition of Permitted Indebtedness;
(q)Liens assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (l) of the
definition of Permitted Indebtedness; and
(r)Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition.
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
"PIK Interest" has the meaning specified in Section 2.04(b).
"Plan" means any Employee Plan or Multiemployer Plan.
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.
"Pro Rata Share" means:
(a)    with respect to a Lender's obligation to make the Term Loans on the
Effective Date, the percentage obtained by dividing (i)  such Lender's Effective
Date Term Loan Commitment by (ii) the Total Effective Date Term Loan Commitment;
(b)    with respect to a Lender's obligation to make the Term Loans after the
Effective Date and its right to receive payments of the Delayed Draw Term Loan
Closing Fee, the percentage obtained by dividing (i)  such Lender's Delayed Draw
Term Loan Commitment by (ii) the Total Delayed Draw Term Loan Commitment;
(c)    with respect to a Lender's right to receive payments of interest, fees
(other than the Delayed Draw Term Loan Closing Fee), and principal with respect
to the Term Loans, the percentage obtained by dividing (i) the unpaid principal
amount of such Lender's portion of the Term Loan by (ii) the aggregate unpaid
principal amount of the Term Loans; and
(d)    with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing

-31-

--------------------------------------------------------------------------------




(i) the sum of such Lender's undrawn Term Loan Commitment and the unpaid
principal amount of such Lender's portion of the Term Loans by (ii) the sum of
the undrawn Total Term Loan Commitment and the aggregate unpaid principal amount
of the Term Loans, provided that, if the Total Term Loan Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender's portion of the Term Loans and the denominator shall be the
aggregate unpaid principal amount of the Term Loans.
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus (c)
the aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties (excluding the
proceeds of any Term Loan) that is in Deposit Accounts or in Securities
Accounts, or any combination thereof, and which such Deposit Account or
Securities Account is the subject of a Cash Management Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.
"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.
"Qualified Leverage Cash" means, as of any date of determination, (a) if the
Loan Parties have Qualified Cash of more than $5,000,000 in the aggregate, an
amount equal to the amount by which the aggregate amount of such Qualified Cash
exceeds $5,000,000 and up to $20,000,000 or (b) if the Loan Parties have
Qualified Cash of $5,000,000 or less in the aggregate, $0.
"Qualified Reserve Report" means, with respect to any Fiscal Year, an appraisal
and re-determination of the mineral reserves, as of the end of such Fiscal Year,
consisting of coal in which the Loan Parties have the exclusive work interest
and right to mine and sell (a) which is or was conducted by John T. Boyd Company
or another qualified independent appraiser approved by the Required Lenders;
(b) which will be or was conducted in such a manner (including the use of
engineering practices and the use of basis pricing) and of such a scope as is
acceptable to the Required Lenders; and (c) the results of which are reasonably
satisfactory to the Required Lenders.

-32-

--------------------------------------------------------------------------------




"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:
(a)each Mortgage duly executed by the applicable Loan Party,
(b)evidence of the recording of each Mortgage in such office or offices as may
be necessary or, in the opinion of the Required Lenders, desirable to perfect
the Lien purported to be created thereby or to otherwise protect the rights of
the Collateral Agent and the Lenders thereunder;
(c)an opinion of counsel, satisfactory to the Required Lenders, in the state
where such Facility is located with respect to the enforceability of the
Mortgage to be recorded and such other matters as the Required Lenders may
reasonably request; and
(d)such other agreements, instruments and other documents (including consents of
lessors, title certifications, title opinions, guarantees and opinions of
counsel) as the Required Lenders may reasonably require.
"Reclamation Laws" means all laws relating to mining reclamation or reclamation
liabilities, including, without limitation, the Surface Mining Control and
Reclamation Act of 1977, as amended, and all applicable state laws.
"Reclamation Order" has the meaning specified therefor in Section 7.01(r)(ii).
"Reference Bank" means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Administrative Agent to the Administrative
Borrower from time to time.
"Reference Rate" means the greatest of (a) 2.50% per annum, (b) the Federal
Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of 3 months and shall be determined on
a daily basis) plus 1.00% per annum, and (d) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base rate or prime rate (it being understood and agreed that (i)
the reference rate, base rate or prime rate is determined from time to time by
the Reference Bank as a means of pricing some loans to its borrowers and neither
is tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Reference Bank to any particular
class or category of customers and (ii) each change in the Reference Rate shall
be effective from and including the date such change is publicly announced as
being effective).
"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
"Refinancing Fees/Expenses" means fees and expenses incurred by the Loan Parties
through the Effective Date (or, solely with respect to such expenses incurred by
the Loan Parties in connection with compliance with Section 5.03, within the six
months

-33-

--------------------------------------------------------------------------------




following the Effective Date) in connection with the refinancing of the Existing
Credit Facilities, including fees and expenses incurred by the Loan Parties in
connection with securing and consummating credit facilities alternatives to the
Existing Credit Facilities up to and including consummation of the credit
facilities under this Agreement.
"Register" has the meaning specified therefor in Section 12.07(d).
"Registered Loans" has the meaning specified therefor in Section 12.07(d).
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
"Related Party Assignment" has the meaning specified therefor in
Section 12.07(b).
"Related Party Register" has the meaning specified therefor in Section 12.07(d).
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
"Remedial Action" means any action taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.
"Replacement Lender" has the meaning specified therefor in Section 12.02(b).
"Report" has the meaning specified therefor in Section 10.13.
"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (d) of the definition thereof) aggregate at least 50.1%; provided
that

-34-

--------------------------------------------------------------------------------




the Pro Rata Shares of any Defaulting Lender shall be disregarded in the
determination of Required Lenders; and provided, further, that, if at any date
of determination there is more than one Lender and the Agents have received
written notice that not all of the Lenders are affiliated, such Lenders whose
Pro Rata Shares (calculated in accordance with clause (d) of the definition
thereof) aggregate at least 50.1% must also include not less than 2 unaffiliated
Lenders.
"Requirements of Law" means, with respect to any Person, collectively the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities), and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
"Reserve Percentage" means, on any day for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves the Reserve Percentage shall be
zero.
"Revolving Credit Agreement" means that certain credit agreement, if any, by and
among one or more of the Loan Parties, the Revolving Credit Facility Agent, and
the Revolving Credit Facility Lenders, in form and substance satisfactory to the
Required Lenders and as amended, modified, supplemented, extended, renewed,
restated or replaced, in each case as permitted by and subject to the terms of
the Intercreditor Agreement.
"Revolving Credit Facility" means that certain revolving credit facility
providing for revolving loans and letters of credit entered into by the Loan
Parties in an aggregate principal amount of up to $15,000,000 pursuant to the
Revolving Credit Facility Documents on terms and conditions satisfactory to the
Required Lenders in their reasonable business judgment.
"Revolving Credit Facility Agent" means the administrative agent and/or
collateral agent under and pursuant to the Revolving Credit Facility.
"Revolving Credit Facility Documents" means collectively (a) the Revolving
Credit Agreement and (b) all other agreements, documents and instruments at any
time executed and/or delivered by the Loan Parties or any other Person to, with
or in favor of the Revolving Credit Facility Agent or the Revolving Credit
Facility Lenders in connection with the Revolving Credit Facility or related
thereto, in each case, in form and substance satisfactory to the Required
Lenders and as amended, modified, supplemented, extended,

-35-

--------------------------------------------------------------------------------




renewed, restated or replaced, in each case as permitted by and subject to the
terms of the Intercreditor Agreement.
"Revolving Credit Facility Indebtedness" means the secured Indebtedness owing by
the Loan Parties to the Revolving Credit Facility Agent and the Revolving Credit
Facility Lenders pursuant to the Revolving Credit Facility Documents, and all
interest, fees, reimbursement obligations, expenses, indemnification and other
obligations with respect thereto, which Indebtedness, together with the liens
and security interests granted by the Loan Parties to the Revolving Credit
Facility Agent, all as subject to the terms of the Intercreditor Agreement.
"Revolving Credit Facility Lenders" means the lenders party to the Revolving
Credit Agreement.
"Scheduled Maturity Date" means December 31, 2018.
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
"Securitization" has the meaning specified therefor in Section 12.07(j).
"Security Agreement" means a Pledge and Security Agreement made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
substantially in the form of Exhibit B, securing the Obligations and delivered
to the Collateral Agent.
"Seller" means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
"Significant Permit Areas" means, as of any date of determination, the permit
areas owned, leased or used by any Loan Party or any Subsidiary of a Loan Party
within which the coal produced accounts for 66% or more of the aggregate total
coal production of all of the Loan Parties and their Subsidiaries during the
preceding twelve month period.
"Significant Subsidiary" means Harrison Resources, LLC and each other Subsidiary
of the Parent that:
(a)is designated with an asterisk on Schedule 1.01(B);
(b)accounted for at least 5% of consolidated revenues of the Parent and its
Subsidiaries or 5% of consolidated earnings of the Parent and its Subsidiaries
before interest and taxes, in each case for the 4 fiscal quarters of the Parent
ending on the last day of the last

-36-

--------------------------------------------------------------------------------




fiscal quarter of the Parent immediately preceding the date as of which any such
determination is made; or
(c)has assets which represent at least 5% of the consolidated assets of the
Parent and its Subsidiaries as of the last day of the last fiscal quarter of the
Parent immediately preceding the date as of which any such determination is
made.
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.
"Sponsor" means Westmoreland Coal Company, a Delaware corporation.
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc., and any successor thereto.
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which are satisfactory to the Required Lenders which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (a) by the execution and delivery of a subordination
agreement, in form and substance satisfactory to the Required Lenders, or (b)
otherwise on terms and conditions (including, without limitation, subordination
provisions, payment terms, interest rates, covenants, remedies, defaults and
other material terms) satisfactory to the Required Lenders.
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company, or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.
"Taxes" has the meaning specified therefor in Section 2.09(a).

-37-

--------------------------------------------------------------------------------




"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.
"Term Loan" means, collectively, the loans made by the Lenders to the Borrowers
pursuant to Section 2.01(a) and Section 2.13.
"Term Loan Amount" means $295,000,000 plus any increase made pursuant to Section
2.13.
"Term Loan Commitment" means, with respect to each Lender, such Lender's
Effective Date Term Loan Commitment and Delayed Draw Term Loan Commitment.
"Total Delayed Draw Term Loan Commitment" means the sum of the amounts of the
Lenders' Delayed Draw Term Loan Commitments.
"Total Effective Date Term Loan Commitment" means the sum of the amounts of the
Lenders' Effective Date Term Loan Commitments.
"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments.
"Transferee" has the meaning specified therefor in Section 2.09(a).
"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Required Lenders, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.
"Uniform Commercial Code" has the meaning specified therefor in Section 1.04(b).
"U.S. Bank" has the meaning specified therefor in the preamble hereto.
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).
"WARN" has the meaning specified therefor in Section 6.01(z).

-38-

--------------------------------------------------------------------------------




"Westmoreland Acquisition" means, collectively, (a) the acquisition of the
General Partner by the Sponsor and (b) the contribution of certain assets by the
Sponsor to the Parent, in each case, pursuant to the Westmoreland Acquisition
Documents.
"Westmoreland Acquisition Agreement" means the Purchase Agreement, dated as of
October 16, 2014, by and among the Sponsor, AIM Oxford Holdings, LLC, C&T Coal,
Inc., Jeffrey M. Gutman, Daniel M. Maher and the warrantholders that are parties
thereto, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.
"Westmoreland Acquisition Documents" means (a) the Westmoreland Acquisition
Agreement, (b) the Westmoreland Contribution Agreement and (c) all other
agreements, instruments and other documents related thereto or executed in
connection therewith, in form and substance reasonably satisfactory to the
Required Lenders.
"Westmoreland Contribution Agreement" means the Contribution Agreement, dated as
of October 16, 2014, by and between the Sponsor and the Parent, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.
Section 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules, unless otherwise indicated, shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement and (e) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.
Section 1.03     Certain Matters of Construction. References in this Agreement
to "determination" by any Agent or any Lender mean good faith estimates by such
Agent or such Lender (in the case of quantitative determinations) and good faith
beliefs by such Agent or such Lender (in the case of qualitative
determinations). A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is

-39-

--------------------------------------------------------------------------------




waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall "continue" or be "continuing" unless and until such Event
of Default has been waived in writing by the Required Lenders. Any Lien referred
to in this Agreement or any other Loan Document as having been created in favor
of any Agent, any agreement entered into by any Agent pursuant to this Agreement
or any other Loan Document, any payment made by or to or funds received by any
Agent pursuant to or as contemplated by this Agreement or any other Loan
Document, or any act taken or omitted to be taken by any Agent shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of the Agents and the Lenders.
Wherever the phrase "to the knowledge of any Loan Party" or words of similar
import relating to the knowledge or the awareness of any Loan Party are used in
this Agreement or any other Loan Document, such phrase shall mean and refer to
(i) the actual knowledge of an Authorized Officer of any Loan Party or (ii) the
knowledge that an Authorized Officer would have obtained if such Authorized
Officer had engaged in good faith and diligent performance of such Authorized
Officer's duties, including the making of such reasonably specific inquiries as
may be necessary of the employees or agents of such Loan Party and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that, if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness or a breach of such representation or warranty hereunder.
Section 1.04     Accounting and Other Terms.
(a)Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP applied on a basis consistent with
those used in preparing the Financial Statements. Notwithstanding the foregoing,
(i) with respect to the accounting for leases as either operating leases or
capital leases and the impact of such accounting in accordance with FASB ASC 840
on the definitions and covenants herein, GAAP as in effect on the Effective Date
shall be applied, and (ii) for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the "Uniform Commercial Code") and which are not otherwise defined
herein shall have the same meanings herein as set forth therein, provided that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on

-40-

--------------------------------------------------------------------------------




the date hereof shall continue to have the same meanings notwithstanding any
replacement or amendment of such statute except as any Agent may otherwise
determine.
Section 1.05     Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern Daylight
Time, as in effect in New York City on such day. For purposes of the computation
of a period of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Agent or any Lender, such period shall in any event
consist of at least one full day.
ARTICLE II
THE LOANS
Section 2.01     Commitments.
(a)Subject to the terms and conditions and relying upon the representations and
warranties herein set forth:
(i)each Lender with an Effective Date Term Loan Commitment agrees, severally and
not jointly, to make or cause to be made, on the Effective Date, a Term Loan to
the Borrowers in an aggregate principal amount not to exceed its Effective Date
Term Loan Commitment and the Term Loans of all Lenders made on the Effective
Date shall be in an aggregate principal amount not to exceed the Total Effective
Date Term Loan Commitment.
(ii)each Lender with a Delayed Draw Term Loan Commitment agrees, severally and
not jointly, to make or cause to be made, from time to time after the Effective
Date and prior to the Delayed Draw Term Loan Commitment Termination Date and
subject to Section 5.02, one or more Term Loans to the Borrowers in an aggregate
principal amount not to exceed the lesser of (A) its Delayed Draw Pro Rata Share
of such Term Loan and (B) its Delayed Draw Term Loan Commitment.
(b)Notwithstanding the foregoing, but subject to Section 2.13, (i) the aggregate
principal amount of the Term Loans made at any time shall not exceed the undrawn
Total Term Loan Commitment at such time, and (ii) the aggregate principal amount
of all Term Loans made pursuant to this Agreement shall not exceed the initial
Total Term Loan Commitment on the Effective Date. The Total Effective Date Term
Loan Commitment shall be permanently terminated immediately and without further
action upon the full and complete funding of the Term Loan on the Effective
Date. The Total Delayed Draw Term Loan Commitment shall be permanently reduced
immediately and without further action upon the funding of each Term Loan after
the Effective Date in an amount equal to such funded Term Loan. Each Lender's
Effective Date Term Loan Commitment shall be permanently terminated immediately
and without further action upon the full and complete funding of its Pro Rata
Share of the Term Loan on the Effective Date. Each Lender's Delayed Draw Term
Loan Commitment shall be permanently reduced immediately and

-41-

--------------------------------------------------------------------------------




without further action upon the funding of each Term Loan after the Effective
Date in an amount equal to such Lender's Delayed Draw Pro Rata Share of such
funded Term Loan. The undrawn Total Delayed Draw Term Loan Commitment and each
Lender's Delayed Draw Term Loan Commitment shall terminate immediately and
without further action on the Delayed Draw Term Loan Commitment Termination Date
after giving effect to the funding of any Lender's Term Loan on such date. Any
principal amount of the Term Loans which is repaid or prepaid may not be
reborrowed.
Section 2.02     Making the Loans.
(a)The Administrative Borrower shall give the Administrative Agent prior
telephonic notice, immediately confirmed in writing in substantially the form of
Exhibit C (a "Notice of Borrowing"), not later than 12:00 noon (New York City
time) on the date which is 3 Business Days (or, in the case of a Term Loan made
after the Effective Date, 30 days) prior to the date of the proposed Loan (or
such shorter period as the Administrative Agent is willing to accommodate from
time to time, but in no event later than 12:00 noon (New York City time) on the
date of borrowing of the proposed Loan). Such Notice of Borrowing shall be
irrevocable and shall specify (i) the principal amount of the proposed Loan,
(ii) whether the Loan is requested to be a Reference Rate Loan or a LIBOR Rate
Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period with
respect thereto, (iii) the use of the proceeds of such proposed Loan, and (iv)
the proposed date of borrowing (which date of borrowing must be a Business Day
and, in the case of the initial Term Loan, must be the Effective Date). The
Administrative Agent and the Lenders may act without liability upon the basis of
written, telecopied or telephonic notice believed by the Administrative Agent in
good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purporting to be from the Administrative
Borrower to the Administrative Agent). Each Borrower hereby waives the right to
dispute the Administrative Agent's record of the terms of any such telephonic
Notice of Borrowing. The Administrative Agent and each Lender shall be entitled
to rely conclusively on any Authorized Officer's authority to request a Loan on
behalf of the Borrowers until the Administrative Agent receives written notice
to the contrary. The Administrative Agent and the Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Notice of
Borrowing.
(b)Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.
Each Term Loan made after the Effective Date pursuant to Section 2.01(a)(ii)
shall be in a minimum principal amount of $25,000,000 and integral multiples of
$1,000,000.
(c)Except as otherwise provided in this Section 2.02(c), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their respective Effective Date Pro Rata Share of the Total Effective Date Term
Loan Commitment and Delayed Draw Pro Rata Share of the Total Delayed Draw Term
Loan Commitment, as applicable, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender's
obligation to make a Loan requested

-42-

--------------------------------------------------------------------------------




hereunder, nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in that other Lender's obligation to
make a Loan requested hereunder, and each Lender shall be obligated to make the
Loans required to be made by it under the terms of this Agreement regardless of
the failure by any other Lender.
Section 2.03     Repayment of Loans; Evidence of Debt.
(a)The outstanding unpaid principal amount of the Term Loan, and all accrued and
unpaid interest thereon, shall be due and payable on the earlier of (i) the date
of the acceleration of the Term Loan in accordance with the terms hereof and
(ii) the Final Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)Each Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made by it hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to such Lender
hereunder and (iii) the amount of any sum received by such Lender.
(d)The entries made in the accounts maintained pursuant to Section 2.03(b) and
Section 2.03(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)Any Lender may request that the Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrowers shall execute and deliver to such
Lender such promissory note(s) payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in such
form(s) as are drafted by such Lender and furnished by the Administrative Agent
and reasonably acceptable to the Administrative Borrower. Thereafter, the Loans
evidenced by such promissory note(s) and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns with respect to such registered note).
Section 2.04     Interest.
(a)Term Loan. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is
a Reference Rate Loan shall bear interest on the principal amount thereof from
time to time

-43-

--------------------------------------------------------------------------------




outstanding, from the date of the Term Loan until repaid, at a rate per annum
equal to the Reference Rate plus the Applicable Margin. Each portion of the Term
Loan that is a LIBOR Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for the Term Loan (or such portion thereof) plus the Applicable Margin.
(b)PIK Interest. In addition to the interest set forth in Section 2.04(a), for
any fiscal quarter where the Consolidated Total Net Leverage Ratio of the Parent
and its Subsidiaries is greater than 2.50 to 1.00 as of the end of such fiscal
quarter, the Term Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
applicable amount set forth below, which such additional interest shall be
paid-in-kind (any such interest paid in kind, the "PIK Interest") on the dates
set forth in Section 2.04(d):
PIK Rate
Consolidated Total Net Leverage
Ratio
3.00%
Greater than 3.50 to 1.00
2.00%
Less than or equal to 3.50 to 1.00
but greater than 3.00 to 1.00
1.00%
Less than or equal to 3.00 but
greater than 2.50 to 1.00



All interest due and payable hereunder that the Borrowers pay in the form of PIK
Interest shall be capitalized, shall be added to the then-outstanding principal
amount of the Term Loan as additional principal obligations hereunder on and as
of such interest payment date and shall automatically constitute a part of the
outstanding principal amount of the Term Loan for all purposes hereof (including
the accrual of interest thereon at the rates applicable to the Term Loan
generally). Any determination of the principal amount outstanding under the Term
Loan after giving effect to any payment of PIK Interest hereunder or otherwise
that is reasonably made by the Administrative Agent or the Lenders in good faith
shall be prima facie evidence of the correctness of such determination in the
absence of manifest error.
(c)Default Interest. To the extent permitted by law and notwithstanding anything
to the contrary in this Section 2.04, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or other Obligations of the Loan
Parties under this Agreement and the other Loan Documents shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

-44-

--------------------------------------------------------------------------------




(d)Interest Payment. Interest on each Loan shall be payable quarterly, in
arrears, on the last day of each quarter, commencing on the last day of the
quarter in which such Loan is made and at maturity (whether upon demand, by
acceleration or otherwise). Interest at the Post-Default Rate shall be payable
on demand at the election of the Required Lenders. Each Borrower hereby
authorizes the Administrative Agent to, and the Administrative Agent may, from
time to time, charge the Loan Account pursuant to Section 4.01 with the amount
of any interest payment due hereunder.
(e)General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.
Section 2.05     Termination of Commitments; Prepayment of Loans.
(a)Termination of Commitments. The Total Effective Date Term Loan Commitment
shall terminate upon the making of the initial Term Loan in full on the
Effective Date. The Total Delayed Draw Term Loan Commitment shall terminate on
the Delayed Draw Term Loan Commitment Termination Date after giving effect to
any borrowing on such date, if any. In addition, the Total Term Loan Commitment,
the Effective Date Term Loan Commitment and the Delayed Draw Term Loan
Commitment of each Lender shall be terminated in accordance with Section
2.01(b).
(b)Optional Prepayment.
(i)Term Loan. The Borrowers may, at any time and from time to time, upon at
least 5 Business Days' prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part. Each prepayment made
pursuant to this Section 2.05(b)(i) shall be accompanied by the payment of (A)
accrued interest to the date of such payment on the amount prepaid and (B) the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan.
(ii)Termination of Agreement. The Borrowers may, upon at least 15 days prior
written notice to the Administrative Agent, terminate this Agreement by paying
to the Administrative Agent, in cash, the Obligations, in full, plus the
Applicable Prepayment Premium, if any, payable in connection with such
termination of this Agreement. If the Administrative Borrower has sent a notice
of termination pursuant to this Section 2.05(b)(ii), then the Lenders'
obligations to extend credit hereunder shall terminate and the Borrowers shall
be obligated to repay the Obligations, in full, plus the Applicable Prepayment
Premium, if any, payable in connection with such termination of this Agreement
on the date set forth as the date of termination of this Agreement in such
notice.
(c)Mandatory Prepayment.
(i)Immediately upon any Disposition by any Loan Party or its Subsidiaries
pursuant to Section 7.02(c)(ii) or any other Disposition not otherwise permitted
pursuant to Section 7.02(c), the Borrowers shall prepay the outstanding
principal

-45-

--------------------------------------------------------------------------------




amount of the Loans in accordance with Section 2.05(d) in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
Disposition (other than with respect to oil and gas land right sale proceeds
and/or associated royalties, which shall be applied pursuant to Section
2.05(c)(iii)). Nothing contained in this Section 2.05(c)(i) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 7.02(c)(ii).
(ii)Upon the issuance or incurrence by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Indebtedness referred to in clauses (a) through
(l) of the definition of Permitted Indebtedness), the Borrowers shall prepay the
outstanding amount of the Loans in accordance with Section 2.05(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
therewith. The provisions of this Section 2.05(c)(ii) shall not be deemed to be
implied consent to any such issuance, incurrence or sale otherwise prohibited by
the terms and conditions of this Agreement.
(iii)Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.
(iv)Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(i) or Section 2.05(c)(iii), as the case may be, up
to (x) $5,000,000 in the aggregate during the term of this Agreement of Net Cash
Proceeds from all such Dispositions and (y) up to $5,000,000 in the aggregate in
any Fiscal Year of all such Extraordinary Receipts (other than those
Extraordinary Receipts described in clause (h) of the definition of
Extraordinary Receipts), in each case, shall not be required to be so used to
prepay the Obligations to the extent that such Net Cash Proceeds and
Extraordinary Receipts are used to replace, repair or restore properties or
capital assets used in such Person's business, provided that (A) no Default or
Event of Default has occurred and is continuing on the date such Person receives
such Net Cash Proceeds or Extraordinary Receipts, (B) the Administrative
Borrower delivers a certificate to the Administrative Agent within 30 days after
such Disposition or loss, destruction or taking, as the case may be, stating
that such Net Cash Proceeds or Extraordinary Receipts shall be used to replace,
repair or restore properties or capital assets used in such Person's business
within a period specified in such certificate not to exceed 180 days after the
date of receipt of such Net Cash Proceeds or Extraordinary Receipts (which
certificate shall set forth estimates of the Net Cash Proceeds or Extraordinary
Receipts to be so expended), (C) such Net Cash Proceeds or Extraordinary
Receipts are deposited in an account subject to the dominion and control of the
Collateral Agent, and (D) upon the earlier of (I) the expiration of the period
specified in the relevant certificate furnished to the Administrative Agent
pursuant to clause (B) above or (II) the

-46-

--------------------------------------------------------------------------------




occurrence of a Default or an Event of Default, such Net Cash Proceeds or
Extraordinary Receipts, if not theretofore so used, shall be used to prepay the
Obligations in accordance with Section 2.05(c)(i) or Section 2.05(c)(iii), as
applicable.
(v)Notwithstanding anything to the contrary herein, any Lender may elect, by
notice to the Administrative Borrower and the Administrative Agent prior to any
prepayment of the Term Loans required to be made by the Borrowers pursuant to
this Section 2.05(c), to decline all (but not a portion) of its share of such
prepayment (such declined amounts, the "Declined Proceeds"). Any Declined
Proceeds shall be offered to the Lenders not so declining such prepayment. To
the extent a non-declining Lender elects to decline its share of such Declined
Proceeds and the other non-declining Lenders do not elect to receive such
further declined share, such remaining Declined Proceeds may be retained by the
Borrowers for working capital and general corporate purposes
(d)    Application of Payments. Each prepayment pursuant to Section 2.05(c)
shall be applied to the Term Loan.
(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.09, (iii) the Applicable Prepayment Premium, if any, payable in
connection with such prepayment of the Loans, (iv) if such prepayment would
reduce the amount of the outstanding Loans to zero, such prepayment shall be
accompanied by the payment of all fees accrued to such date pursuant to
Section 2.06 and (v) payment of any amounts due and owing to any Agent.
(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any provision of this Section 2.05 are in
addition to payments made or required to be made under any other provision of
this Section 2.05.
Section 2.06     Fees.
(a)Applicable Prepayment Premium. In the event of (i) an optional prepayment of
the Loans pursuant to Section 2.05(b), (ii) a mandatory prepayment of the Loans
pursuant to Section 2.05(c) or (iii) the termination of this Agreement and
repayment of the Obligations at any time prior to the Scheduled Maturity Date,
for any reason, including (A) termination upon the election of the Required
Lenders to terminate after the occurrence and during the continuation of an
Event of Default (or, in the case of the occurrence of any Event of Default
described in Section 9.01(f) or 9.01(g) with respect to any Loan Party,
automatically upon the occurrence thereof), (B) foreclosure and sale of the
Collateral, (C) sale of the Collateral in any Insolvency Proceeding, or (D)
restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agents and the Lenders or profits lost by the Agents and the
Lenders as a result of such

-47-

--------------------------------------------------------------------------------




prepayment or early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Agents and the Lenders, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Pro Rata Shares,
the Applicable Prepayment Premium, measured as of the date of such prepayment or
termination. Any Applicable Prepayment Premium payable in accordance with this
Section 2.06(a) shall be presumed to be the liquidated damages sustained by each
Lender as the result of the prepayment or early termination and the Borrowers
agree that it is reasonable under the circumstances currently existing. The
Applicable Prepayment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. THE BORROWERS EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION. The Borrowers expressly agree that: (A) the Applicable Prepayment
Premium is reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between Lenders and the Borrowers giving specific consideration in this
transaction for such agreement to pay the Applicable Prepayment Premium; and (D)
the Borrowers shall be estopped hereafter from claiming differently than as
agreed to in this Section 2.06(a). The Borrowers expressly acknowledge that
their agreement to pay the Applicable Prepayment Premium to Lenders as herein
described is a material inducement to Lenders to provide the Commitments and
make the Term Loans.
(b)Fee Letter. As and when due and payable under the terms of the Fee Letter,
the Borrowers shall pay the fees set forth in the Fee Letter.
Section 2.07     LIBOR Option.
(a)The Borrowers may, at any time and from time to time, so long as no Default
or Event of Default has occurred and is continuing, elect to have interest on
all or a portion of the Loans be charged at a rate of interest based upon the
LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent prior to
11:00 a.m. (New York City time) at least 3 Business Days prior to (i) the
commencement of the proposed Interest Period or (ii) in the case of the
conversion of a LIBOR Rate Loan into a Reference Rate Loan, the last day of the
then current Interest Period (the "LIBOR Deadline"). Notice of the Borrowers'
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
before the LIBOR Deadline, or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, the Administrative Agent shall provide a copy

-48-

--------------------------------------------------------------------------------




thereof to each of the Lenders. Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.
(b)Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(d). On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
Administrative Agent shall be deemed to have been directed by the Administrative
Borrower that interest rate applicable to such LIBOR Rate Loans automatically
shall convert to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder. At any time that a Default or an Event of Default has
occurred and is continuing, the Borrowers no longer shall have the option to
request that any portion of the Loans bear interest at a rate based on the LIBOR
Rate and the Administrative Agent shall have the right to convert the interest
rate on all outstanding LIBOR Rate Loans to the rate of interest then applicable
to Reference Rate Loans of the same type hereunder.
(c)Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than four (4) LIBOR Rate Loans in effect at
any given time and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.
(d)The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that, in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of the Collateral in accordance with Section 4.03 or Section 4.04 or
for any other reason, including early termination of the term of this Agreement
or acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrowers shall indemnify, defend, and hold harmless the Agents and
the Lenders and their participants against any and all Funding Losses in
accordance with Section 2.08.
(e)Anything to the contrary contained herein notwithstanding, neither any Agent
nor any Lender, nor any of their participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at a rate based on the LIBOR Rate. The provisions of this
ARTICLE II shall apply as if each Lender or its participants had match funded
any Obligation as to which interest is accruing at a rate based on the LIBOR
Rate by acquiring eurodollar deposits for each Interest Period in the amount of
the LIBOR Rate Loans.
Section 2.08     Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold harmless the Agents and the Lenders
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default), (b) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto (including
as a result of a Default or an Event of Default), or (c) the failure

-49-

--------------------------------------------------------------------------------




to borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified
in any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall, with respect to any
Lender, be deemed to equal the amount reasonably determined by such Lender to be
the excess, if any, of (x) the amount of interest that would have accrued on the
principal amount of such LIBOR Rate Loan had such event not occurred, at a rate
based on the LIBOR Rate that would have been applicable thereto, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period therefor), minus (y) the amount
of interest that would accrue on such principal amount for such period at the
interest rate which such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.08 shall be conclusive absent
manifest error.
Section 2.09     Taxes.
(a)Any and all payments by any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on the net
income of any Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such transferee or assignee, including a
participation holder, a "Transferee")) by the jurisdiction in which such Person
is organized or has its principal lending office (all such nonexcluded taxes,
levies, imposts, deductions, charges withholdings and liabilities, collectively
or individually, "Taxes"). If any Loan Party shall be required to deduct any
Taxes from or in respect of any sum payable hereunder to any Agent or any Lender
(or any Transferee), (i) the sum payable shall be increased by the amount (an
"Additional Amount") necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.09), such Agent or such Lender (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes"). Each Loan Party shall deliver to each Agent
and each Lender (and any Transferee) official receipts in respect of any Taxes
or Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.

-50-

--------------------------------------------------------------------------------




(c)The Loan Parties hereby jointly and severally indemnify and agree to hold
harmless each Agent and each Lender (and any Transferee) from and against Taxes
and Other Taxes (including, without limitation, Taxes and Other Taxes imposed on
any amounts payable under this Section 2.09) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefor specifying in reasonable detail the nature
and amount of such Taxes or Other Taxes.
(d)Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside of the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender that
becomes a party hereto pursuant to Section 12.07 after the Effective Date,
promptly after the date upon which such Lender becomes a party hereto) deliver
to the Agents (or, in the case of an assignee of a Lender which (i) is an
Affiliate of such Lender or a Related Fund of such Lender and (ii) does not
deliver an Assignment and Acceptance to the Administrative Agent pursuant to the
last sentence of Section 12.07(b) for recordation pursuant to Section 12.07(c),
to the assigning Lender only, and in the case of a participant, to the Lender
granting the participation only), one properly completed and duly executed copy
of any of U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E    , W-8ECI or
W-8IMY or any subsequent versions thereof or successors thereto, in each case
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax and payments of interest hereunder. In addition, in the case of a Non-U.S.
Lender claiming exemption from U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents
to the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
holder of an Equity Interest of the Parent (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) and is not a controlled
foreign corporation related to the Parent (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees
that it shall promptly notify the Agents and the Borrowers in the event any such
representation is no longer accurate. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a "New Lending Office"). In addition,
such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from any Agent, the assigning Lender or the Lender
granting a participation, as applicable. Notwithstanding any other provision of
this Section 2.09, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.09(d) that such Non-U.S. Lender is not legally able
to deliver.
(e)The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any Additional Amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Section 2.09 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a

-51-

--------------------------------------------------------------------------------




Transferee that is a participation holder, on the date such participation holder
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to a Loan; provided, however, that this clause (i) shall not apply to
the extent the indemnity payment or Additional Amounts any Transferee, or Lender
(or Transferee) through a New Lending Office, would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
Additional Amounts that the Person making the assignment, participation or
transfer to such Transferee, or Lender (or Transferee) making the designation of
such New Lending Office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation, or (ii) the obligation
to pay such Additional Amounts would not have arisen but for a failure by such
Non-U.S. Lender to comply with the provisions of Section 2.09(d).
(f)Any Agent or any Lender (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Agent or such Lender (or Transferee)
to disclose any information such Agent or such Lender (or Transferee) deems
confidential and would not, in the reasonable determination of such Agent or
such Lender (or Transferee), be otherwise disadvantageous to such Agent or such
Lender (or Transferee).
(g)The obligations of the Loan Parties under this Section 2.09 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
Section 2.10     Increased Costs and Reduced Return.
(a)If any Agent or any Lender shall have determined that any Change in Law shall
(i) subject such Agent or such Lender, or any Person controlling such Agent or
such Lender, to any tax, duty or other charge with respect to this Agreement or
any Loan made by such Agent or such Lender, or change the basis of taxation of
payments to such Agent or such Lender, or any Person controlling such Agent or
such Lender, of any amounts payable hereunder (except for taxes on the overall
net income of such Agent or such Lender, or any Person controlling such Agent or
such Lender), (ii) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Loan or any assets of or held by, or
deposits with or for the account of, or credit extended by, such Agent or such
Lender, or any Person controlling such Agent or such Lender, or (iii) impose on
such Agent or such Lender, or any Person controlling such Agent or such Lender,
any other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Agent or such Lender of making any Loan, or agreeing to make any
Loan, or to reduce any amount received or receivable by such Agent or such
Lender hereunder, then, upon demand by such Agent or

-52-

--------------------------------------------------------------------------------




such Lender, the Borrowers shall pay to such Agent or such Lender such
additional amounts as will compensate such Agent or such Lender, or any Person
controlling such Agent or such Lender, for such increased costs or reductions in
amount.
(b)If any Agent or any Lender shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Agent or such Lender, or any Person controlling such Agent
or such Lender, and such Agent or such Lender determines that the amount of such
capital is increased as a direct or indirect consequence of any Loans made or
maintained, such Agent's or such Lender's or such controlling Person's other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Agent's or such Lender's or such controlling Person's capital
to a level below that which such Agent or such Lender or such controlling Person
could have achieved but for such circumstances as a consequence of any Loans
made or maintained or any agreement to make Loans or such Agent's or such
Lender's or such controlling Person's other obligations hereunder (in each case,
taking into consideration such Agent's or such Lender's or such controlling
Person's policies with respect to capital adequacy), then, upon demand by such
Agent or such Lender, the Borrowers shall pay to such Agent or such Lender from
time to time such additional amounts as will compensate such Agent or such
Lender or such controlling Person for such cost of maintaining such increased
capital or such reduction in the rate of return on such Agent's or such Lender's
or such controlling Person's capital.
(c)All amounts payable under this Section 2.10 shall bear interest at the
Reference Rate from the date that is ten (10) days after the date of demand by
any Agent or any Lender until payment in full to such Agent or such Lender. A
certificate of such Agent or such Lender claiming compensation under this
Section 2.10, specifying the event described above and the nature of such event,
shall be submitted by such Agent or such Lender to the Administrative Borrower,
setting forth the additional amount due and an explanation of the calculation
thereof, and such Agent's or such Lender's reasons for invoking the provisions
of this Section 2.10, and shall be final and conclusive absent manifest error.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 2.10 shall not constitute a waiver of
such Lender's right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

-53-

--------------------------------------------------------------------------------




(e)The obligations of the Loan Parties under this Section 2.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
Section 2.11     Changes in Law; Impracticability or Illegality.
(a)The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs (including, for the avoidance of doubt, any similar
costs passed on to the Lenders from their own funding sources) due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board, excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding loans bearing
interest at a rate based on the LIBOR Rate. In any such event, the affected
Lender shall give the Administrative Borrower and the Administrative Agent
written notice of such a determination and adjustment and the Administrative
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, the Administrative Borrower may,
by notice to such affected Lender (i) require such Lender to furnish to the
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or (ii)
repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.09).
(b)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates based on the LIBOR Rate, such Lender shall
give notice of such changed circumstances to the Administrative Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender, and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans of the same type
hereunder, and (ii) the Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(c)The obligations of the Loan Parties under this Section 2.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

-54-

--------------------------------------------------------------------------------




Section 2.12     Mitigation Obligations. If any Lender requires the Borrowers to
pay any additional amounts under Section 2.09 or requests compensation under
Section 2.10, then such Lender shall (at the request of the Administrative
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to such Section 2.09 or 2.10 in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
Section 2.13     Accordion.
(a)At any time during the period from and after the Delayed Draw Term Loan
Commitment Termination Date through but excluding the Final Maturity Date, at
the option of the Borrowers by written notice to the Administrative Agent (but
subject to the conditions set forth in clause (b) below), the Term Loan Amount
may be increased by an amount in the aggregate for all such increases of the
Term Loan Amount not to exceed the Available Increase Amount (each such
increase, an "Increase"). The Administrative Borrower shall invite each Lender
to increase the Term Loan Amount (it being understood that no Lender shall be
obligated to increase the Term Loan Amount) in connection with a proposed
Increase at the interest margin proposed by the Borrowers, and if sufficient
Lenders do not agree to increase the Term Loan Amount in connection with such
proposed Increase, then the Borrowers may invite any prospective lender who is
reasonably satisfactory to the Required Lenders and the Borrowers to become a
Lender in connection with a proposed Increase. Any Additional Portion of the
Term Loan shall be in an amount of at least $30,000,000 and integral multiples
of $1,000,000 in excess thereof and shall not be made on more than five (5)
occasions during the term of this Agreement.
(b)Each of the following shall be conditions precedent to any Increase of the
Term Loan Amount and the making of the additional portion of the Term Loan
(each, an "Additional Portion of the Term Loan" and collectively, the
"Additional Portions of the Term Loan") in connection therewith:
(i)The Administrative Borrower has obtained the commitment of one or more
Lenders (and/or other prospective lenders reasonably satisfactory to the
Required Lenders and the Administrative Borrower) to provide the applicable
Increase and any such Lenders (and/or prospective lenders), the Borrowers, and
the Administrative Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to the
Required Lenders, to which such Lenders (and/or prospective lenders), the
Borrowers, and the Administrative Agent are party (for the avoidance of doubt,
no Lender shall have any obligation whatsoever to provide or consider providing
any Increase and may refuse to provide any requested Increase for any reason or
no reason at all). In addition, such additional Lenders shall deliver all
reasonably requested administrative detail forms and tax forms to the
Administrative Agent,

-55-

--------------------------------------------------------------------------------




(ii)each of the conditions precedent set forth in Section 5.02(a), (b), (c), (d)
and (g) are satisfied,
(iii)(x) the proceeds of such Additional Portion of the Term Loan may only be
used to fund all or a portion of the cash consideration for a Permitted
Acquisition and the related transaction costs and (y) the Administrative
Borrower shall have delivered to the Agents prior to the funding of such
Additional Portion of the Term Loan (A) a certificate of an Authorized Officer
of the Administrative Borrower certifying that such transaction complies with
the definition of "Permitted Acquisition" and (B) all deliverables required to
be delivered at or prior to the consummation of such Permitted Acquisition under
the definition of Permitted Acquisition,
(iv)the Administrative Borrower has delivered to the Administrative Agent
updated pro forma projections (after giving effect to the applicable Increase)
for the Parent and its Subsidiaries evidencing that, on a pro forma basis
immediately after giving effect to the applicable Increase, (A) the Consolidated
Total Net Leverage Ratio of the Parent and its Subsidiaries as of the end of the
fiscal quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement was less than or equal to
4.00:1.00, and (B) the Fixed Charge Coverage Ratio of the Parent and its
Subsidiaries as of the end of the fiscal quarter most recently ended as to which
financial statements were required to be delivered pursuant to this Agreement
was not less than 1.00:1.00, and
(v)the Administrative Borrower shall have reached agreement with the Lenders
(and/or prospective lenders) making the Additional Portion of the Term Loan with
respect to the interest margins applicable to the Additional Portion of the Term
Loan (which interest margins may be higher than, equal to, or lower than the
interest margins applicable to the Term Loan set forth in this Agreement
immediately prior to the date of the making of such Additional Portion of the
Term Loan, as applicable (the date of the making of such Additional Portion of
the Term Loan, as applicable, the "Increase Date")) and shall have communicated
the amount of such interest margins to the Administrative Agent. Any Increase
Joinder may, with the consent of the Administrative Agent, the Borrowers and the
Lenders and/or prospective lenders agreeing to the proposed Increase, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.13
(including any amendment necessary to effectuate the interest margins for the
Additional Portion of the Term Loan). Anything to the contrary contained herein
notwithstanding, if the all in yield (including interest margins, interest
floors, original issue discount, closing fees or other similar yield related
discounts based on an assumed four-year to life maturity (or if the stated
maturity is less than four years, the actual life thereof), but excluding any
arrangement, underwriting or similar fees that are not shared with all of the
Lenders and/or prospective lenders) (the "All In Yield") that is to be
applicable to the Additional Portion of the Term Loan is 50 basis points or more
higher than the All In Yield applicable to the Term Loans hereunder immediately
prior to the applicable Increase Date (the amount by which the interest margins
are higher, the "Excess"), then the All In Yield applicable to the Term Loans

-56-

--------------------------------------------------------------------------------




immediately prior to the Increase Date shall be increased by the amount of the
Excess minus 50 basis points, effective on the applicable Increase Date, and
without the necessity of any action by any party hereto.
(c)Unless otherwise specifically provided herein (including in the immediately
succeeding sentence), all references in this Agreement and any other Loan
Document to the Term Loan shall be deemed, unless the context otherwise
requires, to include any Additional Portion of the Term Loan made pursuant to
the increased Term Loan Amount pursuant to this Section 2.13. Any Additional
Portion of the Term Loan made pursuant to this Section 2.13 shall, except as may
be agreed by the Administrative Agent, the Borrowers, and the Lenders and/or
prospective lenders agreeing to make such Additional Portion of the Term Loan,
have identical terms to the terms governing the Term Loan immediately prior to
the making of such Additional Portion of the Term Loan (including, with respect
to amortization, fees payable with respect thereto and the LIBOR Rate and
Reference Rate floors, except as otherwise explicitly permitted with respect to
the All in Yield); provided that such terms (in the opinion of the Required
Lenders) shall not be more favorable to the Lenders and/or prospective lenders
providing such Additional Portion of the Term Loan than those governing the Term
Loan immediately prior to giving effect to the making of such Additional Portion
of the Term Loan except as otherwise explicitly permitted with respect to the
All In Yield.
(d)The Term Loan and the Term Loan Amount established pursuant to this Section
2.13 shall constitute the Term Loan and the Term Loan Amount under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and security interests created by the Loan
Documents. The Borrowers shall take any action reasonably required by the
Collateral Agent to ensure and demonstrate that the Liens and security interests
granted by the Loan Documents continue to be perfected under the Uniform
Commercial Code or otherwise after giving effect to the establishment of any
such new Term Loan Amount.
ARTICLE III
INTENTIONALLY OMITTED


ARTICLE IV
APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS
Section 4.01     Payments; Computations and Statements.
(a)The Borrowers will make each payment under this Agreement not later than
12:00 noon (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the Payment
Account. All payments received by the Administrative Agent after 12:00 noon (New
York City time) on any Business Day will be credited to the Loan Account on the
next succeeding Business Day. All payments shall be made by the Borrowers
without set-off, counterclaim, recoupment,

-57-

--------------------------------------------------------------------------------




deduction or other defense to the Agents and the Lenders. Except as provided in
Section 2.02, after receipt thereof the Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent shall cause to be distributed
all interest and fees received from or for the account of the Borrowers not less
than once each month and in any event promptly after receipt thereof. Each
repayment and prepayment of the Loans pursuant to this Article IV and all other
payments of principal and interest shall be calculated by the Administrative
Borrower who shall provide written notice of such calculations to the
Administrative Agent. The Lenders and the Borrowers hereby authorize the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account of the Borrowers with any amount due and payable by the
Borrowers under any Loan Document. Each of the Lenders and the Borrowers agrees
that the Administrative Agent shall have the right to make such charges whether
or not any Default or Event of Default shall have occurred and be continuing or
whether any of the conditions precedent in Section 5.02 have been satisfied. Any
amount charged to the Loan Account of the Borrowers shall be deemed a Loan
hereunder made by the Lenders to the Borrowers, funded by the Administrative
Agent on behalf of the Lenders and subject to Section 2.02 of this Agreement.
The Lenders and the Borrowers confirm that any charges which the Administrative
Agent may so make to the Loan Account of the Borrowers as herein provided shall
be made as an accommodation to the Borrowers and solely at the written direction
of the Required Lenders. Whenever any payment to be made under any such Loan
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees under the Loan Documents shall be made
by the Administrative Agent on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable. Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
(b)The Administrative Agent shall provide to the Administrative Borrower with
read only access to the Loan Account which will enable the Administrative
Borrower to review the Loan Account.
Section 4.02     Sharing of Payments. Except as provided in Section 2.02, if any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders (including, without limitation, any amendment,
consent or similar fee payable to all Lenders, but excluding any amendment,
consent or similar fee offered to all Lenders and not payable to non-consenting
Lenders), such Lender shall forthwith purchase from the other Lenders such
participations in such similar obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that (a) if all or

-58-

--------------------------------------------------------------------------------




any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered) and (b) the provisions of this Section 4.02 shall not be construed to
apply to (i) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (ii) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to any Loan Party or
any Affiliate thereof (as to which the provisions of this Section 4.02 shall
apply). The Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Section 4.02 may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.
Section 4.03     Apportionment of Payments. Subject to Section 2.02 and to any
written agreement among the Agents and/or the Lenders:
(a)All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than to the extent set forth in any such written
agreement among the Agents and/or the Lenders) and all other payments in respect
of any other Obligations, shall be allocated by the Administrative Agent among
such of the Lenders as are entitled thereto, in proportion to their respective
Pro Rata Shares or otherwise as provided herein, or, in respect of payments not
made on account of Loans, as designated by the Person making payment when the
payment is made.
(b)After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall, upon direction of the Required Lenders, apply all
payments made in respect of Obligations and all proceeds of the Collateral,
subject to the provisions of this Agreement, (i) first, ratably to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agents until paid in full; (ii)
second, ratably to pay the Obligations in respect of any fees, expense
reimbursements and indemnities then due and payable to the Lenders until paid in
full; (iii) third, ratably to pay interest then due and payable in respect of
the Collateral Advances until paid in full; (iv) fourth, ratably to pay
principal of the Collateral Advances until paid in full; (v) fifth, ratably to
pay interest then due and payable in respect of the Term Loan until paid in
full; (vi) sixth, ratably to pay principal of the Term Loan until paid in full;
and (vii) seventh, ratably to the payment of all other Obligations then due and
payable.
(c)In each instance, so long as no Event of Default has occurred and is
continuing, Section 4.03(b) shall not be deemed to apply to any payment by the
Borrowers specified by the Administrative Borrower to the Administrative Agent
to be for

-59-

--------------------------------------------------------------------------------




the payment of Obligations then due and payable under any provision of this
Agreement or the prepayment of all or part of the principal of the Term Loan in
accordance with the terms and conditions of Section 2.05.
(d)For purposes of Section 4.03(b), "paid in full" means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding, except to the extent that default or overdue interest (but not any
other interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding.
(e)In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.
Section 4.04     Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)Such Defaulting Lender's right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders.
(b)The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers.
(c)Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle (but not
obligate) the Borrowers to replace the Defaulting Lender with one or more
substitute Lenders, and the Defaulting Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Defaulting Lender shall
specify an effective date for such

-60-

--------------------------------------------------------------------------------




replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Defaulting Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Defaulting Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. If the
Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Defaulting Lender shall be made in
accordance with the terms of Section 12.07.
(d)The operation of this Section 4.04 shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by a Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.
(e)This Section 4.04 shall remain effective with respect to any Defaulting
Lenders until either (i) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable or (ii) the
non-Defaulting Lenders and the Borrowers shall have waived such Defaulting
Lender's default in writing, and the Defaulting Lender makes its Pro Rata Share
of the applicable defaulted Loans and pays to the Agents all amounts owing by
such Defaulting Lender in respect thereof; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; and provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.
Section 4.05     Administrative Borrower; Joint and Several Liability of
Borrowers.
(a)Each Borrower hereby irrevocably appoints Oxford Mining as the borrowing
agent and attorney-in-fact for the Borrowers (the "Administrative Borrower"),
which appointment shall remain in full force and effect unless and until the
Agents shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed the Administrative Borrower. Each Borrower hereby irrevocably appoints
and authorizes the Administrative Borrower (i) to provide to the Agents and
receive from the Agents all notices with respect to Loans obtained for the
benefit of such Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on behalf of such Borrower to obtain Loans and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan Account and the
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to the Borrowers in order to utilize the

-61-

--------------------------------------------------------------------------------




collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group.
(b)Each of the Borrowers hereby accepts joint and several liability hereunder
and under the other Loan Documents for the Obligations, in consideration of the
financial accommodations to be provided by the Lenders under this Agreement and
the other Loan Documents for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Obligations. Each of the
Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.05), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them. If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then, in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation. Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each of
the Borrowers to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement or the other Loan
Documents or any other circumstances whatsoever.
(c)The provisions of this Section 4.05 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations or
to elect any other remedy. The provisions of this Section 4.05 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.
(d)Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby

-62-

--------------------------------------------------------------------------------




expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations.
ARTICLE V
CONDITIONS TO LOANS
Section 5.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied (or expressly waived)
in a manner satisfactory to the Required Lenders:
(a)Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes that are invoiced (in
reasonable detail) and then payable pursuant to Sections 2.06 and 12.04.
(b)Representations and Warranties; No Event of Default. The following statements
shall be true and correct: (i) the representations and warranties contained in
ARTICLE VI and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Effective Date are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
the Effective Date as though made on and as of the Effective Date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such earlier date) and (ii)
no Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Agreement or the other Loan Documents
becoming effective in accordance with its or their respective terms.
(c)Legality. The making of the Loans shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.
(d)Delivery of Documents. The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Required Lenders and, unless indicated otherwise, dated the Effective Date:
(i)a Security Agreement, duly executed by each Loan Party, together with, to the
extent certificated, the original stock certificates or other certificates
representing all of the Equity Interests and all promissory notes required to be

-63-

--------------------------------------------------------------------------------




pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;
(ii)a UCC Filing Authorization Letter, duly executed by each Loan Party,
together with appropriate financing statements on Form UCC-1 to be duly filed in
such office or offices as may be necessary or, in the opinion of the Required
Lenders, desirable to perfect the security interests purported to be created by
each Security Agreement and each Mortgage;
(iii)certified copies of request for copies of information on Form UCC 11,
listing all effective financing statements which name as debtor any Loan Party
and which are filed in the offices referred to in paragraph (ii) above, together
with copies of such financing statements, none of which, except for Permitted
Liens or as otherwise agreed in writing by the Required Lenders, shall cover any
of the Collateral and the results of searches for any tax Lien and judgment Lien
filed against such Person or its property, which results, except Permitted Liens
or as otherwise agreed to in writing by the Required Lenders, shall not show any
such Liens;
(iv)a Perfection Certificate, duly executed by each Loan Party and completed in
a manner satisfactory to the Required Lenders;
(v)the Collateral Assignment, duly executed by the Parent;
(vi)the Fee Letter, duly executed by the Borrowers;
(vii)the Intercompany Subordination Agreement, duly executed by each Loan Party;
(viii)subject to Section 5.03, with respect to each Facility, each of the Real
Estate Deliverables;
(ix)the Contribution Agreement, duly executed by each Loan Party;
(x)a copy of the resolutions of each Loan Party, certified as of the Effective
Date by an Authorized Officer thereof, authorizing (A) the borrowings hereunder
and the transactions contemplated by the Loan Documents to which such Loan Party
is or will be a party and (B) the execution, delivery and performance by such
Loan Party of each Loan Document to which such Loan Party is or will be a party
and the execution and delivery of the other documents to be delivered by such
Person in connection herewith and therewith;
(xi)a certificate of an Authorized Officer of each Loan Party, certifying the
names and true signatures of the representatives of such Loan Party authorized
to sign each Loan Document to which such Loan Party is or will be a party and
the other

-64-

--------------------------------------------------------------------------------




documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such Authorized
Officers;
(xii)a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Loan Party in such jurisdictions;
(xiii)a true and complete copy of the charter, certificate of formation,
articles of organization, certificate of limited partnership or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction;
(xiv)a copy of the Governing Documents of each Loan Party, together with all
amendments thereto, certified as of the Effective Date by an Authorized Officer
of such Loan Party;
(xv)an opinion of Squire Sanders (US) LLP, counsel to the Loan Parties, and each
local counsel reasonably required by the Required Lenders, in each case as to
such matters as the Required Lenders may reasonably request;
(xvi)a certificate of an Authorized Officer of each Loan Party, certifying as to
the matters set forth in Section 5.01(b);
(xvii)a copy of (A) the Financial Statements, (B) the financial projections
described in Section 6.01(g)(ii) and (C) the pro forma balance sheet described
in Section 6.01(g)(iii), certified as of the Effective Date by an Authorized
Officer of the Parent as complying with the representations and warranties set
forth in Section 6.01(g)(ii) and Section 6.01(g)(iii);
(xviii)a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties, taken as a whole, after giving effect to
the transactions contemplated hereby, which certificate shall be satisfactory in
form and substance to the Required Lenders;
(xix)a certificate of the chief financial officer of the Parent certifying that
all tax returns required to be filed by the Loan Parties have been filed and all
taxes upon the Loan Parties or their properties, assets, and income (including
real property taxes and payroll taxes) have been paid;

-65-

--------------------------------------------------------------------------------




(xx)evidence of the insurance coverage required by Section 7.01 (including,
without limitation, Section 7.01(u)) and the terms of each Security Agreement
and each Mortgage and such other insurance coverage with respect to the business
and operations of the Loan Parties as the Required Lenders may reasonably
request, in each case, where requested by the Required Lenders, with such
endorsements as to the named insureds or loss payees thereunder as the Required
Lenders may request and providing that such insurance coverage may be terminated
or canceled (by the insurer or the insured thereunder) only upon 30 days' prior
written notice to the Collateral Agent and each such named insured or loss
payee, together with evidence of the payment of all premiums due in respect
thereof for such period as the Required Lenders may request;
(xxi)a certificate of an Authorized Officer of the Administrative Borrower,
certifying the names and true signatures of the persons that are authorized to
provide Notices of Borrowing, LIBOR Notices and all other notices under this
Agreement and the other Loan Documents;
(xxii)Intentionally Omitted;
(xxiii)Intentionally Omitted;
(xxiv)a certificate of an Authorized Officer of the Administrative Borrower
stating that copies of all of the Westmoreland Acquisition Documents and the
other Materials Contracts as in effect on the Effective Date have been made
available to the Collateral Agent, that all such Material Contracts remain in
full force and effect and that none of the Loan Parties has breached or
defaulted in any of its obligations under such Material Contracts;
(xxv)provision for the payment in full of all Indebtedness under the Existing
Credit Facilities in a manner satisfactory to the Required Lenders, together
with (A) a termination and release agreement with respect to each Existing
Credit Facility and all related documents, duly executed by the Loan Parties and
the Existing Lenders, (B) a satisfaction of mortgage for each mortgage filed by
the Existing Lenders on the Facilities, (C) a termination of security interest
in intellectual property for each assignment for security recorded by the
Existing Lenders at the United States Patent and Trademark Office or the United
States Copyright Office and covering any intellectual property of the Loan
Parties, and (D) UCC-3 termination statements for all UCC-1 financing statements
filed by the Existing Lenders and covering any portion of the Collateral;
(xxvi)such depository account, blocked account, lockbox account and similar
agreements and other documents, each in form and substance satisfactory to the
Required Lenders, as the Required Lenders may request with respect to the
Borrowers' cash management system; and
(xxvii)such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Required Lenders in form and substance, as
the Required Lenders may reasonably request.

-66-

--------------------------------------------------------------------------------




(e)Effective Date Material Adverse Effect. The Required Lenders shall have
determined, in their reasonable (from the perspective of a secured lender)
business judgment, that no event or development shall have occurred since
December 31, 2013 which could reasonably be expected to have an Effective Date
Material Adverse Effect.
(f)Consummation of Westmoreland Acquisition. Evidence that (i) the Westmoreland
Acquisition (including, without limitation, (A) the contribution to the Parent
by the Sponsor or a subsidiary of the Sponsor of assets expected to generate no
less than $5,000,000 of cash flow (defined as Consolidated Adjusted EBITDA minus
Capital Expenditures) during Fiscal Year 2015 and (B) the payment of a purchase
price of at least $30,000,000 in cash) will be consummated prior to or
concurrently with this Agreement in accordance with the terms of the
Westmoreland Acquisition Documents without any amendments, modifications or
waivers (other than amendments, modifications and waivers of immaterial terms
and conditions) to the Westmoreland Acquisition Documents other than with the
prior written consent of the Required Lenders (which consent shall not be
unreasonably withheld), and (ii) the applicable Loan Parties will have fully
performed in accordance therewith all of the obligations to be performed by them
under the Westmoreland Acquisition Documents (other than the payment of the
purchase price, which shall occur prior to or concurrently with this Agreement).
(g)Approvals. All consents, authorizations and approvals of, all filings and
registrations with, and all other actions in respect of any Governmental
Authority or other Person required in connection with the consummation of the
Acquisition, the making of the Loans or the conduct of the business of the Loan
Parties shall have been obtained and shall be in full force and effect.
(h)Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Required Lenders and their counsel, and
the Required Lenders and such counsel shall have received all such information
and such counterpart originals or certified or other copies of such documents as
the Required Lenders or such counsel may reasonably request.
(i)Management Reference Checks. The Required Lenders shall have received
satisfactory reference checks for key management of each Loan Party.
(j)Bank Regulatory Information. Each Agent and each Lender shall have received
all customary documentation and other information required by bank regulatory
authorities under applicable "know-your-customer" and anti-money laundering
rules and regulations, including the Patriot Act.
(k)Consolidated Total Net Leverage Ratio. The Consolidated Total Net Leverage
Ratio as of September 30, 2014 (calculated on a pro forma basis after giving
effect to all Loans to be made on the Effective Date (and the application of the
proceeds thereof) and the payment of fees and expenses in connection with the
transactions

-67-

--------------------------------------------------------------------------------




contemplated hereby and thereby shall not exceed 3.75 to 1.00 (it being
understood and agreed that the Consolidated Adjusted EBITDA component of the
Consolidated Total Net Leverage Ratio test for this Section 5.01(k) shall be
based on the drop down Consolidated Adjusted EBITDA contributed to the Parent in
connection with the Acquisition plus the projected Consolidated Adjusted EBITDA
of the Parent and its Subsidiaries for Fiscal Year 2015). The Administrative
Borrower shall deliver to the Collateral Agent a certificate of the chief
financial officer or other Authorized Officer of the Administrative Borrower
certifying as to the matters set forth in this Section 5.01(k) and containing
the calculation of the Consolidated Total Net Leverage Ratio.
(l)Liquidity. After giving effect to all Loans to be made on the Effective Date,
(i) the Liquidity shall not be less than $10,000,000 and (ii) all liabilities of
the Loan Parties shall be current. The Administrative Borrower shall deliver to
the Collateral Agent a certificate of the chief financial officer of the
Administrative Borrower certifying as to the matters set forth in clauses (i)
and (ii) above and containing the calculation of Liquidity.
(m)No Litigation. There shall exist no claim, action, suit, investigation,
litigation or proceeding, pending or threatened in any court or before any
arbitrator or governmental instrumentality, which relates to the Westmoreland
Acquisition or the Loan Documents or which, in the opinion of the Lenders, has
any reasonable likelihood of having (i) an Effective Date Material Adverse
Effect or (ii) a material adverse effect on (A) the ability of the Loan Parties
to perform their obligations under the Acquisition Documents or the Loan
Documents or (B) the ability of the Lenders to enforce the Loan Documents.
(n)Information. The Lenders shall not have become aware of any new or
inconsistent information or other matter not previously disclosed to the Lenders
relating to the Loan Parties or the Term Loan which the Lenders, in their
reasonable judgment, deem material and adverse relative to the information or
other matters disclosed to the Lenders prior to the Effective Date.
(o)Other Information. The Agents and the Lenders shall have received copies of
all reports, audits or certifications as it may reasonably request.
(p)Notice of Borrowing. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02.
Section 5.02     Conditions Precedent to Delayed Draw Term Loans. The obligation
of any Lender to make any Loan pursuant to a Delayed Draw Term Loan Commitment
after the Effective Date is subject to the fulfillment, in a manner satisfactory
to the Required Lenders, of each of the following conditions precedent:
(a)Payment of Fees, Etc. The Borrowers shall have paid all fees, costs, expenses
and taxes that are invoiced (in reasonable detail) and then payable by the
Borrowers pursuant to this Agreement and the other Loan Documents, including,
without

-68-

--------------------------------------------------------------------------------




limitation, Section 2.06 and Section 12.04.
(b)Representations and Warranties; No Event of Default. The following statements
shall be true and correct, and the submission by the Administrative Borrower to
the Administrative Agent of a Notice of Borrowing with respect to each such Loan
shall be deemed to be a representation and warranty by each Loan Party on the
date of such Loan that: (i) the representations and warranties contained in
ARTICLE VI and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender by any Loan Party pursuant hereto or
thereto on or prior to the date of such Loan are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date), (ii) at
the time of and after giving effect to the making of such Loan and the
application of the proceeds thereof, no Default or Event of Default has occurred
and is continuing or would result from the making of the Loan to be made on such
date, and (iii) the conditions set forth in this Section 5.02 have been
satisfied as of the date of such request.
(c)Legality. The making of such Loan shall not contravene any Law applicable to
any Agent or any Lender.
(d)Notices. The Administrative Agent shall have received a Notice of Borrowing
pursuant to Section 2.02.
(e)Intentionally Omitted.
(f)Intentionally Omitted.
(g)Material Adverse Effect and Solvency. The Required Lenders shall have
determined, in their reasonable business judgment, that no event or development
shall have occurred since the Effective Date which could reasonably be expected
to have a Material Adverse Effect and that the Loan Parties on a consolidated
basis are, and will remain both before and after giving effect to the borrowing
of the Loans, Solvent.
(h)Additional Funding Conditions. In addition to the other conditions precedent
set forth in this Section 5.02, the following conditions precedent shall be
satisfied or waived: (i) the Administrative Borrower shall have given the
Administrative Agent prior written notice of the request for such Term Loan in
accordance with Section 2.02(a), (ii) the proceeds of such Term Loan may only be
used to fund all or a portion of the cash consideration for a Permitted
Acquisition and the related transaction costs, (iii) the Administrative Borrower
shall have delivered to the Agents prior to the funding of such Term Loan (x) a
certificate of an Authorized Officer of the Administrative Borrower certifying
that such transaction complies with the definition of "Permitted Acquisition"
and

-69-

--------------------------------------------------------------------------------




(y) all deliverables required to be delivered at or prior to the consummation of
such Permitted Acquisition under the definition of Permitted Acquisition, (iv)
the Parent shall have delivered to the Agents a certificate of the chief
financial officer of the Parent, demonstrating on a pro forma basis that the
Consolidated Total Net Leverage Ratio of the Parent and its Subsidiaries as of
the end of the fiscal quarter most recently ended as to which financial
statements were required to be delivered pursuant to this Agreement was less
than or equal to 4.00 to 1.00 immediately after the incurrence of such Loan, and
(v) the Parent shall have delivered to the Agents a certificate of the chief
financial officer of the Parent, demonstrating on a pro forma basis that the
Fixed Charge Coverage Ratio of the Parent and its Subsidiaries as of the end of
the fiscal quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement was not less than 1.00 to
1.00 immediately after the incurrence of such Loan.
Section 5.03     Conditions Subsequent to Effectiveness. As an accommodation to
the Loan Parties, the Lenders have agreed to execute this Agreement and to make
the Loans on the Effective Date notwithstanding the failure by the Loan Parties
to satisfy the conditions set forth below on or before the Effective Date. In
consideration of such accommodation, the Loan Parties agree that, in addition to
all other terms, conditions and provisions set forth in this Agreement and the
other Loan Documents, including, without limitation, those conditions set forth
in Section 5.01 and Section 5.02, the Loan Parties shall satisfy each of the
conditions subsequent set forth below on or before the date applicable thereto
(or such later date as is hereafter agreed to in writing by the Required
Lenders), it being understood that (i) the failure by the Loan Parties to
perform or cause to be performed any such condition subsequent on or before the
date by which such condition subsequent is required to be fulfilled pursuant to
this Section 5.03 shall constitute an Event of Default and (ii) to the extent
that the existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date through the date by which such condition
subsequent is required to be fulfilled pursuant to this Section 5.03:
(a)Within sixty (60) days following the Effective Date, the Administrative
Borrower shall deliver to the Collateral Agent each Mortgage duly executed by
the applicable Loan Party, together with such Real Property Deliverables
requested by the Required Lenders (which shall include, for the avoidance of
doubt, title insurance and, to the extent requested by the Required Lenders,
acceptable surveys), in each case in form and substance satisfactory to the
Required Lenders, with respect to each Facility
(b)The Administrative Borrower shall use commercially reasonable efforts to
deliver to the Collateral Agent, within sixty (60) days following the Effective
Date, a landlord consent, waiver or agreement, in form and substance reasonably
satisfactory to the Required Lenders, executed by each landlord with respect to
each of the Leases set forth on Schedule 6.01(o) in respect of each location
where the consent or approval by the applicable landlord is necessary for any
Loan Party to enter into and execute the Loan Documents to the

-70-

--------------------------------------------------------------------------------




extent the same has not been obtained (or attempted with commercially reasonable
efforts to be obtained) on or before the Effective Date.
(c)The Administrative Borrower shall use commercially reasonable efforts to
deliver to the Collateral Agent, within sixty (60) days following the Effective
Date, unless waived by the Required Lenders, collateral access agreements, in
form and substance reasonably satisfactory to the Required Lenders, with respect
to any leased real property of a Loan Party where Collateral with a book value
in excess of $100,000 (when aggregated with all other Collateral at the same
location) is located.
(d)Within sixty (60) days following the Effective Date, the Administrative
Borrower shall deliver to the Collateral Agent certificates of title with the
Collateral Agent's Lien noted thereon with respect to any Titled Collateral (as
defined in the Security Agreement) with an individual fair market value in
excess of $50,000.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.01     Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders as follows:
(a)Organization, Good Standing, Etc. Each of the Loan Parties and their
respective Subsidiaries (i) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the state or jurisdiction of its organization, (ii) has all
requisite power and authority to conduct its business as now conducted and as
presently contemplated, to execute and deliver each Loan Document to which it is
a party, to consummate the transactions contemplated thereby and, in the case of
the Borrowers, to make the borrowings hereunder, and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except, in the case of this clause
(iii), where failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect.
(b)Authorization, Etc. The execution, delivery and performance by each of the
Loan Parties and each of its respective Subsidiaries of each Loan Document to
which it is or will be a party (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law or any Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.
(c)Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in

-71-

--------------------------------------------------------------------------------




connection with the due execution, delivery and performance by any Loan Party or
any of its Subsidiaries of any Loan Document to which it is or will be a party.
(d)Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any of the Loan Parties or any of its respective Subsidiaries
is or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally.
(e)Capitalization; Subsidiaries.
(i)On the Effective Date, after giving effect to the transactions contemplated
hereby to occur on the Effective Date, the authorized Equity Interests of the
Parent and the General Partner and the issued and outstanding Equity Interests
of the Parent and the General Partner are as set forth on Schedule 6.01(e). All
of the issued and outstanding Equity Interests of the Parent and the General
Partner have been validly issued and are fully paid and nonassessable, and the
holders thereof are not entitled to any preemptive, first refusal or other
similar rights except as set forth on Schedule 6.01(e). Except as set forth on
Schedule 6.01(e), as of the Effective Date there are no outstanding debt or
equity securities of the Parent or any of its Subsidiaries and no outstanding
obligations of the Parent or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Parent of, or other obligations of the Parent to issue,
directly or indirectly, any, Equity Interests of the Parent.
(ii)Schedule 6.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Equity Interests
of the Subsidiaries of the Parent in existence as of the Effective Date. All of
the issued and outstanding Equity Interests of such Subsidiaries have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights. Except as
indicated on Schedule 6.01(e), all such Equity Interests are owned by the Parent
or one or more of its wholly-owned Subsidiaries, free and clear of all Liens.
There are no outstanding debt or equity securities of the Parent or any of its
Subsidiaries and no outstanding obligations of the Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Parent or any of its
Subsidiaries of, or other obligations of any Subsidiary to issue, directly or
indirectly, any, Equity Interests in any Subsidiary of the Parent.
(f)Litigation; Commercial Tort Claims. Except as set forth on Schedule 6.01(f),
(i) there is no pending or, to the best knowledge of any Loan Party, threatened
action, suit or proceeding affecting any Loan Party or any of its properties
before any court or other Governmental Authority or any arbitrator that (A) if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (B) relates to this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby

-72-

--------------------------------------------------------------------------------




and (ii) as of the Effective Date, none of the Loan Parties holds any commercial
tort claims in respect of which a claim has been filed in a court of law or a
written notice by an attorney has been given to a potential defendant.
(g)Financial Condition.
(i)The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of the
Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP,
subject to year-end audit adjustments and excluding footnotes in the case of the
Financial Statements for the fiscal quarter ended September 30, 2014. All
material indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Parent and its
Subsidiaries as of December 31, 2013, March 31, 2014, June 30, 2014 and
September 30, 2014 are set forth in the Financial Statements as of such dates
and for the periods then ended. Since December 31, 2013, no event or development
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.
(ii)The Parent has heretofore furnished to each Agent and each Lender projected
annual balance sheets, statements of operations and statements of cash flows of
the Parent and its Subsidiaries for the Fiscal Years ending in 2015, 2016, 2017
and 2018 which projected financial statements shall be updated from time to time
pursuant to Section 7.01(a)(vii). Such projections, as so updated, shall be
believed by the Parent at the time furnished to be reasonable, shall have been
prepared on a reasonable basis and in good faith by the Parent, and shall have
been based on assumptions believed by the Parent to be reasonable at the time
made and upon the best information then reasonably available to the Parent, and
the Parent shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.
(iii)The pro forma consolidated balance sheet of the Parent and its Subsidiaries
as of the Effective Date after giving effect to the Westmoreland Acquisition and
the transactions contemplated thereby and hereby to occur on the Effective Date,
certified by the chief financial officer of the Parent, a copy of which has been
furnished to each Lender, fairly presents in all material respects the pro forma
financial condition of the Parent and its Subsidiaries as of the Effective Date.
(h)Compliance with Law, Etc. None of the Loan Parties or any of their respective
Subsidiaries is in violation of (i) (A) any of its Governing Documents, (B) any
material provision of any domestic or foreign Requirement of Law, including,
without limitation, any statute, legislation or treaty, any guideline,
directive, rule, standard, requirement, policy, order, judgment, injunction,
award or decree of any Governmental Authority, in each case applicable to it or
any of its property or assets, or any provision of

-73-

--------------------------------------------------------------------------------




any such Requirement of Law which violation could reasonably be expected to have
a Material Adverse Effect, or (C) any material term of any Contractual
Obligation (including, without limitation, any Material Contract) binding on or
otherwise affecting it or any of its properties, which violation could
reasonably be expected to have a Material Adverse Effect, and (ii) no Default or
Event of Default has occurred and is continuing.
(i)ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan is in
substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agents, is complete and correct and fairly presents
the funding status of such Employee Plan, and since the date of such report
there has been no material adverse change in such funding status, (iv) copies of
each agreement entered into with the PBGC, the U.S. Department of Labor or the
Internal Revenue Service with respect to any Employee Plan have been delivered
to the Agents, (v) no Employee Plan had an accumulated or waived funding
deficiency or permitted decrease which would create a deficiency in its funding
standard account or has applied for an extension of any amortization period
within the meaning of Section 412 of the Internal Revenue Code at any time
during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. No Loan Party or any of its ERISA Affiliates contributes to, sponsors,
maintains or has an obligation to contribute to or maintain any Multiemployer
Plan or any defined benefit plan, or has at any time prior to the date hereof
established, sponsored or maintained, been a party to, or contributed or been
obligated to contribute to or maintain any Multiemployer Plan or any defined
benefit plan. Except as required by Section 4980B of the Internal Revenue Code,
and, except as set forth on Schedule 6.01(i), no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee

-74-

--------------------------------------------------------------------------------




of any Loan Party or any of its ERISA Affiliates or coverage after a
participant's termination of employment.
(j)Taxes, Etc. All Federal, state and local tax returns and other reports
required by applicable Requirements of Law to be filed by any Loan Party or any
of its Subsidiaries have been filed, or extensions have been obtained, and all
taxes, assessments and other governmental charges imposed upon any Loan Party or
any of its Subsidiaries or any property of any Loan Party or any of its
Subsidiaries and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.
(k)Regulations T, U and X. No Loan Party or any of its Subsidiaries is or will
be engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation T, U or X), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U and X.
(l)Nature of Business.
(i)No Loan Party or any of its Subsidiaries is engaged in any business other
than as set forth on Schedule 6.01(l).
(ii)The Parent is a holding company and does not have any material liabilities
(other than liabilities arising under the Loan Documents, the Westmoreland
Contribution Agreement, any documents governing any Permitted Acquisition and
the Revolving Credit Facility Documents and guarantees of obligations of its
Subsidiaries), own any material assets (other than the Equity Interests in its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries).
(m)Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a party
to any Contractual Obligation or subject to any restriction or limitation in any
Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.
(n)Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person. No condition exists or event has occurred which, in itself or with
the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such

-75-

--------------------------------------------------------------------------------




permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.
(o)Properties.
(i)Each Loan Party owns (with good and marketable title in the case of real
property, subject only to the matters permitted by the following sentence), or
has valid leasehold interests in or valid licenses to use, all properties and
assets material to its business, including, without limitation, coal and any
other compound or mineral, free and clear of all Liens except Permitted Liens.
All such properties and assets are free and clear of all Liens except Permitted
Liens. The real and personal properties of each Loan Party are generally in good
operating order, condition and repair, ordinary wear and tear excepted.
(ii)Schedule 6.01(o) sets forth a complete and accurate list, with such
information and in a form acceptable to the Agents, of all of the real property
owned or leased by the Loan Parties as of the Effective Date. As of the
Effective Date, each Loan Party has valid leasehold interests in the Leases
described on Schedule 6.01(o) to which it is a party. True, complete and correct
copies of each such Lease have been made available to the Agents prior to the
Effective Date. Each such Lease is valid and enforceable in accordance with its
terms in all material respects and is in full force and effect. No consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 6.01(o). Except as set
forth on Schedule 6.01(o), to the best knowledge of any Loan Party, no other
party to any such Lease is in default of its obligations thereunder, and no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
No Person has made, and no Person is entitled to make, any adverse claims
against any properties or assets material to any Loan Party's business,
including (without limitation) the Leases and any Loan Party's rights
thereunder.  Each Loan Party has made all payments required to be made under
each Lease to which it is a party or under applicable law, including (without
limitation) all advance royalty payments material to any Loan Party's business.
(p)Full Disclosure. Each Loan Party has made available to the Agents and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Agents and the Lenders in connection with the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was

-76-

--------------------------------------------------------------------------------




prepared in good faith based upon assumptions believed to be reasonable at the
time prepared.
(q)Lease Obligations. On the Effective Date, none of the Loan Parties or any of
their respective Subsidiaries has (i) any Operating Lease Obligations other than
the Operating Lease Obligations set forth on Schedule 6.01(q)(i) or (ii) any
Coal Lease Obligations other than the Coal Lease Obligations set forth on
Schedule 6.01(q)(ii).
(r)Environmental Matters. Except as set forth on Schedule 6.01(r), (i) the
operations of each Loan Party and its Subsidiaries are in material compliance
with all Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party and any of its Subsidiaries or,
to the knowledge of any Loan Party, a predecessor in interest for whose
liability a Loan Party or any of its Subsidiaries is responsible, or , to the
knowledge of any Loan Party, at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or, to the knowledge of any Loan Party, any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible which
could reasonably be expected to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party and its
Subsidiaries or, to the knowledge of any Loan Party, any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible in
the last 7 years or that remains unresolved nor does any Loan Party and any of
its Subsidiaries have knowledge or notice of any threatened or pending
Environmental Action against any Loan Party and any of its Subsidiaries or, to
the knowledge of any Loan Party, any predecessor in interest for whose liability
a Loan Party or any of its Subsidiaries is responsible which could reasonably be
expected to have a Material Adverse Effect; (iv) to the knowledge of any Loan
Party, no Environmental Actions have been asserted against any facilities that
may have received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or any predecessor in interest for whose liability a Loan Party or
any of its Subsidiaries is responsible which could reasonably be expected to
have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party and any of its Subsidiaries has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party and
any of its Subsidiaries has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws which could reasonably be expected to have a Material Adverse Effect; (vii)
each Loan Party and each of its Subsidiaries holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of the business carried on by it, except for such licenses, permits and
approvals as to which a Loan Party's of such Subsidiary's failure to maintain or
comply with could not reasonably be expected to have a Material Adverse Effect;
and (viii) no Loan Party or any of its Subsidiaries has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made as a condition of
continued compliance with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made subject to limitations or conditions,
revoked, withdrawn or terminated, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.

-77-

--------------------------------------------------------------------------------




(s)Insurance. Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workers'
compensation coverage as required by applicable law, (iii) public liability
insurance, which shall include product liability insurance, in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it and
(iv) such other insurance as may be required by law or as may be reasonably
required by the Collateral Agent (including, without limitation, against
larceny, embezzlement or other criminal misappropriation). Schedule 6.01(s) sets
forth a list of all insurance maintained by each Loan Party on the Effective
Date.
(t)Use of Proceeds. The proceeds of the Term Loans shall be used to (i)
refinance the existing indebtedness of the Borrowers under the Existing Credit
Facilities, (ii) pay Refinancing Fees/Expenses and (iii) fund working capital of
the Borrowers, capital expenditures and other general corporate purposes of the
Borrowers (including Permitted Acquisitions); provided that the Borrowers may
use a portion of the proceeds of the Term Loans on the Effective Date to
reimburse the Sponsor for the amount of the Upfront Payment (as defined in the
Commitment Letter) and any expenses paid by the Sponsor to the Lenders pursuant
to the Commitment Letter; and provided, further, that the proceeds of the Term
Loans made after the Effective Date may only be used to pay for the consummation
of Permitted Acquisitions and the fees and expenses related thereto.
(u)No Fraudulent Transfer. After giving effect to the transactions contemplated
by this Agreement and before and after giving effect to each Loan, the Loan
Parties are, on a consolidated basis, Solvent. No transfer of property is being
made by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.
(v)Location of Bank Accounts. Schedule 6.01(v) sets forth a complete and
accurate list as of the Effective Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
(w)Intellectual Property. Except as set forth on Schedule 6.01(w), each Loan
Party owns or licenses or otherwise has the right to use all licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits and other intellectual property rights
that are necessary for the operation of its business, without infringement upon
or conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 6.01(w) is a complete and accurate list as of the Effective Date of all
such material

-78-

--------------------------------------------------------------------------------




licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, tradenames, copyrights, copyright applications,
franchises, authorizations, non-governmental licenses and permits and other
intellectual property rights of each Loan Party. No slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party infringes upon
or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, except for
such infringements and conflicts which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Loan Party, no patent, invention, device, application, principle or
statute, law, rule, regulation, standard or code is pending or proposed, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(x)Material Contracts. Set forth on Schedule 6.01(x) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party,
showing the parties and subject matter thereof and amendments and modifications
thereto. Except as set forth on Schedule 6.01(x), each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party that is a party thereto and, to the knowledge of such Loan Party, all
other parties thereto in accordance with its terms, (ii) has not been otherwise
amended or modified, and (iii) is not in default due to the action of any Loan
Party or, to the knowledge of any Loan Party, any other party thereto.
(y)Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
(z)Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Loan Party or any Subsidiary of any Loan
Party, threatened against any Loan Party or any Subsidiary of any Loan Party
before any Governmental Authority and no grievance or arbitration proceeding
pending or threatened against any Loan Party or any Subsidiary of any Loan Party
which arises out of or under any collective bargaining agreement, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened against any Loan Party or any Subsidiary of any Loan Party or
(iii) to the knowledge of each Loan Party and each Subsidiary of a Loan Party,
no union representation question existing with respect to the employees of any
Loan Party or any Subsidiary of any Loan Party and no union organizing activity
taking place with respect to any of the employees of any Loan Party or any
Subsidiary of any Loan Party. No Loan Party or any Subsidiary of any Loan Party
or any of their respective ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act ("WARN")
or similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of any Loan Party have not been in violation of the
Fair Labor Standards Act or any other applicable legal

-79-

--------------------------------------------------------------------------------




requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Loan Party or any Subsidiary of any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party or such Subsidiary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(aa)     Customers and Suppliers. Except as set forth on Schedule 6.01(aa),
there exists no actual or threatened termination, cancellation or limitation of,
or modification to or change in, the business relationship between (i) any Loan
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and there exists no
present state of facts or circumstances that could give rise to or result in any
such termination, cancellation, limitation, modification or change.
(bb)     No Bankruptcy Filing. No Loan Party or any Subsidiary of a Loan Party
is contemplating either an Insolvency Proceeding or the liquidation of all or a
major portion of such Loan Party's or such Subsidiary's assets or property, and
no Loan Party or any Subsidiary of a Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.

-80-

--------------------------------------------------------------------------------




(cc)     Interrelated Business. The Loan Parties make up a related organization
of various entities constituting a single economic and business enterprise so
that the Loan Parties share an identity of interests such that any benefit
received by any one of them benefits the others. From time to time each Loan
Party may render services to or for the benefit of the other Loan Parties,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of the other Loan Parties (including, inter alia, the payment by such
Loan Party of creditors of the other Loan Parties and guarantees by such Loan
Party of indebtedness of the other Loan Parties). The Loan Parties have the same
chief executive office, centralized accounting and legal services, and certain
common officers and directors and do not prepare or provide to creditors
consolidating financial statements.
(dd)     Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN. Schedule 6.01(dd) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party, (iii)
the organizational identification number of each Loan Party (or indicates that
such Loan Party has no organizational identification number), (iv) each place of
business of each Loan Party, (v) the chief executive office of each Loan Party
and (vi) the federal employer identification number of each Loan Party.
(ee)     Locations of Collateral. There is no location at which any Loan Party
has any Collateral (except for Inventory in transit) other than (i) those
locations listed on Schedule 6.01(ee), (ii) those locations consisting of the
real property set forth on Schedule 6.01(o) and (iii) any other locations in the
continental United States for which such Loan Party has provided notice to the
Collateral Agent in accordance with Section 7.01(l) and, if necessary, a written
subordination or waiver or collateral access agreement in accordance with
Section 7.01(m). Schedule 6.01(ee) contains a true, correct and complete list,
as of the Effective Date, of the legal names and addresses of each warehouse at
which Collateral having a book value of at least $100,000 is stored. None of the
receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person's assigns.
(ff)     Security Interests. Each Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, a legal, valid
and enforceable security interest in the Collateral secured thereby. Upon the
filing of the UCC-1 financing statements described in Section 5.01(d) and the
recording of the Collateral Assignments for Security referred to in each
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, such security interests in and
Liens on the Collateral granted thereby shall be perfected, first priority
security interests (subject to Permitted Liens and with such priority on the
Effective Date subject to the release on the Effective Date of all Liens granted
under the Existing Credit Facility concurrent with the effectiveness of this
Agreement), and no further recordings or filings are or will be required in
connection with the creation of such security interests and

-81-

--------------------------------------------------------------------------------




Liens.
(gg)     Schedules. All of the information that is required to be scheduled to
this Agreement is set forth on the Schedules hereto, is correct and accurate and
does not omit to state any information material thereto.
(hh)     Anti-Terrorism Laws.
(i)General. None of the Loan Parties nor any Affiliates of any of the Loan
Parties is in violation of any of the Anti-Terrorism Laws or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Terrorism Laws.
(ii)None of the Loan Parties or any Affiliates of any of the Loan Parties, or
their respective agents acting or benefiting in any capacity in connection with
the Loans or other transactions hereunder, is any of the following (each a
"Blocked Person"):
(A)a Person that is prohibited pursuant to any of the OFAC Sanctions Programs,
including a Person named on OFAC's list of Specially Designated Nationals and
Blocked Persons;
(B)a Person that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (A) above;
(C)a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or
(D)a Person that is affiliated or associated with a Person described in clauses
(A) through (C) above.
(iii)None of the Loan Parties, nor any of their agents acting in any capacity in
connection with the Loans or other transactions hereunder (A) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any of the OFAC Sanctions Programs.
(ii)     Brokers, Etc. No agent, broker, investment banker, finder, financial
advisor or other Person is or will be entitled to any broker's or finder’s fee
or any other commission or similar fee from any Loan Party with respect to this
Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby, except as provided in Schedule 6.01(ii), and the Borrowers
hereby indemnify the Lenders and the Agents against, and agree that they will
hold the Lenders and the Agents harmless from, any claim, demand or liability
for any such broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith and any expenses (including reasonable fees,
expenses

-82-

--------------------------------------------------------------------------------




and disbursements of counsel) arising in connection with any such claim, demand
or liability.
(jj)     Affiliate Loans. There are no outstanding loans made by the Parent or
any of its Subsidiaries to any of its officers, directors or shareholders
(directly or indirectly) or any of such Person's Affiliates.
(kk)     Accounts and Notes Receivable; Accounts and Notes Payable. All of the
accounts receivable of and notes receivable owing to the Parent or any of its
Subsidiaries as of the date hereof constitute valid and enforceable claims
arising from bona fide transactions in the ordinary course of business,
consistent with past practice, and there are no known or asserted claims,
refusals to pay or other rights of set-off against any thereof. All of the
accounts payable of and notes payable by the Parent or any of its Subsidiaries
to third parties as of the date hereof arise from bona fide transactions in the
ordinary course of business, consistent with past practice and there is no such
account payable or note payable delinquent in its payment except those contested
in good faith.
(ll)     Audit Controls. The Parent and its Subsidiaries maintain a system of
internal control over financial reporting. Such internal control over financial
reporting provides reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP.
(mm)     Lung Disease Claims. The Loan Parties and their Subsidiaries maintain
adequate reserves for future costs associated with any lung disease claim
alleging pneumoconiosis or silicosis or arising out of exposure or alleged
exposure to coal dust or the coal mining environment, and such reserves are not
less than those required by GAAP.
(nn)     Westmoreland Acquisition Documents. The Parent has delivered to the
Agents and the Lenders complete and correct copies of the Westmoreland
Acquisition Documents in effect as of the Effective Date, including all
schedules and exhibits thereto. The Westmoreland Acquisition Documents set forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of the Westmoreland Acquisition Documents
has been duly authorized by all necessary action (including, without limitation,
the obtaining of any consent of holders of Equity Interests required by law or
by any applicable corporate or other organizational documents) on the part of
each Loan Party party thereto. No authorization or approval or other action by,
and no notice to filing with or license from, any Governmental Authority is
required for such sale other than such as have been obtained on or prior to the
Effective Date. Each Westmoreland Acquisition Document is the legal, valid and
binding obligation of the Loan Parties thereto and, to the best knowledge of the
Loan Parties, each other Person that is a party thereto, enforceable against
such Loan Parties and, to the best knowledge of the Loan Parties, any such
Person in accordance with its terms. The Westmoreland Acquisition Documents
comply with all material Requirements of Law.
(oo)     Consummation of Westmoreland Acquisition. All conditions

-83-

--------------------------------------------------------------------------------




precedent to the consummation of the transactions under the Westmoreland
Acquisition Documents (other than the execution and delivery of this Agreement)
have been fulfilled or waived and there has been no breach of any material term
or condition of any Westmoreland Acquisition Document.
ARTICLE VII
COVENANTS OF THE LOAN PARTIES
Section 7.01     Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid or
any Lender shall have any Commitment hereunder, each Loan Party will, unless the
Required Lenders shall otherwise consent in writing:
(a)Reporting Requirements. Furnish to each Agent and each Lender:
(i)as soon as available, and in any event within 30 days after the end of each
fiscal month of the Parent and its Subsidiaries (other than a fiscal month
ending on the last day of a fiscal quarter) commencing with the first such
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
internally prepared consolidated balance sheets and consolidated statements of
operations as at the end of such fiscal month, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the projections delivered pursuant to
Section 7.01(a)(vii), all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as at the end of such
fiscal month and the results of operations of the Parent and its Subsidiaries
for such fiscal month, in accordance with GAAP applied in a manner consistent
with that of the most recent audited financial statements furnished to the
Agents and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;
(ii)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries (or, solely in the case of
each fiscal quarter ending on December 31 of each Fiscal Year, within 60 days
after the end of such fiscal quarter) commencing with the first fiscal quarter
of the Parent and its Subsidiaries ending after the Effective Date, consolidated
balance sheets, consolidated statements of operations, consolidated statements
of cash flows and consolidated statements of partners' equity of the Parent and
its Subsidiaries as at the end of such quarter, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year and (B) the projections delivered pursuant to
Section 7.01(a)(vii), all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as of the end of such
quarter

-84-

--------------------------------------------------------------------------------




and the results of operations and cash flows of the Parent and its Subsidiaries
for such quarter, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements of the Parent and its
Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments;
(iii)as soon as available, and in any event within 90 days after the end of each
Fiscal Year of the Parent and its Subsidiaries, consolidated balance sheets,
consolidated statements of operations, consolidated statements of cash flows and
consolidated statements of partners' equity of the Parent and its Subsidiaries
as at the end of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding date or period set forth in (A) the
financial statements for the immediately preceding Fiscal Year, and (B) the
projections delivered pursuant to Section 7.01(a)(vii), all in reasonable detail
and prepared in accordance with GAAP, and accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by the Parent and satisfactory to the Agents (which opinion shall be
without (I) a "going concern" or like qualification or exception, (II) any
qualification or exception as to the scope of such audit, or (III) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of the financial covenant incurrence tests contained
herein);
(iv)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (A)
stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the existence
during such period of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action which the Parent and its Subsidiaries propose to take or have taken
with respect thereto, (B) in the case of the delivery of the financial
statements of the Parent and its Subsidiaries required by clauses (ii) and (iii)
of this Section 7.01(a), including a discussion and analysis of the financial
condition and results of operations of the Parent and its Subsidiaries for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the financial projections for such period and the
figures for the corresponding period in the previous Fiscal Year, and (C) in the
case of the delivery of the financial statements of the Parent and its
Subsidiaries required by Section 7.01(a)(iii), a summary of all material
insurance coverage maintained as of the date thereof by any Loan Party and all
material insurance coverage planned to be maintained by any Loan Party, together
with such other related documents and information as the Administrative Agent or
the Required Lenders may reasonably require;

-85-

--------------------------------------------------------------------------------




(v)as soon as available and in any event within 15 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date, (i)
Accounts Receivable, Accounts Payable, Inventory and Equipment reports as of the
end of the immediately preceding fiscal month, which reports shall be
substantially similar in form and scope to Exhibit G or in such other form and
scope as is acceptable to the Required Lenders and (ii) a detailed report of any
oil and gas land right sale proceeds and/or associated royalties received by the
Parent and its Subsidiaries in the immediately preceding fiscal month, in form
and scope acceptable to the Required Lenders;
(vi)by email to those Persons designated by the Agents, as soon as available and
concurrently with distribution to management of the Loan Parties, and in any
event generally by the end of each Business Day, monthly coal sales and coal
production reports through the Business Day immediately preceding the date of
distribution thereof, which reports shall be substantially similar in form and
scope to Exhibit F or in such other form and scope as is acceptable to the
Required Lenders;
(vii)as soon as available and in any event not later than 30 days after the end
of each Fiscal Year, financial projections for the Parent and its Subsidiaries,
supplementing and superseding the financial projections referred to in
Section 6.01(g)(ii)(A), prepared on a monthly basis and otherwise in form and
substance satisfactory to the Required Lenders, for the immediately succeeding
Fiscal Year for the Parent and its Subsidiaries, such financial projections to
be reasonable, to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by the Parent to be reasonable at the time made
and from the best information then available to the Parent;
(viii)as soon as available and in any event within 30 days after the end of each
Fiscal Year of the Parent and its Subsidiaries commencing with the first Fiscal
Year of the Parent and its Subsidiaries ending after the Effective Date, a
Qualified Reserve Report;
(ix)as soon as available and in any event within 30 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the fiscal
quarter ending December 31, 2014, a roll-forward, in a format satisfactory to
the Agents, of the Qualified Reserve Report most recently delivered tied to the
beginning and ending of such fiscal quarter;
(x)as soon as available and in any event within 30 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the fiscal
quarter ending December 31, 2014, summary data for such fiscal quarter in
reasonable detail and certified by an Authorized Officer of the Parent as
demonstrating compliance by each Loan Party with its permitting requirements
with respect to any "exceedances" under its National Pollutant Discharge
Elimination System;
(xi)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the

-86-

--------------------------------------------------------------------------------




fiscal quarter ending December 31, 2014, a mine inspection report, in form,
substance and detail satisfactory to the Required Lenders and consistent with
past credit facility reporting practices, from a mine inspection firm
satisfactory to the Required Lenders, setting forth a statement of the costs and
expenses of conducting the reclamation activities, if any, at each permit area
required by all applicable Reclamation Laws, together with the face amount of
the surety, reclamation or similar bonds securing the obligations of the Loan
Parties and their Subsidiaries with respect to each such permit area;
(xii)at the time of the delivery of the financial statements of the Parent and
its Subsidiaries required by Section 7.01(a)(iii), a certificate, certified by
an Authorized Officer of the Parent, confirming that there have been no changes
to the information contained in each of the Perfection Certificates delivered on
the Effective Date or the date of the most recently updated Perfection
Certificate delivered pursuant to Section 7.01(a)(xii) and/or attaching an
updated Perfection Certificate identifying any such changes to the information
contained therein;
(xiii)promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
(xiv)as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Administrative Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;
(xv)(A) as soon as possible and in any event within 10 days after any Loan Party
or any ERISA Affiliate thereof knows or has reason to know that (I) any
Reportable Event with respect to any Employee Plan has occurred, (II) any other
Termination Event with respect to any Employee Plan has occurred, or (III) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies
of each notice received by any Loan Party or any ERISA Affiliate thereof of the
PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within 10 days after the
filing thereof with the Internal Revenue Service, if requested by any Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series)

-87-

--------------------------------------------------------------------------------




with respect to each Employee Plan and Multiemployer Plan, (D) promptly and in
any event within 10 days after any Loan Party or any ERISA Affiliate thereof
knows or has reason to know, notice that a required installment within the
meaning of Section 412 of the Internal Revenue Code has not been made when due
with respect to an Employee Plan, (E) promptly and in any event within 3
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
thereof from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each
notice received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof;
(xvi)promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
(xvii)as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;
(xviii)as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of, or all or substantially all of the assets of, any
Loan Party;
(xix)as soon as possible and in any event within 5 Business Days after the
delivery thereof to the Parent's or the Borrower's Board of Directors, copies of
any board reports so delivered;
(xx)promptly after the sending or filing thereof, copies of all statements,
reports and other information that any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange;
(xxi)promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;
(xxii)promptly after the occurrence thereof, written notice of any change in the
Board of Directors of the General Partner;

-88-

--------------------------------------------------------------------------------




(xxiii)concurrently with the sending thereof, copies of all notices, reports and
other information required to be sent by any Loan Party to the Revolving Credit
Facility Agent or any Revolving Credit Facility Lenders under the Revolving
Credit Facility Documents (provided that any such reports or other information
also provided hereunder need not be provided an additional time under this
clause (xxiii));
(xxiv)concurrently with the entering into thereof, copies of all amendments and
waivers entered into with respect to the Revolving Credit Facility;
(xxv)promptly after the occurrence thereof, notice of any material change other
than in the ordinary course of business to any material coal sales agreement or
material contract, material contract mining agreement or material coal purchase
agreement to which the Parent or any of its Subsidiaries is a party;
(xxvi)at least every six (6) months (or more frequently if reasonably requested
by any Agent), an updated schedule of all coal leases of the Parent and its
Subsidiaries, which schedule shall indicate (1) current coal production and coal
production projections for the next three (3) years and (2) whether any such
lease is not encumbered by a Mortgage and/or if lessor consent to a Mortgage has
not been obtained;
(xxvii)promptly after the occurrence thereof, notice of any material change,
other than in the ordinary course of business, to any material coal sales
agreement or material contract, material contract mining agreement or material
coal purchase agreement to which any Loan Party or any Subsidiary of any Loan
Party is a party;
(xxviii) promptly upon receipt thereof, copies of all notices, notices of
default, reports, field visit, audit and inspection results received by any Loan
Party from the Revolving Credit Facility Agent or any Revolving Credit Facility
Lender under the Revolving Credit Facility Documents; and
(xxix) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent (at its own
request or at the request of any Lender) may from time to time reasonably
request.
(b)Additional Guaranties and Collateral Security. Cause:
(i)each Subsidiary of any Loan Party not in existence on the Effective Date to
execute and deliver to the Collateral Agent, promptly and in any event within 5
Business Days (unless otherwise provided below) after the formation, acquisition
or change in status thereof, (A) a Joinder Agreement, pursuant to which such
Subsidiary shall be made a party to this Agreement as a Guarantor, (B) a
supplement to the Security Agreement, together with, to the extent such Equity
Interests are evidenced by certificated securities under Article 8 of the
Uniform Commercial Code (I) certificates evidencing all of the Equity Interests
of any Person owned by such Subsidiary, (II) undated stock powers executed in
blank with signature guaranteed, where applicable, and (III) such opinions of

-89-

--------------------------------------------------------------------------------




counsel as the Required Lenders may reasonably request, (C) within 60 days after
such formation or acquisition and to the extent required under and in accordance
with the Section 7.01(o), one or more Mortgages creating on the real property of
such Subsidiary a perfected, first priority Lien on such real property and such
other Real Property Deliverables as may be required by the Required Lenders, and
(D) such other agreements, instruments, approvals or other documents reasonably
requested by the Required Lenders in order to create, perfect, establish the
first priority of or otherwise protect any Lien purported to be covered by any
such Security Agreement or Mortgage or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; and
(ii)each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 5 Business Days after the formation or
acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary, (B) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed, where
applicable, (C) such opinions of counsel as the Required Lenders may reasonably
request, and (D) such other agreements, instruments, approvals or other
documents requested by the Required Lenders.
(c)Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all material Requirements of Law, judgments and awards (including
any settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties to the extent the aggregate amount for
all such taxes, assessments and other governmental charges and lawful claims
pursuant to the preceding clauses (i) and (ii) exceeds $250,000, except to the
extent contested in good faith by proper proceedings which stay the imposition
of any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with GAAP.
(d)Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.
(e)Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

-90-

--------------------------------------------------------------------------------




(f)Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent (with reasonable prior notice from such
Agent to the Lenders and as accompanied by representatives of any Lender) at any
time and from time to time during normal business hours, at the expense of the
Borrowers, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, Accounts Receivable, deposit accounts and other assets, to
conduct audits, physical counts, valuations, appraisals, Phase I Environmental
Site Assessments (and, if requested by the Required Lenders based upon the
results of any such Phase I Environmental Site Assessment that identified a
recognized environmental condition and recommended environmental sampling, a
Phase II Environmental Site Assessment) or examinations and to discuss its
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or other representatives. In furtherance of
the foregoing, each Loan Party hereby authorizes its independent accountants,
and the independent accountants of each of its Subsidiaries, to discuss the
affairs, finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
(as accompanied by representatives of any Lender) in accordance with this
Section 7.01(f). For the avoidance of doubt, the Required Lenders may at any
time direct any Agent to, and such Agent shall (subject to any rights and
protections afforded to such Agent hereunder) thereafter, conduct the visits and
inspections set forth in this Section 7.01(f).
(g)Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Subsidiaries to comply, at all times with the provisions of all leases to which
it is a party as lessee or under which it occupies property, so as to prevent
any loss or forfeiture thereof or thereunder.
(h)Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, key-man and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Required Lenders. All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Agents and the
Lenders, as their interests may appear, in case of loss, under a standard non
contributory "lender" or "secured party" clause and are to contain such other
provisions as the Required Lenders may require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to the Collateral Agent and
the policies are to be premium prepaid, with the loss payable and additional
insured endorsement in favor of the Collateral Agent and such other Persons as
the Collateral Agent may designate from time to time, and shall provide for not
less than 30 days' prior written notice

-91-

--------------------------------------------------------------------------------




to the Collateral Agent of the exercise of any right of cancellation. If any
Loan Party or any of its Subsidiaries fails to maintain such insurance, the
Collateral Agent may arrange for such insurance, but at the Borrowers' expense
and without any responsibility on the Collateral Agent's part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the sole
right (without obligation), in the name of the Lenders, any Loan Party and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
(i)Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations which are necessary or useful in the proper conduct of its
business.
(j)Environmental. (i) Keep any property either owned or operated by it or any of
its Subsidiaries free of any Environmental Liens; (ii) materially comply, and
cause each of its Subsidiaries to materially comply, with all Environmental Laws
and provide to the Collateral Agent any documentation of such compliance
required to be maintained pursuant to Environmental Laws which the Required
Lenders may reasonably request; (iii) provide the Agents written notice within
five (5) days of any Release of a Hazardous Material in excess of any reportable
quantity from or onto property at any time owned or operated by it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect and take any Remedial Actions required under Environmental Laws to abate
said Release; (iv) provide the Agents with written notice within 10 days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries; (B)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against any Loan Party or any of its Subsidiaries; and (C) notice
of a violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect; and (v) engage a third party,
acceptable to the Required Lenders, to audit, on or within 10 days prior to each
of the first anniversary of the Effective Date, the second anniversary of the
Effective Date and the third anniversary of the Effective Date, each applicable
Loan Party's established compliance programs at the Significant Permit Areas as
of such date (each such audit, a "Compliance Audit"); provided that each
Compliance Audit shall (A) be in form and substance reasonably satisfactory to
the Collateral Agent, (B) include recommended and reasonably appropriate best
management practices to sustain compliance with Environmental Laws and an
implementation schedule for such compliance and (C) be furnished to each Agent
and each Lender within 5 days after the completion of such Compliance Audit; and
provided, further, that, unless otherwise agreed to by the Required Lenders, on
or around the dates that are 3 months after the completion of each Compliance
Audit and 6 months after the completion of each Compliance Audit, the Collateral
Agent shall have received evidence, in form and substance satisfactory to the
Required Lenders, that each applicable Loan Party

-92-

--------------------------------------------------------------------------------




has adopted any such recommended and reasonably appropriate best management
practices in accordance with the implementation schedule recommended in such
Compliance Audit.
(k)Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent or the Required Lenders may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral or any other property of any Loan Party and its
Subsidiaries, (iii) to establish and maintain the validity and effectiveness of
any of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Loan
Document. In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (I) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing
office, (II) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (III) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.
(l)Change in Collateral; Collateral Records. (i) Give the Collateral Agent not
less than 30 days' prior written notice of any change in the location of any
Collateral having a book value of at least $100,000, other than to (A) locations
set forth on Schedule 6.01(ee) and with respect to which financing statements
have been filed pursuant to the Loan Documents and the Collateral Agent
otherwise has fully perfected Liens thereon and (B) repair shop locations to
which any Collateral is temporarily moved for repair purposes, (ii) advise the
Collateral Agent promptly, in sufficient detail, of any material adverse change
relating to the type, quantity or quality of the Collateral or the Lien granted
thereon and (iii) execute and deliver, and cause each of its Subsidiaries to
execute and deliver, to the Collateral Agent for the benefit of the Agents and
the Lenders from time to time, such written statements and schedules as the
Collateral Agent may reasonably require, designating, identifying or describing
the Collateral.
(m)Landlord Waivers; Collateral Access Agreements.
(i)At any time any Collateral with a book value in excess of $100,000 (when
aggregated with all other Collateral at the same location) is located on any
real property of a Loan Party (whether such real property is now existing or
acquired after the Effective Date) which is not owned by a Loan Party, obtain,
unless waived by the Required Lenders, written subordinations or waivers, in
form and substance satisfactory to

-93-

--------------------------------------------------------------------------------




the Required Lenders, of all present and future Liens to which the owner or
lessor of such premises may be entitled to assert against the Collateral; and
(ii)At any time any Collateral with a book value in excess of $100,000 (when
aggregated with all other Collateral at the same location) is stored on the
premises of a bailee, warehouseman, or similar party, obtain, unless waived by
the Required Lenders, written access agreements, in form and substance
satisfactory to the Required Lenders, providing for access to the Collateral
located on such premises in order to remove such Collateral from such premises
during an Event of Default.
(n)Subordination. Cause all Indebtedness and other obligations, now or hereafter
owed by it to any of its Affiliates, to be subordinated in right of payment and
security to the Indebtedness and other Obligations owing to the Agents and the
Lenders in accordance with a subordination agreement in form and substance
satisfactory to the Agents.
(o)After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being a "New Facility")
(i) with a Current Value (as defined below) in excess of $100,000 in the case of
a fee interest, (ii) requiring the payment of annual rent or annual guaranteed
royalties exceeding in the aggregate $50,000 or advance royalties exceeding in
the aggregate $100,000 in the case of a leasehold interest, or (iii) that is
projected to produce at least 100,000 tons of coal over the next three (3)
years, immediately so notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, the value of any elements, compounds or minerals within, or accessable
from, such real property, any structures or improvements thereon and either an
appraisal or such Loan Party's good-faith estimate of the current value of such
real property (for purposes of this Section 7.01(o), the "Current Value"). Upon
such acquisition, the Person that has acquired such New Facility (x) meeting
such criteria shall promptly (but in any event within 30 days of such
acquisition) furnish to the Collateral Agent each of the applicable Real
Property Deliverables and (y) that fails to meet such criteria shall promptly
(but in any event within 90 days of such acquisition) furnish to the Collateral
Agent each of the applicable Real Property Deliverables; provided that, in each
case, the consent of the applicable lessor with respect to the grant of a
Mortgage shall be obtained on or before the execution of any lease after the
Effective Date. The Borrowers shall pay all fees and expenses, including
reasonable counsel fees and expenses, and all title insurance charges and
premiums, if any, in connection with each Loan Party's obligations under this
Section 7.01(o).
(p)Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to end
on December 31 of each calendar year unless the Required Lenders consent to a
change in such Fiscal Year (and appropriate related changes to this Agreement).

-94-

--------------------------------------------------------------------------------




(q)Borrowing Base. Maintain all loans and letters of credit under the Revolving
Credit Facility Documents in compliance with the then current borrowing base or
other loan limitations set forth in the Revolving Credit Facility Documents.
(r)Compliance with Reclamation Laws.
(i)Conduct all reclamation activities at each permit area owned, leased or used
by any Loan Party or any Subsidiary of a Loan Party in accordance with all
applicable Reclamation Laws, except to the extent that the failure to conduct
any such reclamation activities at such permit area in accordance with all
applicable Reclamation Laws could not be reasonably expected to have either
individually or in the aggregate a Material Adverse Effect;
(ii)Have in effect any surety, reclamation or similar bonds or acceptable form
of financial assurance securing the obligations of such Loan Party or such
Subsidiary with respect to reclamation activities in the amount and form
required by applicable Reclamation Laws;
(iii)Within five (5) Business Days of the receipt thereof, the Administrative
Borrower shall give notice to the Administrative Agent of the receipt by any
Loan Party or any Subsidiary of a Loan Party of any show cause order or chief's
order (or similar notice from a Governmental Entity) (each, a "Reclamation
Order") under any applicable Reclamation Laws with respect to any failure to
fully and properly initiate, perform or complete reclamation contemporaneous
with mining or any failure to provide or maintain required reclamation bond,
performance security or other acceptable form of financial assurance, or any
failure to obtain or denial of any requested release of any reclamation bond,
performance security or other similar financial assurance, at any permit area
owned, leased or used by the Loan Parties or any of their Subsidiaries;
(iv)Upon receipt by any Loan Party or any Subsidiary of any Loan Party of any
Reclamation Order, the Agents and the Required Lenders, their officers,
employees and agents shall have the right to, and the Loan Parties and their
Subsidiaries shall permit any such Person to, subject to applicable safety rules
and regulations, (A) visit and inspect each permit area owned, leased or used by
any Loan Party or any Subsidiary of any Loan Party to which such Reclamation
Order applies, and (B) prepare or caused to be prepared an environmental report,
in form, substance and detail satisfactory to the Required Lenders in their sole
discretion, with respect to each such permit area, which report shall set forth,
inter alia, the costs and expenses of conducting any reclamation activities on
such permit area in accordance with applicable Reclamation Laws, together with
the face amount of the surety, reclamation or similar bonds or acceptable
financial assurance securing the obligations of the Loan Parties and their
Subsidiaries with respect to each such permit area, and upon receipt by the
Administrative Agent of such environmental report, the Administrative Agent
shall provide a copy to the Administrative Borrower; and

-95-

--------------------------------------------------------------------------------




(v)In the event that the environmental report referred to in Section 7.01(r)(iv)
above indicates that the costs and expenses of conducting any reclamation
activities on any permit area owned, leased or used by any Loan Party or any
Subsidiary of any Loan Party in accordance with applicable Reclamation Laws
exceeds the face amount of the surety, reclamation or similar bonds or
acceptable financial assurance securing the obligations of such Loan Party or
such Subsidiary with respect to each such permit area, then (A) within thirty
(30) days after the Administrative Borrower's receipt thereof, the
Administrative Borrower shall provide to the Administrative Agent a plan, in
form, substance and detail satisfactory to the Required Lenders in their
reasonable discretion, setting forth the actions that the Loan Parties and their
Subsidiaries shall take to address the issues set forth in such environmental
report and which gave rise to the applicable Reclamation Order, and (B) the Loan
Parties and their Subsidiaries shall take all such actions as set forth in such
plan.
(s)Maintenance of Coal Reserve Base. Maintain an aggregate tonnage of coal
reserves controlled by the Parent and its Subsidiaries (excluding any
Consolidated Ventures) (the "Coal Reserve Base") that, as of the end of each
Fiscal Year, is equal to or greater than five (5) times the aggregate tons of
coal produced by the Parent and its Subsidiaries (excluding any Consolidated
Ventures) during such Fiscal Year (the "Annual Production Amount"); provided
that any such coal reserves leased or subleased to third parties by the Parent
or any of its Subsidiaries shall be excluded from the Coal Reserve Base and coal
produced from such leased or subleased coal reserves shall be excluded from the
Annual Production Amount.
(t)Attendance by Representative at Board of Directors Meetings. The Required
Lenders may, at their sole option, from time to time designate a Person approved
by the Loan Parties (such approval not to be unreasonably withheld, it being
understood and agreed that any employee of a Lender with the title of principal
or more senior is hereby automatically deemed approved by the Loan Parties) as
the representative of the Lenders (the "Lenders' Representative") serving as
either (i) a voting member of the board of directors of the General Partner (and
the Governing Documents of the General Partner shall be amended prior to the
Effective Date if and as necessary to accommodate the same) or (ii) a non-voting
board observer to the board of directors of the General Partner. Initially the
Lenders’ Representative will serve as a non-voting board observer to the board
of directors of the General Partner, but at any time hereafter the Required
Lenders may elect instead to have the Lenders' Representative serve as a voting
member of the board of directors of the General Partner. The Lenders'
Representative shall be permitted to attend any and all meetings of the board of
directors of the General Partner (including the meetings of any committees or
sub-committees thereof). The General Partner will provide the Lenders’
Representative with notice of the time and place of each such meeting in the
same manner and at the same time as provided to all members of such board of the
General Partner and also will provide the Lenders' Representative with a copy of
all written materials distributed to such board in connection with such meeting
(including all materials distributed with respect to any committees or
sub-committees of such board). If an issue is to be discussed or otherwise
arises at any meeting of the board of directors (including the meetings

-96-

--------------------------------------------------------------------------------




of any committees or sub-committees thereof) which, in the good faith judgment
of the board of directors, cannot be discussed in the presence of the Lenders'
Representative in order to avoid a conflict of interest on the part of the
Lenders' Representative arising as a result of the relationship of the Lenders'
Representative with any Lender under this Agreement, or to preserve any
attorney-client or accountant-client or other available privilege, then such
issue may be discussed without the Lenders' Representative being present and may
be deleted from any materials being distributed in connection with any meeting
at which such issues are to be discussed, so long as the Lenders' Representative
is given notice of the occurrence of such meeting and the deletion of such
materials. The Lenders' Representative shall not receive any compensation for
serving as a member or board observer of the board of directors of the General
Partner (or any committees or sub-committees thereof), but the Borrowers shall
pay all costs and expenses incurred by the Lenders' Representative in connection
with attendance at any meetings of the board of directors of the General Partner
(including the meetings of any committees or sub-committees thereof). With
respect to Lenders' Representative's activities pursuant to this Section
7.01(t), Lenders' Representative shall adhere and remain subject to all
Requirements of Law (including, without limitation, federal securities and
insider trading laws) and the non-disclosure and confidentiality requirements of
the Governing Documents of the General Partner.
(u)D&O Insurance. The General Partner shall and shall cause the Parent to (i)
secure and maintain during all times in which the Required Lenders have
designated a member of the board of directors of the General Partner and for at
least 6 years thereafter insurance covering directors and officers of the
General Partner in amounts and with insurers deemed reasonably acceptable to the
Required Lenders and (ii) provide indemnification to the maximum extent
permitted under applicable law for the benefit of the Lender's designee to the
board of directors of the General Partner and which is at least as favorable as
such protection is provided to other members of the board of directors of the
General Partner.
(v)Lender Meetings. Participate in (i) a meeting with all of the Lenders at the
Borrowers' corporate offices (or at such other location as may be agreed to by
the Administrative Borrower and the Required Lenders) at such time as may be
agreed to by the Administrative Borrower and the Required Lenders, but at least
once each Fiscal Year and (ii) at least three telephonic meetings with all of
the Lenders at such time as may be agreed to by the Administrative Borrower and
the Required Lenders, but at least once every four months; provided, that, so
long as no Event of Default shall have occurred and be continuing, not more than
one in person meeting and not more than three telephonic meetings shall be
required during any Fiscal Year. In respect of any such participation, the
applicable Lenders shall adhere and remain subject to all Requirements of Law
(including, without limitation, federal securities and insider trading laws).
Section 7.02     Negative Covenants. So long as any principal of or interest on
any Loan or any Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:

-97-

--------------------------------------------------------------------------------




(a)Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any Requirement of Law
of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of Accounts Receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income, other than, as to all of the above, Permitted
Liens.
(b)Indebtedness. Create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c)Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that:
(i)any wholly-owned Subsidiary of any Loan Party (other than a Borrower) may be
merged into such Loan Party or another wholly-owned Subsidiary of such Loan
Party, or may consolidate with another wholly-owned Subsidiary of such Loan
Party, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Agents at least 30 days' prior written
notice of such merger or consolidation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders' rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger or consolidation, and (E) the surviving
Subsidiary, if any, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and is a party to a Security Agreement and the Equity Interests of
such Subsidiary are the subject of a Security Agreement, in each case which is
in full force and effect on the date of and immediately after giving effect to
such merger or consolidation; and
(ii)any Loan Party and its Subsidiaries may (A) sell Inventory in the ordinary
course of business, (B) assign, transfer or otherwise dispose of real property
interests so long as (1) such real property interests are not being used for,
and are not useful in, the conduct of the Coal Business and (2) such assignment,
transfer or other

-98-

--------------------------------------------------------------------------------




disposition will not reduce the Coal Reserve Base, (C) dispose of obsolete,
worn-out or no longer useful equipment in the ordinary course of business, and
(D) sell or otherwise dispose of other property or assets for cash in an
aggregate amount not less than the fair market value of such property or assets,
provided that the Net Cash Proceeds of such Dispositions (1) in the case of
clauses (C) and (D) above, do not exceed $4,000,000 in the aggregate in any
Fiscal Year and (2) in all cases, are paid to the Administrative Agent for the
benefit of the Agents and the Lenders pursuant to and to the extent required by
the terms of Section 2.05(c)(i).
(d)Change in Nature of Business.
(i)Make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in Section 6.01(l).
(ii)Permit the Parent to have any material liabilities (other than liabilities
arising under the Loan Documents, the Westmoreland Contribution Agreement, the
documents governing any Permitted Acquisition, the Revolving Credit Facility
Documents and guarantees of the liabilities of its Subsidiaries), own any
material assets (other than the Equity Interests in its Subsidiaries) or engage
in any operations or business (other than the ownership of its Subsidiaries).
(e)Loans, Advances, Investments, Etc. Make or commit or agree to make or permit
any of its Subsidiaries make or commit or agree to make, any Investment in any
other Person except for Permitted Investments.
(f)Lease Obligations. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee or
licensee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent or royalties for any real or personal property under leases or licenses or
agreements to lease or license other than (A) Capitalized Lease Obligations
which would not cause the aggregate amount of all obligations under Capitalized
Leases entered into after the Effective Date owing by all Loan Parties and their
Subsidiaries in any Fiscal Year to exceed the amounts set forth in
Section 7.02(g), (B) Operating Lease Obligations which would not cause the
aggregate amount of all Operating Lease Obligations owing by all Loan Parties
and their Subsidiaries in any Fiscal Year to exceed $15,000,000, or (C) unless
otherwise agreed to in writing by the Required Lenders, Coal Leases which would
not cause the aggregate amount of all Coal Lease Obligations owing by all Loan
Parties and their Subsidiaries in any Fiscal Year to exceed $11,000,000.
(g)Capital Expenditures. Make or commit or agree to make, or permit any of its
Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries (other than
Consolidated Ventures) in any Fiscal Year to exceed an amount equal to the sum
of (i) $4.00 per ton of coal produced by the Loan Parties in such Fiscal Year
plus (ii) an additional $2.00 per ton of coal produced by any assets acquired in
a Permitted Acquisition during such Fiscal Year (but

-99-

--------------------------------------------------------------------------------




excluding any royalty payments received related thereto); provided, however,
that the amount of Capital Expenditures permitted to be made in any Fiscal Year
as provided above may be increased as follows: if the amount of Capital
Expenditures permitted to be made in any Fiscal Year as provided above is
greater than the amount of Capital Expenditures actually made in such Fiscal
Year (the amount by which such permitted Capital Expenditures for such Fiscal
Year exceeds the actual amount of Capital Expenditures for such Fiscal Year, the
"Excess Amount"), then the Excess Amount (such amount, the "Carry-Over Amount")
may be carried forward to the next succeeding Fiscal Year (the "Succeeding
Fiscal Year"); provided, further, that the Carry-Over Amount applicable to a
particular Succeeding Fiscal Year may not be carried forward to another Fiscal
Year. Capital Expenditures made by the Loan Parties and their Subsidiaries
(other than Consolidated Ventures) in any Fiscal Year shall be deemed to reduce
(x) first, the amount provided for above for such Fiscal Year, and (y) then, the
Carry-Over Amount.
(h)Restricted Payments. (i) Declare or pay any dividend or other distribution,
direct or indirect, on account of any Equity Interests of any Loan Party or any
of its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of any class of Equity Interests of any Loan Party, now or hereafter
outstanding, (iv) return any Equity Interests to any equityholders of any Loan
Party or any of its Subsidiaries, or make any other distribution of property,
assets, shares of Equity Interests, warrants, rights, options, obligations or
securities thereto as such, (v) make any payment on account of any earn-out or
similar deferred payment obligation or (vi) pay any management fees or any other
fees or expenses (including the reimbursement thereof by any Loan Party or any
of its Subsidiaries) pursuant to any management, consulting or other services
agreement to any of the equityholders of any Loan Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Loan Party; provided, however, that: (I) any Loan Party or any of its
Subsidiaries may make reimbursement payments to the General Partner for all
direct out-of-pocket expenses it incurs or payments it makes on behalf of the
Loan Parties and their Subsidiaries under the Administrative and Operational
Services Agreement, as in effect on Effective Date, (II) any Subsidiary of a
Loan Party may pay dividends or make distributions to such Loan Party, (III) any
Consolidated Venture may pay dividends or distributions to its equityholders pro
rata in proportion to their equity interests in the Consolidated Venture, (IV)
the Parent may pay dividends or make distributions in the form of limited
partner Equity Interests, and (V) the Parent may pay cash dividends and
distributions to the equityholders of the Parent so long as (A) no Event of
Default has occurred and is continuing or would result from such dividend and/or
distribution and (B) an Authorized Officer of the Parent has delivered a
certificate to the Administrative Agent certifying that (1) on a pro forma basis
immediately after giving effect to such dividend and/or distribution, (x) the
Consolidated Total Net Leverage Ratio of the Parent and its Subsidiaries as of
the end of the fiscal quarter most recently ended as to which financial
statements were required to be delivered pursuant to this Agreement was less
than or equal to

-100-

--------------------------------------------------------------------------------




3.75:1.00 and (y) the Fixed Charge Coverage Ratio of the Parent and its
Subsidiaries as of the end of the fiscal quarter most recently ended as to which
financial statements were required to be delivered pursuant to this Agreement
was not less than 1.00:1.00, and (2) the Loan Parties have Liquidity of at least
$5,000,000 immediately after giving effect to such dividend and/or distribution;
provided that the Parent shall be permitted to make cash dividends and
distributions in an aggregate amount not to exceed $7,500,000 without being
required to satisfy the condition set forth in clause (V)(B)(1).
(i)Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
(j)Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, including, without
limitation, the Administrative and Operational Services Agreement, as in effect
on the Effective Date, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h) and (iv) issuances
and sales of Qualified Equity Interests of the Parent to Affiliates of the
Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith.
(k)Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any Equity Interests of such Subsidiary owned by
any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in this Section 7.02(k)(i) through (iv) shall
prohibit or restrict compliance with:
(A)this Agreement and the other Loan Documents;
(B)subject to the Intercreditor Agreement, the Revolving Credit Facility
Documents;
(C)any agreements in effect on the date of this Agreement and listed on Schedule
7.02(k);

-101-

--------------------------------------------------------------------------------




(D)any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
(E)in the case of Section 7.02(k)(iv), any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or
(F)in the case of Section 7.02(k)(iv), any agreement, instrument or other
document evidencing a Permitted Lien (or the Indebtedness secured thereby) that
restricts on customary terms the transfer of any property or assets subject
thereto.
(l)Limitation on Issuance of Equity Interests. Issue or sell or enter into any
agreement or arrangement for the issuance and sale of, or permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance and sale of, any Equity Interests, any securities convertible into or
exchangeable for its Equity Interests or any warrants to acquire its Equity
Interests; provided that the Parent may issue Qualified Equity Interests so long
as no Change of Control would result therefrom.
(m)Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
(i)Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of (A) the Revolving Credit
Facility Documents unless permitted pursuant to the terms of the Intercreditor
Agreement or (B) any of its or its Subsidiaries' Indebtedness (other than the
Revolving Credit Facility Indebtedness) or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provision, if
any, of such Indebtedness, or would otherwise be adverse to the Lenders or the
issuer of such Indebtedness in any respect;
(ii)except for (A) the Obligations and (B) the Revolving Credit Facility
Indebtedness, make any voluntary or optional payment (including, without
limitation, any payment of interest in cash that, at the option of the issuer,
may be paid in cash or in kind), prepayment, redemption, defeasance, sinking
fund payment or other acquisition for value of any of its or its Subsidiaries'
Indebtedness (including, without limitation, by way of depositing money or
securities with the trustee therefor before the date required for the purpose of
paying any portion of such Indebtedness when due), or refund, refinance, replace
or exchange any other Indebtedness for any such Indebtedness (except to the
extent such Indebtedness is otherwise expressly permitted by the definition of
"Permitted Indebtedness"), make any payment, prepayment, redemption, defeasance,
sinking fund

-102-

--------------------------------------------------------------------------------




payment or repurchase of any Subordinated Indebtedness in violation of the
subordination provisions thereof or any subordination agreement with respect
thereto, or make any payment, prepayment, redemption, defeasance, sinking fund
payment or repurchase of any Indebtedness as a result of any asset sale, change
of control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing;
(iii)amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, except that a Loan Party may (A)
change its name, jurisdiction of organization, organizational identification
number or FEIN in connection with a transaction permitted by Section 7.02(c) and
(B) change its name upon at least 30 days' prior written notice by the
Administrative Borrower to the Collateral Agent of such change and so long as,
at the time of such written notification, such Person provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Liens of the Collateral Agent;
(iv)amend, modify or otherwise change any of its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this Section 7.02(l)(iv) that either individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect; or
(v)agree to any amendment, modification or other change to or waiver of any of
its rights under any Material Contract if such amendment, modification, change
or waiver would be adverse in any material respect to any Loan Party or any of
its Subsidiaries or the Agent and the Lenders.
(n)Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing if the same would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
(o)Compromise of Accounts Receivable. Compromise or adjust any Accounts
Receivable (or extend the time of payment thereof) or grant any discounts,
allowances or credits or permit any of its Subsidiaries to do so other than in
the ordinary course of its business.
(p)Properties. Permit any property to become a fixture with respect to real
property or to become an accession with respect to other personal property with
respect to which real or personal property the Collateral Agent does not have a
valid and perfected first priority Lien or has not received a written
subordination or waiver if required in accordance with Section 7.01(m)(i).

-103-

--------------------------------------------------------------------------------




(q)ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code for which a statutory or
class exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; (v) fail, or permit any
ERISA Affiliate to fail, to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment; (vi) establish, sponsor, maintain,
become a party to or contribute to or become obligated to sponsor, maintain or
contribute to any Multiemployer Plan or any defined benefit plan (or permit any
of its ERISA Affiliates to do any of the foregoing); or (vii) adopt or permit
any ERISA Affiliate to adopt any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA or
applicable law.
(r)Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance with Environmental Laws.
(s)Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) the Revolving Credit Facility Documents, (iii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.02(b) if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) any
customary restrictions and conditions contained in agreements relating to the
sale or other disposition of assets or of a Subsidiary pending such sale or
other disposition (provided that such restrictions and conditions apply only to
the assets or Subsidiary to be sold or disposed of and such sale or disposition
is permitted hereunder); and (v) customary provisions in leases restricting the
assignment or sublet thereof.
(t)Anti-Terrorism Laws. None of the Loan Parties, nor any of their Affiliates or
agents, shall:

-104-

--------------------------------------------------------------------------------




(i)conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person;
(ii)deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the OFAC Sanctions Programs; or
(iii)engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT Act or
any other Anti-Terrorism Law.
The Borrowers shall deliver to the Lenders and each Agent any certification or
other evidence requested from time to time by any Lender or any Agent in its
sole discretion, confirming compliance by the Borrowers' with this
Section 7.02(t).
(u)Accounting Methods. The Loan Parties will not and will not permit any of
their Subsidiaries to modify or change its Fiscal Year or its method of
accounting (other than as may be required to conform to GAAP).
ARTICLE VIII
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL
Section 8.01     Collection of Accounts Receivable; Management of Collateral.
Subject to the terms of the Intercreditor Agreement:
(a)The Loan Parties shall (i) establish and maintain cash management services of
a type and on terms reasonably satisfactory to the Agents at one or more of the
banks set forth on Schedule 8.01 (each a "Cash Management Bank") and (ii) except
as otherwise provided under Section 8.01(b), deposit or cause to be deposited
promptly, and in any event no later than the next Business Day after the date of
receipt thereof, all proceeds in respect of any Collateral, all Collections (of
a nature susceptible to a deposit in a bank account) and all other amounts
received by any Loan Party (including payments made by Account Debtors directly
to any Loan Party) into a Cash Management Account.
(b)On or prior to the Effective Date, the Loan Parties shall, with respect to
each Cash Management Account, deliver to the Collateral Agent a Cash Management
Agreement with respect to such Cash Management Account. Thereafter, the Loan
Parties shall not maintain, and shall not permit any of their Subsidiaries to
maintain, cash, Cash Equivalents or other amounts in any Deposit Account or
Securities Account, unless the Collateral Agent shall have received a Cash
Management Agreement in respect of each such Deposit Account or Securities
Account (other than (i) Cash Management Accounts that do not contain deposits at
any time in an aggregate amount in excess of $50,000 for any

-105-

--------------------------------------------------------------------------------




one account and $250,000 in the aggregate for all such accounts and (ii)
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of the employees of any
Loan Party or the General Partner).
(c)Upon the terms and subject to the conditions set forth in a Cash Management
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent's direction
(provided pursuant to the written direction of the Required Lenders) be wired
each Business Day into the Payment Account, except that, so long as no Event of
Default has occurred and is continuing, the Required Lenders shall not direct
the Administrative Agent to direct the Cash Management Bank to transfer funds in
such Cash Management Account to the Payment Account.
(d)So long as no Default or Event of Default has occurred and is continuing, the
Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Required Lenders and the
Required Lenders shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Agents a Cash Management Agreement. Each Loan Party shall close
any of its Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from the Required Lenders that the creditworthiness of
any Cash Management Bank is no longer acceptable in the Required Lenders'
reasonable judgment, or that the operating performance, funds transfer, or
availability procedures or performance of such Cash Management Bank with respect
to Cash Management Accounts or such Agent's liability under any Cash Management
Agreement with such Cash Management Bank is no longer acceptable in the Required
Lenders' or such Agent's reasonable judgment.
(e)The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which the Loan Parties are hereby deemed to have granted
a Lien to the Collateral Agent for the benefit of the Agents and the Lenders.
All checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness received directly by any Loan Party from any of its Account
Debtors, as proceeds from Accounts Receivable of such Loan Party or as proceeds
of any other Collateral, shall be held by such Loan Party in trust for the
Agents and the Lenders and, if of a nature susceptible to a deposit in a bank
account, upon receipt be deposited by such Loan Party in original form and no
later than the next Business Day after receipt thereof into a Cash Management
Account or other bank account referenced in the definition of Cash Management
Accounts as excluded from the scope thereof; provided, however, all Net Cash
Proceeds received directly by such Loan Party pursuant to an event described in
Section 2.05(c)(i) or (iii) shall be held by such Loan Party in trust for the
Agents and the Lenders and upon receipt be deposited by such

-106-

--------------------------------------------------------------------------------




Loan Party in original form and no later than the next Business Day after
receipt thereof into the Payment Account in accordance with, and to the extent
required by, Section 2.05(c)(i) or (iii), as applicable. Each Loan Party shall
not commingle such collections with the proceeds of any assets not included in
the Collateral. No checks, drafts or other instrument received by the
Administrative Agent shall constitute final payment to the Administrative Agent
unless and until such instruments have actually been collected.
(f)The Loan Parties shall take all reasonable steps to enforce, collect and
receive all amounts owing on the Accounts Receivable of the Loan Parties or any
of their Subsidiaries. After the occurrence and during the continuance of an
Event of Default, the Collateral Agent may send a notice of assignment and/or
notice of the Lenders' security interest to any and all Account Debtors or third
parties holding or otherwise concerned with any of the Collateral, and
thereafter the Collateral Agent or its designee shall have the sole right to
collect the Accounts Receivable and/or take possession of the Collateral and the
books and records relating thereto.
(g)Each Loan Party hereby appoints each Agent or its designee on behalf of such
Agent as the Loan Parties' attorney-in-fact with power exercisable during the
continuance of an Event of Default to endorse any Loan Party's name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Accounts Receivable, to sign any Loan Party's name on any
invoice or bill of lading relating to any of the Accounts Receivable, drafts
against Account Debtors with respect to Accounts Receivable, assignments and
verifications of Accounts Receivable and notices to Account Debtors with respect
to Accounts Receivable, to send verification of Accounts Receivable, and to
notify the Postal Service authorities to change the address for delivery of mail
addressed to any Loan Party to such address as such Agent or its designee may
designate and to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission of such Agent
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction no longer subject to appeal or
review), or for any error of judgment or mistake of fact or law; this power
being coupled with an interest is irrevocable until all of the Loans and other
Obligations under the Loan Documents are paid in full and all of the Loan
Documents are terminated.
(h)Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission of such Agent
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction no longer subject to appeal or
review). The Agents shall not, under any circumstance or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Accounts
Receivable or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of

-107-

--------------------------------------------------------------------------------




omission or commission of such Agent constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal or review). The Agents, by anything
herein or in any assignment or otherwise, do not assume any of the obligations
under any contract or agreement assigned to any Agent and shall not be
responsible in any way for the performance by any Loan Party of any of the terms
and conditions thereof.
(i)If any Account Receivable includes a charge for any tax payable to any
Governmental Authority, each Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Loan Parties' account and to charge the Loan Parties therefor.
The Loan Parties shall notify the Agents if any Account Receivable includes any
taxes due to any such Governmental Authority and, in the absence of such notice,
the Agents shall have the right to retain the full proceeds of such Account
Receivable and shall not be liable for any taxes that may be due by reason of
the sale and delivery creating such Account Receivable.
(j)Notwithstanding any other terms set forth in the Loan Documents, the rights
and remedies of the Agents and the Lenders herein provided, and the obligations
of the Loan Parties set forth herein, are cumulative of, may be exercised singly
or concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.
Section 8.02     Accounts Receivable Documentation. The Loan Parties shall, at
such intervals as the Agents or the Required Lenders may reasonably require
during the occurrence and continuance of an Event of Default, execute and
deliver confirmatory written assignments of the Accounts Receivable to the
Agents and furnish such further schedules and/or information as any Agent or the
Required Lenders may require relating to the Accounts Receivable, including,
without limitation, sales invoices or the equivalent, credit memos issued,
remittance advices, reports and copies of deposit slips and copies of original
shipping or delivery receipts for all goods sold. The items to be provided under
this Section 8.02 are to be in form reasonably satisfactory to the Required
Lenders and are to be executed and delivered to the Agents from time to time
solely for their convenience in maintaining records of the Collateral. If the
Loan Parties become aware of anything materially detrimental to the credit of
any of the Loan Parties' customers, the Loan Parties shall promptly advise the
Agents thereof.
Section 8.03     Status of Accounts Receivable and Other Collateral. With
respect to the Collateral of any Loan Party at the time the Collateral becomes
subject to the Collateral Agent's Lien, each Loan Party covenants, represents
and warrants: (a) such Loan Party shall be the sole owner, free and clear of all
Liens (except for Permitted Liens), and shall be fully authorized to sell,
transfer, pledge and/or grant a security interest in each and every item of said
Collateral; (b) each Account Receivable shall be a good and valid account
representing an undisputed bona fide indebtedness incurred or an amount
indisputably owed by the Account Debtor therein named, for a fixed sum as set
forth in the invoice relating thereto with respect to an absolute sale and
delivery upon the specified terms of goods sold

-108-

--------------------------------------------------------------------------------




or services rendered by such Loan Party; (c) no Account Receivable shall be
subject to any defense, offset, counterclaim, discount or allowance except as
may be stated in the invoice relating thereto, discounts and allowances as may
be customary in such Loan Party's business and as otherwise disclosed to the
Agents, and each Account Receivable shall be paid when due; (d) none of the
transactions underlying or giving rise to any Account Receivable shall violate
any applicable state or federal laws or regulations, and all documents relating
thereto shall be legally sufficient under such laws or regulations and shall be
legally enforceable in accordance with their terms; (e) no agreement under which
any deduction or offset of any kind, other than normal trade discounts, may be
granted or shall have been made by such Loan Party at or before the time such
Account Receivable is created; (f) all agreements, instruments and other
documents relating to any Account Receivable shall be true and correct and in
all material respects what they purport to be; (g) all signatures and
endorsements that appear on all material agreements, instruments and other
documents relating to any Account Receivable shall be genuine and all
signatories and endorsers shall have full capacity to contract; (h) such Loan
Party shall maintain books and records pertaining to said Collateral in such
detail, form and scope as the Agents shall reasonably require; (i) such Loan
Party shall immediately notify the Agents if any Account Receivable in excess of
$2,000,000 arises out of contracts with any Governmental Authority, and will
execute any instruments and take any steps required by the Agents in order that
all monies due or to become due under any such contract shall be assigned to the
Collateral Agent and notice thereof given to such Governmental Authority under
the Federal Assignment of Claims Act or any similar state or local law; (j) such
Loan Party shall, immediately upon learning thereof, report to the Agents any
material loss or destruction of, or substantial damage to, any of the
Collateral, and any other matters affecting the value, enforceability or
collectability of any of the Collateral in excess of $200,000; (k) if any amount
payable under or in connection with any Account Receivable in excess of $200,000
is evidenced by a promissory note or other instrument, such promissory note or
instrument shall be immediately pledged, endorsed, assigned and delivered to the
Collateral Agent for the benefit of the Agents and the Lenders as additional
Collateral; (l) such Loan Party shall not re-date any invoice or sale or make
sales on extended dating beyond that which is customary in the ordinary course
of its business and in the industry; (m) such Loan Party shall conduct a
physical count of its Inventory at such intervals as any Agent may request and
such Loan Party shall promptly supply the Agents with a copy of such count
accompanied by a report of the value (based on the lower of cost (on a first-in
first-out basis) and market value) of such Inventory; and (n) such Loan Party is
not and shall not be entitled to pledge any Agent's or any Lender's credit on
any purchases or for any purpose whatsoever.
Section 8.04     Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason

-109-

--------------------------------------------------------------------------------




of the employment of the custodian shall be the responsibility of the Borrowers
and charged to the Loan Account.
Section 8.05     Establishment of Accounts.    On or before the Effective Date,
the Borrowers shall establish and maintain with the Collateral Agent the Payment
Account and the Loan Account.
ARTICLE IX
EVENTS OF DEFAULT
Section 9.01     Events of Default. If any of the following events (each an
"Event of Default") shall occur and be continuing:
(a)any Borrower shall fail to pay any principal of or interest on any Loan, any
Collateral Advance or any fee, indemnity or other amount payable under this
Agreement or any other Loan Document when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise);
(b)any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any Authorized Officer thereof under or in connection with any
Loan Document or under or in connection with any report, certificate or other
document delivered to any Agent or any Lender pursuant to any Loan Document,
which representation or warranty is subject to a materiality or a Material
Adverse Effect qualification, shall have been incorrect in any respect when made
or deemed made; or any representation or warranty made or deemed made by or on
behalf of any Loan Party or by any Authorized Officer thereof under or in
connection with any Loan Document or under or in connection with any report,
certificate or other document delivered to any Agent or any Lender pursuant to
any Loan Document, which representation or warranty is not subject to a
materiality or a Material Adverse Effect qualification, shall have been
incorrect in any material respect when made or deemed made;
(c)any Loan Party shall fail to perform or comply with any covenant or agreement
contained in ARTICLE VII or ARTICLE VIII, or any Loan Party shall fail to
perform or comply with any covenant or agreement contained in any Security
Agreement to which it is a party or any Mortgage to which it is a party (and
such failure shall continue after the applicable grace period, if any, specified
in such Security Agreement or Mortgage);
(d)any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in Sections 9.01(a), (b) and (c), such failure, if
capable of being remedied, shall remain unremedied for 30 days after the earlier
of the date an Authorized Officer of any Loan Party becomes aware of such
failure and the date written notice of such default shall have been given by any
Agent to such Loan Party;

-110-

--------------------------------------------------------------------------------




(e)the Parent or any of its Significant Subsidiaries shall fail to pay any of
its Indebtedness (excluding Indebtedness evidenced by this Agreement) in excess
of $500,000, or any payment of principal, interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof;
(f)the Parent or any of its Significant Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this Section 9.01(f);
(g)any proceeding shall be instituted against the Parent or any of its
Significant Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for any such Person or for any substantial part of its property, and
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against any such Person or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;
(h)any provision of any Loan Document shall at any time for any reason (other
than pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

-111-

--------------------------------------------------------------------------------




(i)any Security Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the Agents and the Lenders on any Collateral purported to be covered thereby;
(j)any Cash Management Bank at which any Cash Management Account of any Loan
Party is maintained shall fail to comply with any of the terms of any Cash
Management Agreement to which such bank is a party or any securities
intermediary, commodity intermediary or other financial institution at any time
in custody, control or possession of any investment property of any Loan Party
shall fail to comply with any of the terms of any investment property control
agreement to which such Person is a party;
(k)one or more judgments, orders or awards (or any settlement of any claim that,
if breached, could result in a judgment, order or award) for the payment of
money exceeding $500,000 in the aggregate shall be rendered against the Parent
or any of its Significant Subsidiaries and remain unsatisfied and (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order, award or settlement, (ii) there shall be a period of 20
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement is not bonded in the full amount of such judgment, order, award or
settlement; provided, however, that any such judgment, order, award or
settlement shall not give rise to an Event of Default under this Section 9.01(k)
if and for so long as (I) the amount of such judgment, order, award or
settlement is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof and (II) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment, order, award or settlement;
(l)the Parent or any of its Significant Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting all or any material part of its business for more than fifteen
(15) days;
(m)any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Loan Party, if any such
damage, loss, theft or destruction could reasonably be expected to have a
Material Adverse Effect;
(n)any cessation of a substantial part of the business of the Parent or any of
its Significant Subsidiaries for a period which materially and adversely affects
the ability of such Person to continue its business on a profitable basis;

-112-

--------------------------------------------------------------------------------




(o)the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by the Parent or any of its Significant
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;
(p)the indictment of the Parent or any of its Significant Subsidiaries or the
General Partner under any criminal statute, or commencement of criminal or civil
proceedings against any Loan Party or any of its Subsidiaries or the General
Partner, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;
(q)any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $500,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and as a result
thereof any Loan Party's or any of its ERISA Affiliates' annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $500,000;
(r)any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
(s)(i) there shall occur and be continuing any "Event of Default" (or any
comparable term) under, and as defined in, the documents evidencing or governing
any Subordinated Indebtedness in a principal amount exceeding $500,000, (ii) any
of the Obligations for any reason shall cease to be "Senior Indebtedness" or
"Designated Senior Indebtedness" (or any comparable terms) under, and as defined
in, the documents evidencing or governing any Subordinated Indebtedness, (iii)
any Indebtedness other than the Obligations and the Revolving Credit Facility
Indebtedness shall constitute "Senior Indebtedness" or "Designated Senior
Indebtedness" (or any comparable term) under, and as defined in, the documents
evidencing or governing any Subordinated Indebtedness, (iv) any holder of
Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of any document evidencing or governing such
Subordinated Indebtedness, or (v) the subordination provisions of any document
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Subordinated Indebtedness;

-113-

--------------------------------------------------------------------------------




(t)a Change of Control shall have occurred; or
(u)an event or development occurs which would reasonably be expected to have a
Material Adverse Effect;
then, and in any such event, the Collateral Agent shall, at the written
direction of the Required Lenders, by notice to the Administrative Borrower, (i)
reduce or terminate all Commitments, whereupon all Commitments shall immediately
be so reduced or terminated, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, together with the payment of
the Applicable Prepayment Premium (if any) with respect to the Commitments so
terminated and the Loans so repaid, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party, and (iii) exercise any and all of its other rights and remedies
under applicable law, hereunder and under the other Loan Documents; provided,
however, that, upon the occurrence of any Event of Default described in
Section 9.01(f) or (g) with respect to any Loan Party, without any notice to any
Loan Party or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.
ARTICLE X
AGENTS
Section 10.01     Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as expressly set forth in this Agreement. Each Lender directs each Agent
and each Agent is authorized to enter into the Loan Documents and any other
related agreements in the forms presented to such Agent. As to any matters not
expressly provided for by this Agreement and the other Loan Documents
(including, without limitation, enforcement or collection of the Loans), the
Agents shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions of the Required Lenders shall be binding upon all
Lenders and all makers of Loans; provided, however, that the Agents shall not be
required to take any action which, in the reasonable opinion of any Agent,
exposes such Agent to liability or which is contrary to this Agreement or any
other Loan Document or applicable law.

-114-

--------------------------------------------------------------------------------




Section 10.02     Nature of Duties; Delegation.
(a)The Agents shall have no duties or responsibilities except those expressly
set forth in this Agreement or in the other Loan Documents to which they are a
party and no implied covenants, duties or liabilities shall be read into this
Agreement or any other Loan Document on the party of the Agents. The duties of
the Agents shall be mechanical and administrative in nature. The Agents shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any other
Loan Document, express or implied, is intended to or shall be construed to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein. Each Lender shall
make its own independent investigation of the financial condition and affairs of
the Loan Parties in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the Loan
Parties and the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document. If any Agent seeks the consent or approval of the Required Lenders to
the taking or refraining from taking any action hereunder, such Agent shall send
notice thereof to each Lender. Each Agent shall promptly notify each Lender, at
any time where the same has occurred, that the Required Lenders have instructed
such Agent to act or refrain from acting pursuant hereto.
(b)Each Agent may, upon any term or condition it specifies, delegate or exercise
any of its rights, powers and remedies under, and delegate or perform any of its
duties or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and other Person (including any
Lender) and shall not responsible or liable for the supervision of or any
negligence or misconduct of any such trustee, co-agent, employee,
attorney-in-fact or other Person appointed by it with due care. Any such Person
shall benefit from this ARTICLE X to the extent provided by the applicable
Agent.
Section 10.03     Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (a) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07, signed by such payee and in form satisfactory to the
Collateral Agent; (b) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of

-115-

--------------------------------------------------------------------------------




them in accordance with the advice of such counsel or experts; (c) make no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall not be deemed to have made any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. Without limitation of the foregoing, no
Agent shall be responsible or liable to the Lenders for any failure to monitor
or maintain any portion of the Collateral, including without limitation, with
respect to the perfection of any Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, mortgages, deeds of
trust and such other documents or instruments. The Agents shall not be liable
for any apportionment or distribution of payments made in good faith pursuant to
Section 4.03, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount to which it is determined to be entitled. The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.
For purposes of clarity, phrases such as "satisfactory to an Agent," "approved
by an Agent," "acceptable to an Agent," "as determined by an Agent," "in an
Agent’s discretion," "selected by an Agent," "elected by an Agent," "requested
by an Agent," and phrases of similar import in any Loan Document that authorize
and permit an Agent to approve, disapprove, determine, act or decline to act in
its discretion shall be subject to such Agent receiving written direction from
the Required Lenders to take such action or to exercise such rights. Nothing
contained in this Agreement or the other Loan Documents shall require either
Agent to exercise any discretionary acts. It is expressly agreed and
acknowledged that Agents are not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral. No Agent shall have any liability for any failure, inability or
unwillingness on the part of any Loan Party to provide accurate and

-116-

--------------------------------------------------------------------------------




complete information on a timely basis to such Agent, or otherwise on the part
of any such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on such
Agent's part of any of its duties hereunder that is caused by or results from
any such inaccurate, incomplete or untimely information received by it, or other
failure on the part of any such other party to comply with the terms hereof.
No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the other Loan Documents, unless
such Agent has received written notice from a Lender or a Loan Party referring
to this Agreement or the other Loan Documents, describing such Default or Event
of Default and stating that such notice is a "notice of default". In the event
that an Agent receives such a notice, such Agent shall give notice thereof to
the Lenders. Such Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders in
writing subject to receipt of indemnity or security satisfactory to it against
any liability that may be incurred by it in the performance of such action.
No Agent shall be liable for any action taken in good faith and reasonably
believed by it to be within the powers conferred upon it, or taken by it
pursuant to any direction or instruction by which it is governed, or omitted to
be taken by it by reason of the lack of direction or instruction required hereby
for such action (including without limitation for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of any Lender to provide,
written instruction to exercise such discretion or grant such consent from any
such Lender, as applicable). No Agent shall be liable for any error of judgment
made in good faith unless it shall be proven that such Agent was grossly
negligent in ascertaining the relevant facts. Nothing herein or in any other
Loan Document or related documents shall obligate any Agent to advance, expend
or risk its own funds, or to take any action which in its reasonable judgment
may cause it to incur any expense or financial or other liability for which it
is not indemnified to its satisfaction. No Agent shall be liable for any
indirect, special, punitive or consequential damages (included but not limited
to lost profits) whatsoever, even if it has been informed of the likelihood
thereof and regardless of the form of action. Any permissive grant of power to
any Agent hereunder shall not be construed to be a duty to act. Before acting
hereunder, such Agent shall be entitled to request, receive and rely upon such
certificates and opinions as it may reasonably determine appropriate with
respect to the satisfaction of any specified circumstances or conditions
precedent to such action. No Agent shall be responsible or liable for: (i)
delays or failures in performance resulting from acts beyond its control,
including but not limited to, acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters, the unavailability of communications or computer facilities,
the failure of equipment or interruption of communications or computer
facilities, or the unavailability of the Federal Reserve Bank wire or telex or
other wire or communication facility, (ii) any delay, error omission or default
of any mail, telegraph, cable or wireless agency or operator, or (iii) the acts
or edicts of any government or governmental agency or other group or entity
exercising

-117-

--------------------------------------------------------------------------------




governmental powers. No Agent shall be liable for interest on any money received
by it. For the avoidance of doubt, each Agent’s rights, protections, indemnities
and immunities provided herein shall apply to such Agent for any actions taken
or omitted to be taken under any Loan Documents and any other related agreements
in any of their capacities. No Agent shall be required to take any action under
this Agreement, the other Loan Documents or any related document if taking such
action (A) would subject such Agent to a tax in any jurisdiction where it is not
then subject to a tax, or (B) would require such Agent to qualify to do business
in any jurisdiction where it is not then so qualified. No Agent shall be deemed
to have knowledge or notice of the designation of any Lender as a "Defaulting
Lender" hereunder unless such Agent has received written notice from the
Required Lenders and the Administrative Borrower referring to this Agreement and
notifying such Agent of the identity and designation of such Lender as a
"Defaulting Lender", which such Agent may conclusively rely upon without
incurring liability therefor, and absent receipt of such notice from the
Required Lenders and the Administrative Borrower, each Agent may conclusively
assume that no Leander under this Agreement has been designated as a "Defaulting
Lender". In determining compliance with any condition hereunder to the issuance
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
each Agent may presume that such condition is satisfactory to such Lender unless
such Agent shall have received written notice to the contrary from such Lender
prior to the issuance of such Loan.
Section 10.04     Reliance. Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.
Section 10.05     Indemnification. To the extent that any Agent or any of their
respective Affiliates, officers, directors, employees, counsel, consultants and
agents (collectively, the "Agent Indemnitees") is not reimbursed and indemnified
by any Loan Party, and whether or not such Agent has made demand on any Loan
Party for the same, the Lenders shall, within 5 days of written demand by such
Agent, reimburse and indemnify such Agent Indemnitee from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including, without limitation, client charges and fees,
expenses and disbursements of counsel or any other advisor to such Agent
Indemnitee), advances or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Agent Indemnitee in any
way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by such Agent Indemnitee under this
Agreement or any of the other Loan Documents, in proportion to each Lender's Pro
Rata Share, including, without limitation, advances and disbursements made
pursuant to Section 10.08; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements for which
there has been a final non-appealable judicial determination that such liability
resulted from such Agent Indemnitee's gross negligence or willful misconduct.
The obligations of the

-118-

--------------------------------------------------------------------------------




Lenders under this Section 10.05 shall survive the payment in full of the Loans
and the termination of this Agreement and the resignation or removal of either
Agent.
Section 10.06     Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it as a Lender, each Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or maker of a Loan. The terms "Lenders", or "Required
Lenders" or any similar terms shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity as a Lender or one of
the Required Lenders to the extent applicable. Each Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with any Borrower as if it were not acting as
an Agent pursuant hereto without any duty to account to the other Lenders.
Section 10.07     Successor Agent.
(a)Any Agent may at any time give at least 30 days' prior written notice of its
resignation to the Lenders and the Administrative Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right to appoint
a successor Agent, which right shall be exercised with the prior written consent
of the Administrative Borrower (such consent not to be unreasonably withheld,
delayed or conditioned) unless an Event of Default has occurred and is
continuing. If no such successor Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the resigned Agent gives notice of its resignation (or such earlier day as shall
be agreed upon by the Required Lenders) (the "Resignation Effective Date"), then
the resigned Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent or petition a court of competent jurisdiction
to appoint a successor. Whether or not a successor Agent has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)With effect from the Resignation Effective Date, (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that, in the case of any collateral security held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor Agent's appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the resigned Agent, and the resigned Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. After the resigned Agent's resignation hereunder and under the other
Loan Documents, the provisions of this ARTICLE X, Section 12.04 and
Section 12.15 shall continue in effect for the benefit of such resigned Agent in
respect of any actions taken or omitted to be taken by it while such resigned
Agent was acting as an Agent.

-119-

--------------------------------------------------------------------------------




Section 10.08     Collateral Matters.
(a)A designated Lender selected by the Required Lenders (the "Designated
Lender"), solely at the direction of the Required Lenders, may from time to time
make such disbursements and advances (the "Collateral Advances") which the
Required Lenders, in their sole discretion, deem necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04. The
Collateral Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Loans that are Reference Rate Loans. The Collateral Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.01. The Required Lenders shall notify the
Administrative Borrower and the Agents in writing of each such Collateral
Advance, which notice shall include a description of the purpose of such
Collateral Advance. Without limitation to its obligations pursuant to
Section 10.05, each Lender agrees that it shall make available, in Dollars in
immediately available funds, the amount equal to such Lender's Pro Rata Share of
each such Collateral Advance. If such funds are not made available by such
Lender, the Designated Lender shall be entitled to recover such funds on demand
from such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to the other Lenders, at the
Federal Funds Rate for 3 Business Days and thereafter at the Reference Rate.
(b)The Lenders hereby irrevocably authorize the Collateral Agent, upon receipt
of an officer's certificate of the Administrative Borrower certifying that the
release is authorized or permitted by the Loan Documents and that all conditions
precedent to such release have been satisfied, to release any Lien granted to or
held by the Collateral Agent upon any Collateral upon termination of the Total
Commitment and payment and satisfaction of all Loans and other Obligations in
accordance with the terms hereof; or constituting property being sold or
disposed of in the ordinary course of any Loan Party's business or otherwise in
compliance with the terms of this Agreement and the other Loan Documents; or
constituting property in which the Loan Parties owned no interest at the time
the Lien was granted or at any time thereafter; or if approved, authorized or
ratified in writing by the Lenders. Upon request by the Collateral Agent at any
time, the Lenders will confirm in writing the Collateral Agent's authority to
release particular types or items of Collateral pursuant to this
Section 10.08(b).
(c)Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized

-120-

--------------------------------------------------------------------------------




by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
(d)Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale, and (iii) with the
prior written consent of the Required Lenders, the Collateral Agent, as agent
for and representative of the Agents and the Lenders (but not any other Agent or
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled (either
directly or through one or more acquisition vehicles) for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral to be sold (A) at any public or private sale, (B) at any sale
conducted by the Collateral Agent under the provisions of the Uniform Commercial
Code (including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code), (C) at any sale or foreclosure conducted by the Collateral Agent (whether
by judicial action or otherwise) in accordance with applicable law, or (D) at
any sale conducted pursuant to the provisions of any Debtor Relief Law
(including Section 363 of the Bankruptcy Code), while using and applying all or
any of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale. In connection with the
exercise of any rights or remedies in respect of, or foreclosure or realization
upon, any real estate-related collateral pursuant to this Agreement or any other
Loan Document, no Agent shall be obligated to take title to or possession of
real estate in its own name, or otherwise in a form or manner that may, in its
reasonable judgment, expose it to liability. In the event that an Agent deems
that it may be considered an “owner or operator” under any environmental laws or
otherwise cause such Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, Agent
reserves the right, instead of taking such action, either to resign as
Administrative Agent or Collateral Agent, as applicable, subject to the terms
and conditions of Section 10.07 or to arrange for the transfer of the title or
control to a court appointed receiver. No Agent will be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of such
Agent's actions and conduct as authorized, empowered and directed hereunder or
relating to any kind of discharge or release or threatened discharge or release
of any hazardous materials into the environment.

-121-

--------------------------------------------------------------------------------




(e)The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document.
Section 10.09     Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor, shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.
Section 10.10     No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 CFR § 103.121, as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices or (e) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act shall perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations. In order to comply with the laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to the
funding of terrorist activities and money laundering, including Section 326 of
the USA PATRIOT Act of the United States ("Applicable Law"), the Agents are
required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the

-122-

--------------------------------------------------------------------------------




Agents. Accordingly, each of the parties agree to provide to the Agents, upon
their request from time to time, such identifying information and documentation
as may be available for such party in order to enable the Agents to comply with
Applicable Law.
Section 10.11     No Third Party Beneficiaries. The provisions of this ARTICLE X
are solely for the benefit of the Agents and the Lenders, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.
Section 10.12     No Fiduciary Relationship. It is understood and agreed that
the use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 10.13     Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:
(a)is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report;
(b)expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports and (ii) shall not
be liable for any information contained in any Reports;
(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent's and its Subsidiaries'
books and records, as well as on representations of their personnel;
(d)agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19; and
(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold harmless any Agent and any other Lender preparing

-123-

--------------------------------------------------------------------------------




a Report from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including counsel fees and expenses) incurred by
any such Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
Section 10.14     Intercreditor Agreement. Each Lender hereby grants to the
Collateral Agent all requisite authority to enter into or otherwise become bound
by the Intercreditor Agreement and to bind the Lenders thereto by the Collateral
Agent's entering into or otherwise becoming bound thereby.
Section 10.15     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Agents and the Lenders
(including any claim for the compensation, expenses, disbursements and advances
of the Agents and the Lenders and their respective agents and counsel and all
other amounts due the Agents and the Lenders hereunder and under the other Loan
Documents) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Agent and each Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Agents and the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder and under
the other Loan Documents.
ARTICLE XI
GUARANTY
Section 11.01     Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment in full in cash
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency

-124-

--------------------------------------------------------------------------------




Proceeding), fees, commissions, expense reimbursements, indemnifications or
otherwise (such obligations, to the extent not paid, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agents and the Lenders in enforcing
any rights under the guaranty set forth in this ARTICLE XI. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed to
the Agents and the Lenders under any Loan Document but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding. In no event shall the obligation of any Guarantor hereunder exceed
the maximum amount such Guarantor could guarantee under any Debtor Relief Law.
Section 11.02     Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid in full in cash strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agents or the Lenders with respect thereto.
Each Guarantor agrees that this ARTICLE XI constitutes a guaranty of payment
when due and not of collection and waives any right to require that any resort
be made by any Agent or any Lender to any Collateral. The obligations of each
Guarantor under this ARTICLE XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The liability of each Guarantor under this ARTICLE XI shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any amendment or waiver of or
any consent to departure from any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or otherwise;
(c)any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Agent or any Lender;
(e)any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

-125-

--------------------------------------------------------------------------------




(f)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agents
and the Lenders that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents and the Lenders or any other Person
upon the insolvency, bankruptcy or reorganization of any Person or otherwise,
all as though such payment had not been made.
Section 11.03     Waiver. Each Guarantor hereby waives (a) promptness and
diligence, (b) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE XI and any requirement that the
Agents or the Lenders exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (c) any right to compel or direct
any Agent or any Lender to seek payment or recovery of any amounts owed under
this ARTICLE XI from any one particular fund or source or to exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (d) any requirement that any Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (e) any other defense available to any Guarantor. Each
Guarantor agrees that the Agents and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits. Each Guarantor hereby waives any right to revoke
this ARTICLE XI, and acknowledges that this ARTICLE XI is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
Section 11.04     Continuing Guaranty; Assignments. This ARTICLE XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents and the Lenders and their
successors, pledgees, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments and its
Loans owing to it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted such Lender
herein or otherwise, in each case as provided in Section 12.07.
Section 11.05     Subrogation. No Guarantor shall exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the

-126-

--------------------------------------------------------------------------------




existence, payment, performance or enforcement of such Guarantor's obligations
under this ARTICLE XI, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agents and the Lenders against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this ARTICLE XI shall have been paid in full in
cash and the Final Maturity Date shall have occurred. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this ARTICLE XI and the Final
Maturity Date, such amount shall be held in trust for the benefit of the Agents
and the Lenders and shall forthwith be paid to the Agents and the Lenders to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this ARTICLE XI, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this ARTICLE XI thereafter arising.
If (a) any Guarantor shall make payment to the Agents and the Lenders of all or
any part of the Guaranteed Obligations, (b) all of the Guaranteed Obligations
and all other amounts payable under this ARTICLE XI shall be paid in full in
cash and (c) the Final Maturity Date shall have occurred, the Agents and the
Lenders shall, at such Guarantor's request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.
ARTICLE XII
MISCELLANEOUS
Section 12.01     Notices, Etc.
(a)Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, to the following address:
if to any Loan Party, to:
Oxford Mining Company, LLC
544 Chestnut Street
Coshocton, Ohio 43812
Attention: Alan Call
Facsimile No.: (740) 623-0365


-127-

--------------------------------------------------------------------------------




with a copy to:
 
Oxford Mining Company, LLC
544 Chestnut Street
Coshocton, Ohio 43812
Attention: General Counsel


Westmoreland Coal Company
9540 South Maroon Circle, Suite 200
Englewood, CO 80112
Attention: General Counsel


Holland & Hart LLP
6380 South Fiddlers Green Circle
Suite 500
Greenwood Village, CO 80111
Attention: Amy Bowler, Esq.
Telephone: (303) 290-1086
 
if to the Administrative Agent, to:
 
U.S. Bank National Association,
as Administrative Agent
214 North Tyron Street, 26th Floor
Charlotte, NC 28202
Attention: Prital Patel, CDO Trust Services
Telephone: (215) 761-9424
Facsimile: (704) 335-4670
Email: Agency.Services@usbank.com and Prital.Patel@usbank.com
 
if to the Collateral Agent, to:
 
U.S. Bank National Association,
as Collateral Agent
214 North Tyron Street, 26th Floor
Charlotte, NC 28202
Attention: Prital Patel, CDO Trust Services
Telephone: (215) 761-9424
Facsimile: (704) 335-4670
Email: Agency.Services@usbank.com and Prital.Patel@usbank.com




-128-

--------------------------------------------------------------------------------




in each case for an Agent, with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Telephone: (212) 756-2000
Facsimile: (212) 593-5955



or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01. All such notices and other communications shall be
effective (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent pursuant to ARTICLE II
shall not be effective until received by such Agent.
(b)Electronic Communications.
(i)Each Agent and the Administrative Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.
(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment), and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
Section 12.02     Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure

-129-

--------------------------------------------------------------------------------




by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:
(I)    increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case without the written consent of such Lender;
(II)    increase the Total Commitment without the written consent of each
Lender;
(III)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;
(IV)    amend clause (n) of the definition of "Permitted Acquisition" or amend
the definition of "Available Increase Amount", "Extraordinary Receipts",
"Required Lenders", "Required Lenders" or "Pro Rata Share" without the written
consent of each Lender;
(V)    amend the definition of "Effective Date Pro Rata Share" or "Delayed Draw
Date Pro Rata Share" without the written consent of any Lender affected thereby;
(VI)    release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor, in each case without
the written consent of each Lender;
(VII)    amend, modify or waive Section 5.02(h) without the written consent of
any Lender affected thereby; or
(VIII)    amend, modify or waive Section 2.05(c)(iii) (solely with respect to
Extraordinary Receipts described in clause (h) of the definition of
Extraordinary Receipts), Section 2.05(c)(iv) (solely with respect to the
treatment of Extraordinary Receipts described in clause (h) of the definition of
Extraordinary Receipts), Section 2.13(b)(iv), Section 4.02, Section 4.03,
Section 12.07 or this Section 12.02 without the written consent of each Lender.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder or any of their respective Affiliates to purchase Loans

-130-

--------------------------------------------------------------------------------




on a non-pro rata basis, become an eligible assignee pursuant to Section 12.07
and/or make offers to make optional prepayments on a non-pro rata basis shall
require the prior written consent of the Required Lenders rather than the prior
written consent of each Lender directly affected thereby and (C) the consent of
the Borrowers shall not be required to change any order of priority set forth in
Sections 2.05(d) and 4.03. Notwithstanding anything to the contrary herein, no
Defaulting Lender, Loan Party, Permitted Holder or any of their respective
Affiliates that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent under the Loan Documents and any Loans held by such
Person for purposes hereof shall be automatically deemed to be voted pro rata
according to the Loans of all other Lenders in the aggregate (other than such
Defaulting Lender, Loan Party, Permitted Holder or Affiliate).
(ii)If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders, the Required Lenders or any
Lender affected thereby, and a Lender (the "Holdout Lender") fails to give its
consent, authorization, or agreement, then the Required Lenders, upon at least 5
Business Days prior irrevocable notice to the Holdout Lender, may permanently
replace the Holdout Lender with one or more substitute lenders (each, a
"Replacement Lender"), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Prior to the effective date
of such replacement, the Holdout Lender and each Replacement Lender shall
execute and deliver an Assignment and Acceptance, subject only to the Holdout
Lender being repaid its share of the outstanding Obligations without any premium
or penalty of any kind whatsoever. If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 12.07(b). Until
such time as the Replacement Lenders shall have acquired all of the Obligations,
the Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.
Section 12.03     No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
Section 12.04     Expenses; Taxes; Counsel Fees. The Borrowers will pay, on
demand, all reasonable invoiced (in reasonable detail) costs and expenses
incurred by or on

-131-

--------------------------------------------------------------------------------




behalf of each Agent (and, in the case of clauses (b) through (o) below, each
Lender), regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel (including reasonable allocated costs of
internal counsel) for each Agent and each Lender (but limited in each case of
this Section 12.04, other than with respect to (i) the enforcement of rights and
remedies of the Agents and the Lenders under this Agreement and the other Loan
Documents and (ii) any "work-out" or restructuring of this Agreement and the
other Loan Documents, (A) for the Agent and the Lenders taken as a whole, to (x)
one primary counsel for the Agents (taken as a whole, unless the entity serving
as Collateral Agent is not the entity serving as the Administrative Agent, in
which case each such entity serving as an Agent shall be entitled to one primary
counsel) and one primary counsel for the Lenders (taken as a whole) and (y) one
local counsel in each relevant jurisdiction or a single special counsel acting
in multiple jurisdictions, in each case unless a conflict arises, in which case
the reasonable and documented fees and out-of-pocket expenses of one conflicts
counsel shall also be reimbursed by the Borrowers, and (B) for the Agent and the
Lenders taken as a whole, to all other types of professionals or advisors other
than counsel (such as financial advisors, investment bankers, accountants, etc.)
to one firm of each such type of advisors to the Agents and the Lenders, taken
as a whole), accounting, due diligence, periodic field audits, physical counts,
valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral, the rating of the Loans, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the creation, preservation and protection of the
Agents' or any of the Lenders' rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
any Agent or any Lender by any Person that arises from or relates to this
Agreement, any other Loan Document, the Agents' or the Lenders' claims against
any Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by any Agent or any
Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any

-132-

--------------------------------------------------------------------------------




Hazardous Materials present or arising out of the operations of any facility of
any Loan Party, (l) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien, (m) the rating of the Loans by one or
more rating agencies in connection with any Lender's Securitization, (n) the
negotiation, preparation, execution, delivery and performance by each Lender of
this Agreement and the other Loan Documents on or prior to the Effective Date,
or (o) the receipt by any Agent or any Lender of any advice from professionals
with respect to any of the foregoing, in each case of the foregoing clauses (a)
through (o), solely to the extent any such costs and expenses incurred are not
the direct result of such Agent's or such Lender's gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limitation of the foregoing or any other
provision of any Loan Document: (x) the Borrowers agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by any Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree to save harmless each Agent and each Lender from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrowers agree to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrowers fail to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrowers.
The obligations of the Borrowers under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents and the resignation or removal of either Agent.
Section 12.05     Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not such Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.04 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Agent and each Lender agrees to notify such
Loan Party promptly after any such set-off and application made by such Agent or
such Lender provided that the failure to give such notice shall not affect the
validity of

-133-

--------------------------------------------------------------------------------




such set-off and application. The rights of the Agents and the Lenders under
this Section 12.05 are in addition to the other rights and remedies (including
other rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents at law or otherwise.
Section 12.06     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Sectoin 12.07     Assignments and Participations.
(a)This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
(b)Each Lender may with the written consent of the Administrative Borrower (such
consent not to be unreasonably withheld, delayed or conditioned), assign to one
or more other lenders or other entities all or a portion of its rights and
obligations under this Agreement with respect to all or a portion of its Term
Loan Commitment and any Term Loan made by it; provided, however, that (i) such
assignment is in an amount which is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender's Commitment)
(except such minimum amount shall not apply to an assignment by a Lender to (A)
a Lender, an Affiliate of such Lender or a Related Fund of such Lender or (B) a
group of new Lenders, each of whom is an Affiliate or Related Fund of each other
to the extent the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000 or a multiple of $1,000,000 in excess thereof), (ii) except as
provided in the last sentence of this Section 12.07(b), the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with any promissory note subject to such assignment,
and such parties shall deliver to the Administrative Agent, for the benefit of
the Administrative Agent, a processing and recordation fee of $3,500 (except the
payment of such fee shall not be required in connection with an assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender) and the assignee shall provide the Administrative Agent with an
administrative questionnaire in form satisfactory to the Administrative Agent,
(iii) no written consent of the Administrative Borrower shall be required (A) in
connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender, (B) if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of such Lender or (C)
if an Event of Default has occurred and is continuing and (iv) no such
assignment shall be made to (A) any Loan Party or any of their respective
Affiliates, any Permitted Holder or any of their respective Affiliates, any
holder of Subordinated Indebtedness or any of their respective Affiliates or any
holder of Revolving

-134-

--------------------------------------------------------------------------------




Credit Facility Indebtedness or any of their respective Affiliates or (B) any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B). Upon such execution, delivery and acceptance, from and after
the effective date specified in each Assignment and Acceptance and recordation
on the Register, which effective date shall be at least 3 Business Days after
the delivery thereof to the Administrative Agent (or such shorter period as
shall be agreed to by the Administrative Agent and the parties to such
assignment), (X) the assignee thereunder shall become a "Lender" hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (Y) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). Notwithstanding anything to the
contrary contained in this Section 12.07(b), a Lender may assign any or all of
its rights under the Loan Documents to an Affiliate of such Lender or a Related
Fund of such Lender without delivering an Assignment and Acceptance to the
Agents or to any other Person (a "Related Party Assignment"); provided, however,
that (I) the Borrowers and the Administrative Agent may continue to deal solely
and directly with such assigning Lender until an Assignment and Acceptance has
been delivered to the Administrative Agent for recordation on the Register, (II)
the Collateral Agent may continue to deal solely and directly with such
assigning Lender until receipt by the Collateral Agent of a copy of the fully
executed Assignment and Acceptance pursuant to Section 12.07(e), (III) the
failure of such assigning Lender to deliver an Assignment and Acceptance to the
Agents shall not affect the legality, validity, or binding effect of such
assignment, and (IV) an Assignment and Acceptance between the assigning Lender
and an Affiliate of such Lender or a Related Fund of such Lender shall be
effective as of the date specified in such Assignment and Acceptance and
recordation on the Related Party Register referred to in the last sentence of
Section 12.07(d).
(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and

-135-

--------------------------------------------------------------------------------




Acceptance; (iv) such assignee shall, independently and without reliance upon
the assigning Lender, any Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agents by the
terms hereof and thereof, together with such powers as are reasonably incidental
hereto and thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender.
(d)The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to it and a
register (the "Register") for the recordation of the names and addresses of the
Lenders and the Commitments of, and the principal amount of the Loans (and
stated interest thereon) (the "Registered Loans") owing to each Lender from time
to time. Subject to the last sentence of this Section 12.07(d), the entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Administrative
Borrower, the Collateral Agent and any Lender at any reasonable time and from
time to time upon reasonable prior notice. In the case of an assignment pursuant
to the last sentence of Section 12.07(b) as to which an Assignment and
Acceptance is not delivered to the Administrative Agent, the assigning Lender
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain, or cause to be maintained, a register (the "Related Party Register")
comparable to the Register on behalf of the Borrowers. The Related Party
Register shall be available for inspection by the Borrowers, the Agents and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Borrower
pursuant to Section 12.07(b) (which consent of the Administrative Borrower must
be evidenced by the Administrative Borrower's execution of an acceptance to such
Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register and provide
to the Collateral Agent a copy of the fully executed Assignment and Acceptance.
(f)A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each registered note
shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a

-136-

--------------------------------------------------------------------------------




written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any, evidencing the same), the Agents shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered on the Register as the owner thereof for the purpose of
receiving all payments thereon, notwithstanding notice to the contrary.
(g)In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Administrative Borrower, the Agents and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(h)Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).
(i)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans made by it); provided that (i) such Lender's
obligations under this Agreement (including, without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 or any other Loan Document). The Loan Parties agree that each
participant shall be entitled to the benefits of Section 2.09 and Section 2.10
with respect to its participation in any portion of the Commitments and the
Loans as if it was a Lender.

-137-

--------------------------------------------------------------------------------




(j)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or loans made to such Lender pursuant to securitization or similar credit
facility (a "Securitization"); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. The Loan Parties shall
cooperate with such Lender and its Affiliates to effect the Securitization,
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.
Section 12.08     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.
Section 12.09     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
Section 12.10     CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY APPOINTS
NATIONAL REGISTERED AGENTS, INC., WITH AN OFFICE AT 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011 AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING AND FURTHER CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH

-138-

--------------------------------------------------------------------------------




IN SECTION 12.01 AND TO NATIONAL REGISTERED AGENTS, INC., SUCH SERVICE TO BECOME
EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
Section 12.11     WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND
AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. EACH LOAN PARTY CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE AGENTS AND THE LENDERS TO ENTER INTO THIS AGREEMENT.
Section 12.12     Consent by Agents and Lenders. Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an "Action") of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any

-139-

--------------------------------------------------------------------------------




provision of any other agreement to which any Loan Party is a party and to which
any Agent or any Lender has succeeded thereto, such Action shall be required to
be in writing and may be withheld or denied by such Agent or such Lender, in its
sole discretion, with or without any reason, and without being subject to
question or challenge on the grounds that such Action was not taken in good
faith.
Section 12.13     No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
Section 12.14     Reinstatement; Certain Payments. If any claim is ever made
upon any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Administrative Borrower, and if such Agent
or such Lender repays all or part of such amount by reason of (a) any judgment,
decree or order of any court or administrative body having jurisdiction over
such Agent or such Lender or any of its property, or (b) any good faith
settlement or compromise of any such claim effected by such Agent or such Lender
with any such claimant, then and in such event each Loan Party agrees that (x)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (y) it shall be and remain liable to such Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Agent or such Lender.
Section 12.15     Indemnification; Limitation of Liability for Certain Damages.
(a)In addition to each Loan Party's other Obligations under this Agreement, each
Loan Party agrees to, jointly and severally, defend, protect, indemnify and hold
harmless each Agent and each Lender and all of their respective Affiliates,
officers, directors, employees, counsel, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, taxes, judgments, causes of action, suits,
fees, reasonable costs and expenses (including, without limitation, reasonable
counsel fees (including reasonable allocated costs of internal counsel), costs
and expenses; provided that such reimbursement obligation for the Agent and the
Lenders taken as a whole shall be limited to (x) one primary counsel for the
Agents (taken as a whole, unless the entity serving as the Collateral Agent is
not the entity serving as the Administrative Agent, in which case each such
entity serving as an Agent shall be entitled to one primary counsel) and one
primary counsel for the Lenders (taken as a whole) and (y) one local counsel in
each relevant jurisdiction or a single special counsel acting in multiple
jurisdictions, in each case unless a conflict arises, in which case the
reasonable and documented fees and out-of-pocket expenses of one conflicts
counsel shall also be reimbursed by the Borrowers) incurred by such Indemnitees,
whether prior to or from and after the Effective Date, whether direct, indirect
or consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation,

-140-

--------------------------------------------------------------------------------




preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrowers under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Loan Account and the Collateral
as herein provided, (iv) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively the "Indemnified Matters"); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
Section 12.15(a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of any Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.
(b)Without limiting Section 12.15(a), each Loan Party agrees to, jointly and
severally, defend, indemnify, and hold harmless the Indemnitees against any and
all Environmental Liabilities and Costs and all other claims, demands,
penalties, fines, liability (including strict liability), losses, damages, costs
and expenses (including without limitation, reasonable legal fees and expenses,
consultant fees and laboratory fees), arising out of (i) any Releases or
threatened Releases (A) at any property presently or formerly owned or operated
by any Loan Party or any Subsidiary of any Loan Party, or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible, or (B) of any Hazardous Materials generated and disposed of by any
Loan Party or any Subsidiary of any Loan Party, or any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible; (ii)
any violations of Environmental Laws; (iii) any Environmental Action relating to
any Loan Party or any Subsidiary of any Loan Party, or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible; (iv) any personal injury (including wrongful death) or property
damage (real or personal) arising out of exposure to Hazardous Materials used,
handled, generated, transported or disposed of by any Loan Party or any
Subsidiary of any Loan Party, or any predecessor in interest for whose liability
a Loan Party or any of its Subsidiaries is responsible; and (v) any breach of
any warranty or representation regarding environmental matters made by the Loan
Parties in Section 6.01(r) or the breach of any covenant made by the Loan
Parties in Section 7.01(j). Notwithstanding the foregoing, the Loan Parties
shall not have any obligation to any Indemnitee under this Section 12.15(b)
regarding any potential environmental matter covered hereunder which is caused
by the gross negligence or willful misconduct of any Indemnitee, as determined
by a final non-appealable judgment of a court of competent jurisdiction.
(c)The indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any

-141-

--------------------------------------------------------------------------------




law or public policy, each Loan Party shall, jointly and severally, contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.
(d)No party hereto shall assert, and each party hereby waives, any claim against
each other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each party hereto hereby waives, releases and agrees
not to sue upon any such claim or seek any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
(e)The indemnities and waivers set forth in this Section 12.15 shall survive the
repayment of the Obligations, discharge of any Liens granted under the Loan
Documents and the resignation or removal of any Agent.
Section 12.16     Records. The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06, including, without limitation, the fees set
forth in the Fee Letter and the Applicable Prepayment Premium, shall at all
times be ascertained from the records of the Agents, which shall be conclusive
and binding absent manifest error.
Section 12.17     Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 have been satisfied or waived
in writing by the Agents, and thereafter shall be binding upon and inure to the
benefit of each Loan Party, each Agent and each Lender, and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of each Agent and each Lender, and any assignment by any Lender shall be
governed by Section 12.07.
Section 12.18     Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (a) the aggregate of
all consideration

-142-

--------------------------------------------------------------------------------




which constitutes interest under law applicable to any Agent or any Lender that
is contracted for, taken, reserved, charged or received by such Agent or such
Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by such Agent or such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Agent or such Lender, as applicable, to the Borrowers);
and (b) in the event that the maturity of the Obligations is accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Agent or any Lender may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Agent or such Lender, as applicable, as of the date of
such acceleration or prepayment and, if theretofore paid, shall be credited by
such Agent or such Lender, as applicable, on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Borrowers). All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.
For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

-143-

--------------------------------------------------------------------------------




Section 12.19     Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature, any non-public information supplied to it by the Loan Parties
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (a) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, trustees, counsel, advisors and representatives (it
being understood that such Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential in accordance with this Section 12.19); (b) to any
other party hereto; (c) to any assignee or participant (or prospective assignee
or participant) so long as such assignee or participant (or prospective assignee
or participant) first agrees, in writing, to be bound by confidentiality
provisions similar in substance to this Section 12.19; (d) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (e) to examiners, auditors, accountants or any
nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify Loan Parties; (f) in
connection with any litigation to which any Agent or any Lender is a party; (g)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder; (h) to
be filed with the SEC in accordance with any Requirements of Law or (i) with the
consent of the Administrative Borrower.
Section 12.20     Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates shall now or in the future issue any press release or
other public disclosure using the name of any Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event such Loan Party or such Affiliate shall consult
with such Agent or such Lender before issuing such press release or other public
disclosure). Each Loan Party hereby authorizes each Agent and each Lender, after
consultation with the Borrowers, to advertise the closing of the transactions
contemplated by this Agreement, and to make appropriate announcements of the
financial arrangements entered into among the parties hereto, as such Agent or
such Lender shall deem appropriate, including, without limitation, on a home
page or similar place for dissemination of information on the Internet or
worldwide web, or in announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.
Notwithstanding any of the foregoing, this Agreement may be filed with the SEC
in accordance with any Requirements of Law.

-144-

--------------------------------------------------------------------------------




Section 12.21     Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, made before the date hereof.
Section 12.22     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that, pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver, at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.
Section 12.23     Non-Petition.  Each Loan Party hereby agrees that it shall not
institute against, or join any other Person in instituting against, any Agent or
any Lender any bankruptcy, reorganization, arrangement, Insolvency Proceeding,
or other proceeding under any Debtor Relief Law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK WITH SIGNATURES ON THE FOLLOWING
PAGES]

-145-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWER:
 
OXFORD MINING COMPANY, LLC




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President




--------------------------------------------------------------------------------






GUARANTORS:
 
WESTMORELAND RESOURCE PARTNERS, LP
By Westmoreland Resources GP, LLC, its general partner




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President



OXFORD MINING COMPANY-KENTUCKY, LLC




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President



DARON COAL COMPANY, LLC




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President



OXFORD CONESVILLE, LLC




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President



OXFORD RESOURCE FINANCE CORPORATION




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President




--------------------------------------------------------------------------------






HARRISON RESOURCES, LLC


By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President



WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC




By: /s/ Daniel M. Maher                                 
Name: Daniel M. Maher
Title: Secretary and Senior Vice President






--------------------------------------------------------------------------------






COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ James A. Hanley                                        
Name: James A. Hanley
Title: Vice President




--------------------------------------------------------------------------------






LENDERS:
 
TENNENBAUM OPPORTUNITIES PARTNERS V, LP
TENNENBAUM OPPORTUNITIES FUND VI, LLC,
each as Lenders


By: Tennenbaum Capital Partners, LLC, its Investment
Manager

By: /s/ Howard Levkowitz                              
Name: Howard Levkowitz
Title: Managing Partner








--------------------------------------------------------------------------------






LENDERS:
 
BF OXFORD SPE LLC


By: /s/ Adam L. Gubner                                       .
Name: Adam L. Gubner
Title: Authorized Person


GCF OXFORD SPE LLC


By: /s/ Adam L. Gubner                                       .
Name: Adam L. Gubner
Title: Authorized Person


TOF OXFORD SPE LLC


By: /s/ Adam L. Gubner                                       .
Name: Adam L. Gubner
Title: Authorized Person








--------------------------------------------------------------------------------






LENDER:
 
MEDLEY CAPITAL CORPORATION


By: /s/ Richard T. Allorto Jr.                                 
Name: Richard T. Allorto Jr.
Title: CFO




--------------------------------------------------------------------------------






LENDER:
 
SIERRA INCOME CORPORATION


By: /s/ Richard T. Allorto Jr.                                 
Name: Richard T. Allorto Jr.
Title: CFO




--------------------------------------------------------------------------------






LENDER:
 
BLACKROCK KELSO CAPITAL CORPORATION


By: /s/ James R. Maher                                      
Name: James R. Maher
Title: Chairman & CEO




